


Exhibit 10.4




LEASE AGREEMENT


By and Between
SKS HARBOR BAY ASSOCIATES, LLC,
a Delaware limited liability company

("Landlord")

and

PENUMBRA, INC.,
a Delaware corporation


("Tenant")

December 17, 2015








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
ARTICLE 1 PREMISES; COMMON AREAS
7
ARTICLE 2 TERM AND CONDITION OF PREMISES
9
ARTICLE 3 USE, NUISANCE, OR HAZARD
10
ARTICLE 4 RENT
11
ARTICLE 5 RENT ADJUSTMENT
13
ARTICLE 6 SERVICES TO BE PROVIDED BY LANDLORD
22
ARTICLE 7 REPAIRS AND MAINTENANCE BY LANDLORD
23
ARTICLE 8 REPAIRS AND CARE OF PREMISES BY TENANT
26
ARTICLE 9 TENANT'S EQUIPMENT AND INSTALLATIONS
27
ARTICLE 10 FORCE MAJEURE
27
ARTICLE 11 CONSTRUCTION, MECHANICS' AND MATERIALMAN'S LIENS
27
ARTICLE 12 ARBITRATION
28
ARTICLE 13 INSURANCE
28
ARTICLE 14 QUIET ENJOYMENT
30
ARTICLE 15 ALTERATIONS
30
ARTICLE 16 FURNITURE, FIXTURES, AND PERSONAL PROPERTY
32
ARTICLE 17 PERSONAL PROPERTY AND OTHER TAXES
33
ARTICLE 18 ASSIGNMENT AND SUBLETTING
33
ARTICLE 19 DAMAGE OR DESTRUCTION
37
ARTICLE 20 CONDEMNATION
39
ARTICLE 21 HOLD HARMLESS
40
ARTICLE 22 DEFAULT BY TENANT
40
ARTICLE 23 [INTENTIONALLY OMITTED]
43
ARTICLE 24 [INTENTIONALLY OMITTED]
43
ARTICLE 25 ATTORNEYS' FEES
43
ARTICLE 26 NON-WAIVER
44
ARTICLE 27 RULES AND REGULATIONS
44
ARTICLE 28 ASSIGNMENT BY LANDLORD; RIGHT TO LEASE
44
ARTICLE 29 LIABILITY OF LANDLORD
44
ARTICLE 30 SUBORDINATION AND ATTORNMENT
45
ARTICLE 31 HOLDING OVER
46
ARTICLE 32 SIGNS; ADDRESSES
46
ARTICLE 33 HAZARDOUS SUBSTANCES
47
ARTICLE 34 COMPLIANCE WITH LAWS AND OTHER REGULATIONS
48
ARTICLE 35 SEVERABILITY
50
ARTICLE 36 NOTICES
50
ARTICLE 37 OBLIGATIONS OF, SUCCESSORS, PLURALITY, GENDER
50
ARTICLE 38 ENTIRE AGREEMENT
50
ARTICLE 39 CAPTIONS
51
ARTICLE 40 CHANGES
51
ARTICLE 41 AUTHORITY
51
ARTICLE 42 BROKERAGE
51
ARTICLE 43 EXHIBITS
52


-1-



--------------------------------------------------------------------------------




 
Page
ARTICLE 44 APPURTENANCES
52
ARTICLE 45 PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM, AND JURY
52
ARTICLE 46 RECORDING
52
ARTICLE 47 MORTGAGEE PROTECTION
52
ARTICLE 48 OTHER LANDLORD CONSTRUCTION
53
ARTICLE 49 PARKING
53
ARTICLE 50 ELECTRICAL CAPACITY
54
ARTICLE 51 OPTIONS TO EXTEND LEASE
54
ARTICLE 52 TELECOMMUNICATIONS LINES AND EQUIPMENT
58
ARTICLE 53 ERISA
59
ARTICLE 54 TENANT'S RIGHT OF FIRST OFFER TO PURCHASE
59
ARTICLE 55 TENANT'S RIGHT OF FIRST OFFER TO LEASE
59
ARTICLE 56 TENANT'S ROOFTOP RIGHTS
61
ARTICLE 57 ENERGY USE DISCLOSURE
63






-2-



--------------------------------------------------------------------------------






LEASE AGREEMENT
THIS LEASE AGREEMENT, (this "Lease") is made and entered into as of December 17,
2015 (the "Effective Date") by and between SKS HARBOR BAY ASSOCIATES, LLC, a
Delaware limited liability company ("Landlord"), and Tenant identified in the
Basic Lease Information below.
BASIC LEASE INFORMATION
Tenant: Penumbra, Inc., a Delaware corporation
Premises: collectively:
(i) the entire ground floor of the 1301 Harbor Bay Building, containing
approximately 32,306 square feet of rentable area outlined in Exhibit B-1 to
this Lease (the "1301 Harbor Bay Ground Floor Premises"),
(ii) Suite 202 and open office area on the second (2nd) floor of the 1301 Harbor
Bay Building, containing approximately 4,647 square feet of rentable area
outlined in Exhibit B-2 to this Lease (the "1301 Harbor Bay Second Floor
Premises", and collectively with the 1301 Harbor Bay Ground Floor Premises, the
"1301 Harbor Bay Premises" containing 36,953 square feet of rentable area),
(iii) the entire 1311 Harbor Bay Building, containing approximately 29,849
square feet of rentable area outlined in Exhibit B-3 to this Lease (the
"1311 Harbor Bay Premises"),
(iv) Suite 100 on the ground floor of the 1401 Harbor Bay Building containing
approximately 8,600 square feet of rentable area outlined in Exhibit B-4 to this
Lease (the "1401 Harbor Bay Ground Floor Premises "); Landlord, at Landlord's
sole discretion, may by notice to Tenant delivered on or before May 1, 2016,
elect to include the balance of the space on the ground floor of the 1401 Harbor
Bay Building, consisting of approximately 15,882 square feet of rentable area
and identified in Exhibit B-4 to this Lease (the "Optional 1401 Harbor Bay
Ground Floor Premises") in the 1401 Harbor Bay Ground Floor Premises and the
Initial Premises, in which event the 1401 Harbor Bay Ground Floor Premises will
contain 24,482 square feet of rentable area.
(v) the entire second (2nd) floor of the 1401 Harbor Bay Building containing
approximately 24,566 square feet of rentable area outlined in Exhibit B-5 to
this Lease (the "1401 Harbor Bay Second Floor Premises", and collectively with
the 1401 Harbor Bay Ground Floor Premises, the "1401 Harbor Bay Premises",
containing 33,166 square feet of rentable area [however, if Landlord elects to
add the Optional 1401 Harbor Bay Ground Floor Premises to the 1401 Harbor Bay
Ground Floor Premises, the 1401 Harbor Bay Premises will contain 49,048 square
feet of rentable area]), and
(vi) the Must‑Take Space (defined below) as the same is added to the Premises
from time to time during the Term in accordance with this Lease.
The 1301 Harbor Bay Premises, the 1311 Harbor Bay Premises, the 1401 Harbor Bay
Premises, and the Must-Take Space (as the same is added to the Premises from
time to time during the Term in accordance with this Lease) are referred to
collectively herein as the "Premises," and each individually, as a "Premises."
The 1301 Harbor Bay Premises, the 1311 Harbor Bay Premises, and the 1401 Harbor
Bay Premises are from time to time referred to collectively herein as the
"Initial Premises". The Initial Premises collectively contains approximately
99,968 square feet of rentable area (if Landlord elects to add the Optional 1401
Harbor Bay Ground Floor Premises to the 1401 Harbor Bay Ground Floor Premises,
the Initial Premises will contain 115,850 square feet of rentable area).
Buildings: collectively:
(i) the building commonly known as 1301 Harbor Bay Parkway, Alameda, California
(the "1301 Harbor Bay Building"), containing approximately (a) 65,475 square
feet of rentable area, so long as the 1301 Harbor Bay Building is a Multi-Tenant
Building (as defined below) or (b) 68,886 square feet of rentable area from and
after the date the 1301 Harbor Bay Building becomes a Single Tenant Building (as
defined below).
(ii) the building commonly known as 1311 Harbor Bay Parkway, Alameda, California
(the "1311 Harbor Bay Building"), containing approximately 29,849 square feet of
rentable area,

-3-



--------------------------------------------------------------------------------




(iii) the building commonly known as 1401 Harbor Bay Parkway, Alameda,
California (the "1401 Harbor Bay Building"), containing approximately 49,048
square feet of rentable area, and
(iv) the building commonly known as 1431 Harbor Bay Parkway, Alameda, California
(the "1431 Harbor Bay Building"), containing approximately 69,510 square feet of
rentable area outlined in Exhibit B-6 to this Lease.
The 1301 Harbor Bay Building, the 1311 Harbor Bay Building, the 1401 Harbor Bay
Building, and the 1431 Harbor Bay Building are referred to collectively herein
as the "Buildings," and each individually, as a "Building." If Tenant exercises
any of its rights to lease space in buildings in the Project other than the
Buildings, then upon the commencement date of the leasing of that applicable
expansion space, the term "Buildings" shall also include the applicable building
in which that expansion space is located. The Buildings collectively contain
approximately (a) 213,882 square feet of rentable area so long as the 1301
Harbor Bay Building is a Multi-Tenant Building or (b) 217,293 square feet of
rentable area from and after the date the 1301 Harbor Bay Building becomes a
Single Tenant Building. A Building in which Tenant leases all of the rentable
area may sometimes be referred to herein as a "Single Tenant Building" and a
Building in which Tenant does not lease all of the rentable area may sometimes
be referred to herein as a "Multi-Tenant Building."
Must-Take Space: collectively means any space in any of the Buildings (other
than the Initial Premises) which becomes vacant during the initial ten (10)
years of the Term due to the expiration or earlier termination of a lease of
that space to a tenant other than Tenant. The Must-Take Space in the 1301 Harbor
Bay Building shall be deemed to contain approximately 31,933 square feet of
rentable area, which recognizes that the total rentable area of the 1301 Harbor
Bay Building shall equal 68,886 square feet upon the 1301 Harbor Bay Building
becoming a Single Tenant Building. The Must-Take Space in the 1401 Harbor Bay
Building (i.e., the same space as the Optional 1401 Harbor Bay Ground Floor
Premises) shall be deemed to contain approximately 15,882 square feet of
rentable area. The Must-Take Space in the 1431 Harbor Bay Building (i.e., the
entire Building) shall be deemed to contain approximately 69,510 square feet of
rentable area.
Base Rent: The Base Rent for the Premises shall be $1.25 per rentable square
foot in the Premises increased on each anniversary of the Initial Commencement
Date by three percent (3%), as illustrated in the charts below. The initial Base
Rent for any portion of the Initial Premises which is unable to be delivered by
the Initial Commencement Date, and for any Must-Take Space which is added to the
Premises during the Term, shall be calculated by taking the then applicable Base
Rent payable for the then existing Premises (using the then applicable rate per
square foot of rentable space) multiplied by the applicable rentable square feet
being added to the Premises, subject to annual three percent (3%) increases on
each anniversary of the Initial Commencement Date, even if the first such Base
Rent adjustment would occur prior to the end of the first twelve (12) months of
the lease term for such portion of the Premises. As an inducement to Tenant
entering into this Lease, so long as no Event of Default shall exist under this
Lease, Base Rent for each portion of the Premises (inclusive of any Must‑Take
Space) shall be abated for the first one hundred fifty (150) days after the
applicable Commencement Date for such portion of the Premises (each such period,
an "Abatement Period"). During any such Abatement Period, Tenant shall still be
responsible for the payment of all of its other monetary obligations under the
Lease. The parties hereby acknowledge and agree that the charts set forth below
are for illustrative purposes only with respect to the Initial Premises and
reflect the assumptions that (i) the Initial Commencement Date is the
Anticipated Initial Commencement Date, and (ii) the delivery of the entire
Initial Premises to Tenant occurs by the Initial Commencement Date. In the event
of any discrepancy between the charts below and/or any updates or supplements
thereto, and the text above, the text above shall control.

-4-



--------------------------------------------------------------------------------




Period 
(In Months)
Approximate Monthly Base Rent Per Square Foot of 
Rentable Area
1301 Harbor Bay Premises
Monthly 
Base Rent
1311 Harbor Bay Premises
Monthly 
Base Rent
1401 Harbor Bay Premises
Monthly 
Base Rent**
February 1, 2016 – January 31, 2017
$1.25
$46,191.25
$37,311.25
$41,457.50
February 1, 2017 – January 31, 2018
$1.29
$47,576.99
$38,430.59
$42,701.23
February 1, 2018 – January 31, 2019
$1.33
$49,004.30
$39,583.51
$43,982.26
February 1, 2019 – January 31, 2020
$1.37
$50,474.43
$40,771.01
$45,301.73
February 1, 2020 – January 31, 2021
$1.41
$51,988.66
$41,994.14
$46,660.78
February 1, 2021 – January 31, 2022
$1.45
$53,548.32
$43,253.96
$48,060.60
February 1, 2022 – January 31, 2023
$1.49
$55,154.77
$44,551.58
$49,502.42
February 1, 2023 – January 31, 2024
$1.54
$56,809.41
$45,888.13
$50,987.50
February 1, 2024 – January 31, 2025
$1.58
$58,513.69
$47,264.78
$52,517.12
February 1, 2025 – January 31, 2026
$1.63
$60,269.10
$48,682.72
$54,092.63
February 1, 2026 – January 31, 2027
$1.68
$62,077.18
$50,143.20
$55,715.41
February 1, 2027 – January 31, 2028
$1.73
$63,939.49
$51,647.50
$57,386.88
February 1, 2028 – January 31, 2029
$1.78
$65,857.68
$53,196.92
$59,108.48
February 1, 2029 – January 31, 2030
$1.84
$67,833.41
$54,792.83
$60,881.74
February 1, 2030 – January 31, 2031
$1.89
$69,868.41
$56,436.61
$62,708.19



*
Subject to the Base Rent abatement described in the text above.

**
Based on 33,166 rentable square feet

Security Deposit Amount: Initially $374,880.00 with respect to the Initial
Premises, which is based on Three (3) months of Base Rent, subject to increases
and reductions in accordance with Section 4.3 below.
Rent Payable Upon Execution: $210,628.60
Tenant's Building Percentage: (i) 56.44% with respect to the 1301 Harbor Bay
Premises (i.e., 36,953/65,475), (ii) 100% with respect to the 1311 Harbor Bay
Premises (i.e., 29,849/29,849), and (iii) 67.62% with respect to the 1401 Harbor
Bay Premises (i.e., 33,166/49,048), as the same may be updated from time to time
to account for the addition of any Must‑Take Space or Specific Offer Space (as
defined below) to the Premises and the 1301 Harbor Bay Building becoming a
Single Tenant Building.

-5-



--------------------------------------------------------------------------------




Tenant's Common Area Building Percentage: 46.80%, (i.e., 99,968/213,882) as the
same may be updated from time to time to account for the addition of any
Must‑Take Space or Specific Offer Space to the Premises and the 1301 Harbor Bay
Building becoming a Single Tenant Building.
Commencement Date: Landlord and Tenant hereby acknowledge that Landlord shall be
delivering the Premises to Tenant on a phased basis, with the first phase
consisting of the Initial Premises and the second and subsequent phases
consisting of the Must-Take Space. As such: (i) the "Initial Commencement Date"
with respect to any portion of the Initial Premises means the latest to occur of
(a) the date upon which Landlord delivers any such portion of the Initial
Premises to Tenant, (b) February 1, 2016 (the "Anticipated Initial Commencement
Date"), and (c) the date upon which the County of Alameda shall have accepted
the decommissioning of any laboratory space (other than laboratory space
installed by or on behalf of Tenant) in the applicable portion of the Initial
Premises as and to the extent required under Applicable Laws (the "County
Decommissioning Approval"), and (ii) the "Must-Take Space Commencement Date(s)"
is as defined in Section 1.4 below. For purposes of this Lease, acceptance of
the decommissioning by the County of Alameda shall include (without limitation
on any other alternative means of establishing that acceptance) completion of a
walk-through by the County of Alameda of the applicable laboratory space without
requiring any additional decommissioning work (or if additional decommissioning
work is required by the County of Alameda in response to that walk-through, the
completion of that additional decommissioning work and, to the extent required
by the County of Alameda, acceptance or approval of that additional
decommissioning work so required). For purposes of this Lease, the Initial
Commencement Date and each of the Must‑Take Space Commencement Dates are each
sometimes referred to herein individually as the "Commencement Date."
Expiration Date: The date that is the day prior to the day that is fifteen (15)
years after the Initial Commencement Date. If the Expiration Date falls on a day
other than the last day of the calendar month, then, the Expiration Date shall
be extended to the last day of the calendar month in which the day that the Term
of this Lease would otherwise end but for this proviso occurs, and the Term of
this Lease shall be extended accordingly (and the Base Rent rate payable
hereunder on a per rentable square foot basis will not be increased, as
described in the definition of "Base Rent" above, with respect to such
additional period which is so added to the Term of this Lease). At any time
prior to the Commencement Date, Tenant may elect by written notice to Landlord
to advance the Expiration Date to the date that is the later of (a) November 30,
2029, or (b) the date that is fourteen (14) years after the Initial Commencement
Date.
Landlord's Address:
c/o The Prudential Insurance Company of America
4 Embarcadero Center, 27th Floor
San Francisco, CA 94111
Attn: WCOT
With a copy by the same method to:

c/o The Prudential Insurance Company of America
7 Giralda Farms
Madison, New Jersey 07940
Attention: James Marinello, Esquire
With a copy by the same method to:

c/o SKS Partners, LLC
601 California Street, Suite 1310
San Francisco, California 94108
Attention: Pamela Izzo
Address for rental payment:

SKS Harbor Bay Associates, LLC
c/o CBRE
101 California Street, 22nd Floor
San Francisco, California 94111
Tenant's Address:



-6-



--------------------------------------------------------------------------------




One Penumbra Place
1351 Harbor Bay Parkway
Alameda, California 94502
Attention: General Counsel

With a copy to:

Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94111
Attention: Jonathan M. Kennedy/    
Kathleen K. Bryski


Landlord's Broker: Kidder Mathews.
Tenant's Broker: Cushman & Wakefield.
Maximum Parking Allocation: initially three hundred thirty (330), which is based
on a ratio of three and three tenths (3.3) non‑exclusive parking spaces per one
thousand (1,000) square feet of rentable space in the Initial Premises (the
"Parking Ratio"), The Maximum Parking Allocation shall be increased or
decreased, as the case may be, upon any addition of space to, or deletion of
space from, the Premises, to reflect the Parking Ratio.
Tenant Improvement Allowance: $31.25 per rentable square foot in the Premises,
including any Must-Take Space if, as and when such Must-Take Space is added to
the Premises.
The Basic Lease Information is incorporated into and made part of this Lease.
Each reference in this Lease to any Basic Lease Information shall mean the
applicable information set forth in the Basic Lease Information, except that in
the event of any conflict between an item in the Basic Lease Information and
this Lease, this Lease shall control. Additional terms used but not defined in
the Basic Lease Information shall have the meanings given those terms in this
Lease.
ARTICLE 1
PREMISES; COMMON AREAS
1.1    Subject to all of the terms and conditions hereinafter set forth,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises. The property shown on Exhibit A to this Lease and all improvements
thereon and appurtenances on that land thereto, including, but not limited to,
the Buildings, other office buildings, access roadways, and all other related
areas, shall be collectively hereinafter referred to as the "Project." Tenant
acknowledges and agrees that Landlord may elect to sell one or more of the
buildings within the Project and that upon any such sale Tenant's Common Area
Building Percentage of those Operating Expenses and Taxes (each as defined
below) allocated to the areas of the Project other than buildings may be
equitably adjusted accordingly by Landlord. The parties hereto hereby
acknowledge that the purpose of Exhibit A, Exhibit B-1, Exhibit B-2,
Exhibit B-3, Exhibit B-4, and Exhibit B-5 are to show the approximate location
of the Premises in the Buildings and the general layout of the Project and such
Exhibits are not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the Buildings or the Project, the precise
area of the Premises, the Buildings or the Project or the specific location of
the Buildings, "Common Areas," as that term is defined in Section 1.3, below, or
the elements thereof or of the accessways to the Premises, or the Project, or
the identity or existence of any other tenant or occupant of the Project. Tenant
acknowledges that the space known as approximately 800 square feet of office
space on the second floor of the 1301 Harbor Bay Building will not be separately
demised.
1.2    For purposes of this Lease, (1) "rentable area" and "usable area" shall
be calculated pursuant to the Standard Method for Measuring Floor Area in Office
Buildings (ANSI/BOMA Z65.1, 1996) (the "BOMA Standard"); (2) "rentable square
feet" and "rentable footage" shall have the same meaning as the term "rentable
area;" (3) "usable square feet" and "usable square footage" shall have the same
meaning as the term "usable area;" and (4) rentable area for a Single Tenant
Building shall mean the "gross building area" under the BOMA Standard.
Notwithstanding anything to the contrary in this Lease, the recital of the
rentable area herein above set forth is for descriptive purposes only. Tenant
shall have no right to terminate this Lease or receive any adjustment or rebate
of any Base Rent or Additional Rent (as hereinafter defined) payable hereunder
if said recital is incorrect. The rentable area of the Premises will not be
subject to remeasurement by either party hereto at any time, unless in
connection with a change in the physical dimensions of the Premises (and, in
such events, any

-7-



--------------------------------------------------------------------------------




remeasurement will be carried out in accordance with the BOMA Standard). For
clarity, in any event, the rentable areas specified in this Lease for the 1301
Harbor Bay Premises and the 1301 Harbor Bay Building shall be changed to 68,886
square feet of rentable area from and after the date the 1301 Harbor Bay
Building becomes a Single Tenant Building.
1.3    Tenant shall have the non-exclusive right to use in common with other
tenants in the Project, and subject to the rules and regulations referred to in
Article 27 of this Lease, those portions of the Project which are provided, from
time to time, for use in common by Landlord, Tenant and any other tenants of the
Project (such areas, together with such other portions of the Project designated
by Landlord, in its reasonable discretion, after the Effective Date including
certain areas designated for the exclusive use of certain tenants, or to be
shared by Landlord and certain tenants, are collectively referred to herein as
the "Common Areas"). The Common Areas shall consist of the "Project Common
Areas" and the "Building Common Areas." The term "Project Common Areas," as used
in this Lease, shall mean the portion of the Project reasonably designated as
such by Landlord. The term "Building Common Areas," as used in this Lease, shall
collectively mean the portions of the Common Areas located within the Buildings
reasonably designated as such by Landlord. Tenant shall have the nonexclusive
right, in common with others, to use the Common Areas subject to the terms and
conditions of this Lease. As used herein, the Common Areas include the lobby
area on the ground floor of any Building (unless said lobby is included in the
Premises), the areas on individual multi-tenant floors devoted to corridors,
fire vestibules, elevator foyers, lobbies, electric and telephone closets,
restrooms, mechanical rooms, janitor closets and other similar facilities for
the benefit of all tenants (or invitees) on the particular floor, those areas of
any multi-tenant Building devoted to mechanical and service rooms servicing more
than one floor or the Building as a whole and any other portion of the Project
not leased or designated for lease to tenants from time to time that are
provided for use in common by Landlord, Tenant and other tenants of the Project,
whether or not any such area is open to the general public, including all
landscaping located in or used in connection with those areas of the Project,
and including without limitation and pedestrian walkways, parking areas and
roads located in the Project. The manner in which the Common Areas are
maintained and operated shall, except as set forth below, be at the reasonable
discretion of Landlord; but subject to the standards set forth in Article 7, and
the use thereof shall be subject to such reasonable rules, regulations and
restrictions as Landlord may make from time to time. Landlord reserves the right
to close certain Common Areas temporarily to make alterations or additions to,
or change the location of elements of the Project and the Common Areas; provided
that in exercising its rights under this sentence, Landlord shall make
commercially reasonable efforts to minimize the disruption to Tenant's business
operations during standard business hours. Notwithstanding the foregoing, if at
any time Tenant leases in excess of fifty percent (50%) of the rentable area of
the Buildings, Landlord will not materially alter (or agree to any material
alteration of) the maintenance standards for the Project Common Areas or
construct or demolish (or agree to the construction or demolition of) of any
aspect of the Project Common Areas, in each case, to the extent under the
control of Landlord, without first consulting with Tenant. Tenant acknowledges
that certain equipment rooms in the 1301 Harbor Bay Building and the means of
access to the roof of the 1301 Harbor Bay Building are, as of the Effective
Date, located within the premises of another tenant in the 1301 Harbor Bay
Building and that Tenant's access to those equipment rooms and roof access will
require that Tenant enter into a separate agreement with that other tenant
governing the terms and conditions of that access. Subject to "Applicable Laws,"
as that term is defined in Section 5.1(a) of this Lease, except when and where
Tenant's right of access is specifically excluded in this Lease, and except in
the event of an emergency, Tenant shall have the right of access to the
Premises, the Buildings, and the parking facilities servicing the Buildings
twenty-four (24) hours per day, seven (7) days per week during the "Term," as
that term is defined in Section 2.1, below.
1.4    The Premises shall be expanded during the initial ten (10) years of the
Term to include any portion of the Must-Take Space on each of the dates (the
"Must-Take Space Commencement Date(s)") that is the latest to occur of (a) the
third (3rd) business day after possession of the applicable Must-Take Space is
surrendered to Landlord by the existing tenant of such Must-Take Space following
the expiration of the scheduled term of such lease with such tenant (including,
if applicable, any extension of any such term pursuant to renewal or extension
rights existing as of the Effective Date which are properly exercised by such
tenant and, with respect to any space leased to the United States of America
that is used by the Food and Drug Administration (the "GSA"), any extension of
any such term that may be agreed upon between Landlord and the GSA), (b) the
date on which Landlord delivers to Tenant such Must-Take Space in broom-clean
condition, free of the prior occupant's furniture, personal property and debris,
and (c) the date upon which the County of Alameda shall have accepted the
decommissioning of any laboratory space (other than laboratory space installed
by or on behalf of Tenant) in the applicable portion of the Must-Take Space as
and to the extent required under Applicable Laws. A schedule of the expiration
dates of the current third party leases for the Must-Take Space is attached
hereto as Exhibit L. For avoidance of doubt: (i) Landlord will not (x) grant any
existing or future tenant of the Buildings any right to extend or renew the term
of their lease, or (y) otherwise negotiate or agree to the extension or renewal
of the term of any existing tenant's lease for space in the Buildings on terms
other than expressly pursuant to the terms of an existing (as of the Effective
Date) extension or renewal option contained such lease, without the prior
written consent of Tenant in each case, which consent Tenant may grant or
withhold in Tenant's sole and absolute discretion. Additionally, if any tenant's
lease for space in the Buildings terminates prior to the scheduled term of such
lease (whether due to the default by such tenant, a negotiated termination, or
otherwise) (the "Early Must-Take Space"), the

-8-



--------------------------------------------------------------------------------




Must-Take Space Commencement Date with respect to such Early Must-Take Space
shall not occur prior to the date that is three (3) business days following the
originally scheduled date of expiration of the term of such lease unless Tenant
leases such Early Must-Take Space pursuant to Article 55. Accordingly, on each
Must-Take Space Commencement Date: (a) the Tenant Improvement Allowance, the
applicable Tenant's Building Percentage, the Tenant's Common Area Building
Percentage, the Tenant's Maximum Parking Allocation and any other provision that
is determined based on the rentable area of the Premises shall be redetermined,
(b) the Base Rent per square foot of rentable area for each portion of the
Must-Take Space added pursuant to this Section 1.4 shall be the same as the Base
Rent per square foot of rentable area for the Premises as it may be adjusted
during the Term, (c) the lease commencement date for each portion of the
Must-Take Space added by this Section 1.4 shall be the applicable Must-Take
Space Commencement Date for such Must‑Take Space, (d) the lease term for each
portion of the Must‑Take Space added by this Section 1.4 shall expire
coterminously with the Term for the Initial Premises, and (e) upon either
party's request, Landlord and Tenant shall execute an amendment to this Lease
and a memorandum thereof confirming the change to the Premises pursuant to this
Section 1.4 and the corresponding changes to the provisions of this Lease that
are based on the rentable area of the Premises.
ARTICLE 2
TERM AND CONDITION OF PREMISES
2.1    The term of this Lease (the "Term") shall commence on the Initial
Commencement Date and end on the Expiration Date, unless sooner terminated (the
"Termination Date") as hereinafter provided. The Commencement Dates of this
Lease and the obligation of Tenant to pay Base Rent, Additional Rent and all
other charges hereunder shall not be delayed or postponed by reason of any delay
by Tenant in performing changes or alteration in the Premises not required to be
performed by Landlord. In the event that any Commencement Date is a day other
than the first day of a month, then the Base Rent shall be immediately paid for
such partial month prorated in accordance with Section 4.4 below, subject to
Tenant's abatement rights set forth in the Basic Lease Information. If Landlord
does not deliver possession of the Initial Premises to Tenant on or before the
Anticipated Initial Commencement Date in the condition required by Section 1 of
Exhibit C attached hereto, Landlord shall not be subject to any liability nor
shall the validity of this Lease nor the obligations of Tenant hereunder be
affected, except as expressly set forth in Section 2.4 below. In the event that
the Initial Commencement Date is a date which is other than the Anticipated
Initial Commencement Date, within a reasonable period of time after the date
Tenant takes possession of any portion of the Initial Premises Landlord shall
deliver to Tenant an amendment to lease in the form as set forth in Exhibit E,
attached hereto, wherein the parties shall specify such different Initial
Commencement Date and the Expiration Date, and which amendment Tenant shall
execute (or make good faith corrective comments to the specific information
added to the attached form) and return to Landlord within ten (10) business days
of receipt thereof.
2.2    Except as expressly set forth in this Lease and in the Tenant Work Letter
attached hereto as Exhibit C (the "Tenant Work Letter"), Landlord shall not be
obligated to provide or pay for any improvement, remodeling or refurbishment
work or services related to the improvement, remodeling or refurbishment of the
Premises, Buildings or Project, and Tenant shall accept the Premises, Buildings
and Project in their "As Is" condition on the applicable Commencement Date;
provided Landlord shall, subject to Landlord's receipt of all approvals required
under the CC&R's and applicable laws, renovate certain Project Common Area
improvements in a manner substantially similar to the renovations depicted on
the plans (the "Common Area Improvement Plans") described or shown on Exhibit J
attached hereto (the "Common Area Improvements"), as such Common Area
Improvement Plans may be further refined by Tenant's landscape architect;
provided that any such refinement of the Common Area Improvement Plans shall be
subject to Landlord's approval, which shall not be unreasonably withheld,
conditioned or delayed. Landlord's costs incurred in performing the Common Area
Improvements shall be included in Operating Expenses (defined below) and Tenant
shall be responsible for paying Tenant's Common Area Building Percentage
thereof.
2.3    The taking of possession of any portion of the Premises by Tenant shall
be conclusive evidence that such portion of the Premises and the applicable
Building were in good and satisfactory condition at such time subject to
(i) Landlord's obligations set forth in Section 2.5 and 2.6 below, and
(ii) Landlord's general maintenance and repair obligations set forth herein.
Neither Landlord nor Landlord's agents have made any representations or promises
with respect to the condition of the Buildings, the Premises, the land upon
which the Buildings are constructed, or any other matter or thing affecting or
related to the Buildings or the Premises, except as herein expressly set forth,
and no rights, easements or licenses are acquired by Tenant by implication or
otherwise except as expressly set forth in this Lease.
2.4    In the event that the Initial Commencement Date does not occur by the
Outside Initial Commencement Date (as defined below), then Tenant shall be
afforded an additional one (1) day of abated Base Rent for each such day of
delay beyond the Outside Initial Commencement Date that the Initial Commencement
Date does not occur,

-9-



--------------------------------------------------------------------------------




calculated based on the rentable area of the portion(s) of the Initial Premises
with respect to which the Initial Commencement Date has not occurred following
the Outside Initial Commencement Date. Additionally, if the Initial Commencement
Date does not occur with respect to the entire Initial Premises by the date that
is one hundred eighty (180) days following the Outside Initial Commencement
Date, Tenant shall have the right, to be exercised by written notice delivered
to Landlord at any time prior to the Initial Commencement Date, to cancel this
Lease in its entirety or, at Tenant's option, with respect to the portion of the
Premises for which delivery has not occurred, in which event the parties shall
be discharged from all obligations hereunder with respect to the portion of the
Premises (or all, if applicable) that is the subject of such termination. The
term "Outside Initial Commencement Date" initially means May 1, 2016. The
Outside Initial Commencement Date shall each be extended by one day for every
one day in delay in delivery of any portion of the Initial Premises caused by
(i) Tenant Delays (as defined in Exhibit C), (ii) inability to obtain or delays
in obtaining necessary permits despite Landlord having timely and properly filed
all required documentation, and/or (iii) any other one or more Force Majeure
Events (as defined in Article 10). The Outside Initial Commencement Date shall
also be extended by one day for every one day after February 1, 2016, until the
County Decommissioning Approval has been issued by the County of Alameda.
2.5    Notwithstanding Section 2.3 above, Landlord warrants that the HVAC
systems, electrical, life-safety, mechanical and plumbing systems, and elevators
(the "Building Systems") in the 1301 Harbor Bay Building and the 1401 Harbor Bay
Building (the "Covered Items"), other than those constructed by Tenant, shall be
in good operating condition on the date(s) possession of the 1301 Harbor Bay
Premises and 1401 Harbor Bay Premises, respectively, are delivered to Tenant;
provided that the foregoing warranty shall not apply if the applicable Building
is not a Multi-Tenant Building on the date possession of the applicable Building
is delivered to Tenant. If a non-compliance with such warranty exists as of the
delivery of possession, or if one of such Covered Items should malfunction or
fail within ninety (90) days after the delivery of possession of the applicable
Premises to Tenant, Landlord shall, as Landlord's sole obligation with respect
to such matter, promptly after receipt of written notice from Tenant setting
forth in reasonable detail the nature and extent of such non-compliance,
malfunction or failure, rectify the same at Landlord's expense ("Landlord's
Warranty Work"). If Tenant does not give Landlord the required notice within
ninety (90) days after the delivery of possession of the applicable Premises to
Tenant, Landlord shall have no obligation with respect to that warranty other
than obligations regarding the Covered Items set forth elsewhere in this Lease.
2.6    Landlord shall cause each of the 1301 Harbor Bay Building, the 1311
Harbor Bay Building, the 1401 Harbor Bay Building, and the Initial Premises to
comply with all current laws, building codes and ADA requirements in effect and
enforceable against the Landlord or such Buildings as of the Effective Date. If
non‑compliance with such laws exists as of the Effective Date, Landlord shall,
as Landlord's sole obligation with respect to such matter, promptly after
receipt of written notice from Tenant setting forth in reasonable detail the
nature and extent of such non-compliance, rectify the same at Landlord's expense
(and such cost will not be included in Operating Expenses, defined below);
provided that compliance with such laws is not the express responsibility of
Tenant under this Lease, and provided further that Landlord's failure to comply
therewith would prohibit Tenant from obtaining or maintaining a certificate of
occupancy (or its legal equivalent) for the Initial Premises, or would
unreasonably and materially affect the safety of Tenant's employees or create a
significant health hazard for Tenant's employees or otherwise materially and
adversely affect Tenant's use or occupancy of any portion of the Initial
Premises. Notwithstanding the foregoing or anything to the contrary in this
Lease, Landlord shall have the right to contest any alleged violation in good
faith, including without limitation the right (at Landlord's sole cost and not
as an Operating Expense) to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by applicable law
and the right to appeal any decisions, judgments or rulings to the fullest
extent permitted by applicable law.
ARTICLE 3
USE, NUISANCE, OR HAZARD
3.1    The Premises shall be used and occupied by Tenant solely for research and
development (including clean rooms), general office and light
manufacturing/assembly purposes and any other purposes which are legally
permissible and do not materially adversely impact the value of the Project
(including the operation of cafeterias (not open to general public or available
for use by employees of other Project tenants) or restaurants (i.e., open to the
general public and available for use by employees of other Project tenants
(each, a "Restaurant")). As part of Tenant's use, Tenant shall have the right to
use one or more portions of the Premises for the operation of, and include in
the Tenant Improvements (or subsequent Alterations) the construction of, a
kitchen/cooking facility (including a gas line of adequate capacity with gas
lines stubbed to the Premises) for Tenant's employees and guests only (in no
event shall such kitchen/cooking facility be open to or serve the general
public), on and subject to the following terms and conditions: (i) Tenant shall
be responsible, at its sole cost and expense (subject to the application of the
Tenant Improvement Allowance), for obtaining all applicable permits, licenses
and governmental approvals necessary for the use of the Premises for such
kitchen/cooking facility uses (including, without limitation, any necessary

-10-



--------------------------------------------------------------------------------




approvals from the applicable health and/or fire departments, permits required
in connection with any venting or other air-removal/circulation system, and any
required fire-suppression systems), copies of which shall be delivered to
Landlord prior to Tenant's installation of any alterations in the Premises in
connection with such kitchen/cooking facility uses; (ii) in the event such use
requires any alterations to the Base Building (specifically including, without
limitation, in connection with the installation of any venting or other
air-removal/circulation system), Tenant shall be solely responsible for all
costs incurred in connection therewith (subject to the application of the Tenant
Improvement Allowance), and (iii) Landlord shall have consented to such use,
which consent shall not be unreasonably withheld. Tenant will additionally have
the right to devote a reasonable portion of the Premises towards the operation
of a fitness/wellness center for Tenant's employees only (including shower and
locker facilities) subject to such reasonable rules and regulations regarding
such operations as Landlord may implement for such fitness center.
3.2    Tenant shall not use, occupy, or permit the use or occupancy of the
Premises for any purpose which is illegal or which Landlord, in its reasonable
discretion, deems to be dangerous; permit any public or private nuisance; do or
permit any act or thing which may unreasonably disturb the quiet enjoyment of
any other tenant of the Project; keep any substance or carry on or permit any
operation which might introduce offensive odors or conditions into other
portions of the Project, use any apparatus which might make undue noise or set
up vibrations in or about the Project; permit anything to be done which would
increase the premiums paid by Landlord for special causes of loss form property
insurance on the Project or its contents (unless Tenant agrees to pay such
increased premium) or cause a cancellation of any insurance policy covering the
Project or any part thereof or any of its contents; or permit anything to be
done which is prohibited by or which shall in any way conflict with any law,
statute, ordinance, or governmental rule, regulation or covenants, conditions
and restrictions affecting the Project, including without limitation the CC&R's
(as defined below) now or hereinafter in force. Should Tenant do any of the
foregoing without the prior written consent of Landlord, and the same is not
cured within ten (10) business days after notice from Landlord (which ten (10)
business day period shall be subject to extension if the nature of the breach is
such that it is not possible to cure the same within such ten (10) business day
period so long as the Tenant commences the cure of such breach within such
ten (10) business day period and diligently prosecutes the same to completion)
at Landlord's option, it shall constitute an Event of Default (as hereinafter
defined) and shall enable Landlord to resort to any of its remedies hereunder.
3.3    The ownership, operation, maintenance and use of the Project shall be
subject to certain conditions and restrictions contained in an instrument
("CC&R's") recorded or to be recorded against title to the Project. Tenant
agrees that regardless of when those CC&R's are so recorded, this Lease and all
provisions hereof shall be subject and subordinate thereto and Tenant shall
comply therewith; provided, however, that except as required by Applicable Laws
(as defined below), Tenant's obligation to comply with CC&R's recorded after the
date of this Lease shall be subject to Tenant's prior consent, which will not be
withheld unless the same would materially adversely affect Tenant's rights or
materially increase Tenant's obligations under this Lease. Accordingly, as a
consequence of that subordination, during any period in which the entire Project
is not owned by Landlord, (a) the portion of Operating Expenses and Taxes (each
as defined below) for the Common Areas shall be allocated among the owners of
the Project as provided in the CC&R's, and (b) the CC&R's shall govern the
maintenance and insuring of the portions of the Project not owned by Landlord.
Tenant shall, promptly upon request of Landlord, sign all documents reasonably
required to carry out the foregoing into effect.
ARTICLE 4
RENT
4.1    Tenant hereby agrees to pay Landlord the Base Rent. For purposes of Rent
adjustment hereunder, the number of months is measured from the first day of the
calendar month in which the Initial Commencement Date falls. Each monthly
installment (the "Monthly Rent") shall be payable by check or by money order or
by Federal Reserve Automated Clearing House (ACH) deposit to an account as
directed by Landlord by written notice to Tenant on or before the first day of
each calendar month. Landlord agrees to accept payment by Federal Reserve
Automated Clearing House (ACH) deposit only so long as such system is available
for Landlord's use. In addition to the Base Rent, Tenant also agrees to pay
Tenant's Share of Operating Expenses and Taxes (each as hereinafter defined),
and any and all other sums of money as shall become due and payable by Tenant as
set forth in this Lease, all of which shall constitute additional rent under
this Lease (the "Additional Rent"). All non-recurring payments of Additional
Rent will be due and payable as of the date that is thirty (30) days after
Landlord's delivery of an invoice therefor. Landlord expressly reserves the
right to apply any payment received to Base Rent or any other items of Rent that
are not paid by Tenant. The Base Rent, the Monthly Rent and the Additional Rent
are sometimes hereinafter collectively called "Rent" and shall be paid when due
in lawful money of the United States without demand, deduction, abatement, or
offset, except to the extent expressly set forth herein, to the addresses for
the rental payment set forth in the Basic Lease Information, or via ACH transfer
or as Landlord may designate from time to time by written notice delivered at
least thirty (30) days prior to the effective date of the address change.

-11-



--------------------------------------------------------------------------------




4.2    In the event any Monthly or Additional Rent or other amount payable by
Tenant hereunder is not paid within five (5) days after its due date, Tenant
shall pay to Landlord a late charge (the "Late Charge"), as Additional Rent, in
an amount of five percent (5%) of the amount of such late payment. Failure to
pay any Late Charge following notice and the passage of the cure period
described in Section 22.1(a) below shall be deemed a Monetary Default (as
hereinafter defined). Provision for the Late Charge shall be in addition to all
other rights and remedies available to Landlord hereunder, at law or in equity,
and shall not be construed as liquidated damages or limiting Landlord's remedies
in any manner. Failure to charge or collect such Late Charge in connection with
any one (1) or more such late payments shall not constitute a waiver of
Landlord's right to charge and collect such Late Charges in connection with any
other similar or like late payments. Notwithstanding the foregoing provisions of
this Section 4.2, the Late Charge shall not be imposed with respect to the first
late payment in the twelve (12) months following the Commencement Date or with
respect to the first late payment in any succeeding twelve (12) month period
during the Term unless the applicable payment due from Tenant is not received by
Landlord within five (5) days following written notice from Landlord that such
payment was not received when due. Following the first such written notice from
Landlord in the twelve (12) months following the Commencement Date and the first
such written notice in any succeeding twelve (12) month period during the Term
(but regardless of whether such payment has been received within such five (5)
day period), the Late Charge will be imposed without notice for any subsequent
payment due from Tenant during such applicable twelve (12) month period which is
not received within five (5) days after its due date.
4.3    Simultaneously with the execution hereof, Tenant shall deliver to
Landlord (i) the Rent Payable Upon Execution as payment of the first installment
of Monthly Rent and Tenant's Share of Operating Expenses and Taxes due hereunder
and (ii) an amount equal to the Security Deposit Amount to be held by Landlord
as security for Tenant's faithful performance of all of the terms, covenants,
conditions, and obligations required to be performed by Tenant hereunder (the
"Security Deposit"). The Security Deposit Amount shall be increased upon the
addition of any Must-Take Space or Specific Offer Space (defined below) to the
Premises by an amount equal to three (3) months of the initial Base Rent payable
under this Lease with respect to such Must-Take Space or Specific Offer Space,
and Tenant shall deliver such increased amount to Landlord on or before the
applicable Must‑Take Space Commencement Date or Specific Offer Space Delivery
Date, as applicable. Provided no Event of Default has occurred under this Lease
as of such date, Tenant shall no longer have the obligation to maintain the
Security Deposit if at any time during the Term (1) Tenant becomes a public
company with its stock traded on the New York Stock Exchange or NASDAQ and
(2) Tenant has thereafter achieved a market capitalization of at least
$500,000,000 (the reduction in the Security Deposit permitted by this sentence
is sometimes referred to herein as the "Market Capitalization Reduction").
Landlord acknowledges that, as of the Effective Date, Tenant has achieved a
sufficient market capitalization to justify a Market Capitalization Reduction,
and, therefore, no Security Deposit is initially due under this Lease. If Tenant
is entitled to a reduction in or elimination of the Security Deposit, Tenant
shall provide Landlord with written notice requesting that the Security Deposit
be reduced or eliminated as provided above and the excess portion of the
Security Deposit be applied to payment of Base Rent (the "Reduction Notice"). If
Tenant provides Landlord with a Reduction Notice, and Tenant is entitled to
reduce or eliminate the Security Deposit as provided herein, Landlord shall
apply the applicable portion of the Security Deposit to Base Rent.
Notwithstanding the foregoing, if at any time after the Security Deposit has
been reduced the market capitalization of Tenant falls below $500,000,000 for
three (3) consecutive calendar months, Tenant shall within ten (10) business
days after Landlord's request, restore the amount of the Security Deposit to the
amount that would otherwise apply if the Market Capitalization Reduction had not
occurred; following any such reinstatement of the Security Deposit, if at any
time thereafter Tenant achieves a market capitalization of at least $500,000,000
for a period of at least three (3) consecutive calendar months, Tenant may once
again have the right, upon notice to Landlord, require a Market Capitalization
Reduction. The Security Deposit shall be held by Landlord as security for the
performance by Tenant of all of the covenants of this Lease to be performed by
Tenant and Tenant shall not be entitled to interest thereon. The Security
Deposit is not an advance rent deposit, an advance payment of any other kind, or
a measure of Landlord's damages in any case of Tenant's default. If Tenant fails
to timely perform any of the covenants of this Lease to be performed by Tenant,
including without limitation the provisions relating to payment of Rent, the
removal of property at the end of the Term, the repair of damage to the Premises
caused by Tenant, and the cleaning of the Premises upon termination of the
tenancy created hereby, then Landlord shall have the right, but no obligation,
to apply the Security Deposit, or so much thereof as may be necessary, for the
payment of any Rent or any other sum in default and/or to cure any other such
failure by Tenant. If Landlord applies the Security Deposit or any part thereof
for payment of such amounts or to cure any such other failure by Tenant, then
Tenant shall within ten (10) days after demand by Landlord, pay to Landlord the
sum necessary to restore the Security Deposit to the full amount then required
by this Section 4.3 Landlord's obligations with respect to the Security Deposit
are those of a debtor and not a trustee. Landlord shall not be required to
maintain the Security Deposit separate and apart from Landlord's general or
other funds and Landlord may commingle the Security Deposit with any of
Landlord's general or other funds. Upon termination of the original Landlord's
or any successor owner's interest in the Premises or the Building and the
transfer of any then-current Security Deposit to Landlord's transferee by
payment or other credit, the original Landlord or such successor owner shall be
released from further liability with respect to the Security Deposit upon the
original Landlord's or such successor owner's complying with California Civil
Code Section 1950.7. Subject to the foregoing, Tenant hereby waives the
provisions of Section 1950.7 of the California

-12-



--------------------------------------------------------------------------------




Civil Code, and all other provisions of law, now or hereafter in force, to the
extent the same (a) establish a time frame within which a landlord must refund a
security deposit under a lease, and/or (b) provide that Landlord may claim from
a security deposit only those sums reasonably necessary to remedy defaults in
the payment of Rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage caused by the
default of Tenant under this Lease, including without limitation all damages or
Rent due upon termination of this Lease pursuant to Section 1951.2 of the
California Civil Code. If Tenant performs every provision of this Lease to be
performed by Tenant, the unused portion of the Security Deposit shall be
returned to Tenant or the last assignee of Tenant's interest under this Lease
within thirty (30) days following expiration or termination of the Term of this
Lease.
4.4    If the Term commences on a date other than the first day of a calendar
month or expires or terminates on a date other than the last day of a calendar
month, the Rent for any such partial month shall be prorated to the actual
number of days in such partial month.
4.5    All Rents and any other amount payable by Tenant to Landlord hereunder,
if not paid when due, shall bear interest from the date due until paid at a rate
equal to the prime commercial rate established from time to time by Bank of
America, plus four percent (4%) per annum; but not in excess of the maximum
legal rate permitted by law. Failure to charge or collect such interest in
connection with any one (1) or more delinquent payments shall not constitute a
waiver of Landlord's right to charge and collect such interest in connection
with any other or similar or like delinquent payments.    
ARTICLE 5
RENT ADJUSTMENT
5.1    Definitions.
(a)    "Operating Expenses", as said term is used herein, shall, subject to the
exclusions and limitations set forth herein, mean all expenses, costs, and
disbursements of every kind and nature which Landlord shall pay or become
obligated to pay because of or in connection with the ownership, operation,
management, security, repair, restoration, replacement, or maintenance of the
Project, or any portion thereof. Operating Expenses shall be computed in
accordance with generally accepted property management practices prevailing
among owners of Comparable Buildings ("Prevailing Management Practices"),
consistently applied, and shall include, but not be limited to, the items as
listed below:
(i)    Wages, salaries, other compensation and any and all taxes, insurance and
benefits of, the Project manager and of all other persons engaged in the
operation, maintenance and security of the Project (prorated, in the case of
employees performing services for one or more properties, on the basis of the
estimated number of hours spent performing services for the Project);
(ii)    Payments under any equipment rental agreements or management agreements,
including without limitation the cost of any actual or charged management fee
and all expenses for the Project management office including rent, office
supplies, and materials therefor;
(iii)    Costs of all supplies, equipment, materials, and tools and amortization
(including interest at the rate described in clause (vii) below on the
unamortized cost) of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof;
(iv)    All costs incurred in connection with the operation, maintenance, and
repair of the Project including without limitation, the following: (A) the cost
of operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Project; (B) the cost of Common Area janitorial,
alarm, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in common areas, maintenance and replacement of curbs
and walkways, repair to roofs and re-roofing; (C) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which are reasonably anticipated by Landlord to increase
Operating Expenses, and the cost incurred in connection with a transportation
system management program or similar program; (D) the cost of landscaping,
decorative lighting, and relamping, the cost of maintaining fountains,
sculptures, bridges; (E) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by,

-13-



--------------------------------------------------------------------------------




any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute "Taxes"
as that term is defined below; and (F) costs and expenses of complying with, or
participating in, conservation, recycling, sustainability, energy efficiency,
waste reduction or other programs or practices implemented or enacted from time
to time at the Buildings, including, without limitation, in connection with any
LEED (Leadership in Energy and Environmental Design) rating or compliance system
or program, including that currently coordinated through the U.S. Green Building
council or Energy Star rating and/or compliance system or program (collectively,
"Conservation Costs"); provided, however, that Operating Expenses will not
include any capital costs incurred by Landlord in order to initially meet or
achieve any LEED or similar certification or rating, as opposed to the annual
costs associated with maintaining a previously obtained or achieved rating.
(v)    The cost of supplying all utilities, the cost of operating, maintaining,
repairing, replacing, renovating and managing the utility systems, mechanical
systems, sanitary, storm drainage systems, communication systems and escalator
and elevator systems, and the cost of supplies, tools, and equipment and
maintenance and service contracts in connection therewith (however, if and to
the extent that any portion of the Premises, from time to time, is metered for
any utility consumption such that Tenant pays for the cost of Tenant's utility
consumption in such portion of the Premises, either directly to the utility
provider or to Landlord, then, with respect to the rentable area of such portion
of the Premises, Operating Expenses will not include the cost of the provision
of such utilities to any other occupied or occupiable space in the Project).
(vi)    The cost of all insurance carried by Landlord in connection with the
Project as reasonably determined by Landlord, including without limitation
commercial general liability insurance, physical damage insurance covering
damage or other loss caused by fire, earthquake, flood or other water damage,
explosion, vandalism and malicious mischief, theft or other casualty, rental
interruption insurance and such insurance as may be required by any lessor under
any present or future ground or underlying lease of any of the Buildings or of
the Project or any holder of a mortgage, deed of trust or other encumbrance now
or hereafter in force against any of the Buildings or the Project or any portion
thereof, and any deductibles payable thereunder; including, without limitation,
Landlord's cost of any self insurance deductible or retention; provided,
however, that if and to the extent Landlord incurs a deductible payment under
any policy of earthquake or terrorism insurance coverage, then for the purposes
of including such deductible payment in Operating Expenses, such deductible
payment shall be treated as if it is a Permitted Capital Expenditure (defined
below) with an associated useful life of seven (7) calendar years;
(vii)    Capital improvements or capital renovations made to or capital assets
or capital replacements acquired for the Project, or any portion thereof that
(1) are intended for the primary purpose of causing a net reduction in Operating
Expenses ("Cost Saving Capital Items"), or (2) are necessary for the health,
safety and/or security of the Project, its occupants and visitors and are deemed
advisable in the reasonable judgment of Landlord and are commensurate with the
practices of owners of Comparable Buildings, or (3) are Conservation Costs
(subject to the limitation set forth in clause (F) of Section 5.1(a)(iv) above),
or (4) are required under any and all applicable laws, statutes, codes,
ordinances, orders, rules, regulations, conditions of approval and requirements
of all federal, state, county, municipal and governmental authorities and all
administrative or judicial orders or decrees and all permits, licenses,
approvals and other entitlements issued by governmental entities, and rules of
common law, relating to or affecting the Project, the Premises or the Buildings
or the use or operation thereof, whether now existing or hereafter enacted,
including, without limitation, the Americans with Disabilities Act of 1990, 42
USC 12111 et seq. as the same may be amended from time to time (the "ADA"), all
Environmental Laws (as hereinafter defined), and any CC&R's, or any corporation,
committee or association formed in connection therewith, or any supplement
thereto recorded in any official or public records with respect to the Project
or any portion thereof (collectively, "Applicable Laws") (except for capital
repairs, replacements or other improvements to remedy a condition existing prior
to the Commencement Date which an applicable governmental authority, if it had
knowledge of such condition prior to the Commencement Date, would have then
required to be remedied pursuant to then-current governmental laws or
regulations in their form existing as of the Commencement Date and pursuant to
the then-current interpretation of such governmental laws or regulations by the
applicable governmental authority as of the Commencement Date); and the cost
described in this Section 5.1(a)(vii) being referred to as "Permitted Capital
Expenditures". The cost of Permitted Capital Expenditures shall, for the purpose
of inclusion in Operating Expenses, be amortized by Landlord on a straight line
basis over the economic useful life of the capital item in question, as
reasonably determined by Landlord using

-14-



--------------------------------------------------------------------------------




generally accepted accounting principles ("GAAP"), consistently applied, and
Prevailing Management Practices. The amortized cost of Permitted Capital
Expenditures may include interest at the rate paid or payable by Landlord on any
funds borrowed for such expenditures from an unaffiliated third-party financial
institution, but in no event in excess of the market rate of interest
customarily paid on such borrowed funds for such purposes. However, with respect
to Cost Saving Capital Items, the monthly inclusion of the amortized cost of
such Cost Saving Capital Item shall be further subject to the following
limitation: such inclusion shall not exceed an amount that Landlord, anticipated
in good faith to be the net reduction in Operating Expenses resulting from such
Cost Saving Capital Item;
(viii)    fees, charges and other costs, including management fees, consulting
fees, legal fees and accounting fees, of all contractors, engineers, consultants
and other persons engaged by Landlord or otherwise incurred by or charged by
Landlord in connection with the management, operation, maintenance and repair of
the Buildings and the Project; and
(ix)    payments, fees or charges under the CC&R's and any easement, license,
operating agreement, declaration, restricted covenant, or instrument pertaining
to the sharing of costs by the Project, or any portion thereof (including
without limitation costs with respect to the installation and/or replacement of
a fountain payable under the CC&R's).
Expressly excluded from Operating Expenses are the following items:
1.    Advertising and leasing commissions;
2.    If, at any time, Landlord elects to self-insure for all or any portion of
the insurance coverage required to be maintained by Landlord pursuant to the
provisions of Article 13 below, the amount which Landlord would have recovered
from any event or circumstance if Landlord had maintained the full amount of
insurance coverage described in Article 13 below in lieu of any such
self-insurance program;
3.    Principal, interest, and other costs directly related to financing the
Project or ground lease rental or depreciation;
4.    The cost of special services to tenants (including Tenant) for which a
special charge is made;
5.    The costs of any capital expenditures except (i) Permitted Capital
Expenditures and (ii) any capital expenditures assessed or payable under any
CC&R's;
6.    The costs, including permit, license and inspection costs and supervision
fees, incurred with respect to the installation of tenant improvements within
the Project or incurred in renovating or otherwise improving, decorating,
painting or redecorating vacant space within the Project or promotional or other
costs in order to market space to potential tenants;
7.    The legal fees and related expenses and legal costs incurred by Landlord
(together with any damages awarded against Landlord) due to the violation by
Landlord or any tenant of the terms and conditions of any lease of space in the
Project;
8.    Costs incurred: (x) to comply with Applicable Laws with respect to any
Hazardous Materials (as defined below) which were in existence in, on, under or
about the Project (or any portion thereof) prior to the Initial Commencement
Date, and were of such a nature that a federal, state or municipal governmental
or quasi-governmental authority, if it had then had knowledge of the presence of
such Hazardous Materials, in the state, and under the conditions that they then
existed in, on, under or about the Project, would have then required the
removal, remediation or other action with respect thereto; and/or (y) with
respect to Hazardous Materials which are disposed of or otherwise introduced
into, on, under or about the Project after the date hereof by Landlord or
Landlord's agents or employees and are of such a nature, at time of disposition
or introduction, that a federal, state or municipal governmental or
quasi-governmental authority, if it had then had knowledge of the presence of
such Hazardous Materials, in the state, and under the conditions, that they then
existed in, on, under or about the Project, would have then required the
removal, remediation or other action with respect thereto; provided, however,
Operating

-15-



--------------------------------------------------------------------------------




Expenses shall include costs incurred in connection with the clean-up,
remediation, monitoring, management and administration of (and defense of claims
related to) the presence of (1) Hazardous Materials used by Landlord (provided
such use is not negligent and is in compliance with Applicable Laws) in
connection with the operation, repair and maintenance of the Project to perform
Landlord's obligations under this Lease (such as, without limitation, fuel oil
for generators, cleaning solvents, and lubricants) and which are customarily
found or used in Comparable Buildings and (2) Hazardous Materials created,
released or placed in the Premises, Buildings or the Project by Tenant (or
Tenant's affiliates or their tenants, contractors, employees or agents) prior to
or after the Commencement Date;
9.    The attorneys' fees in connection with the negotiation and preparation of
letters, deal memos, letters of intent, leases, subleases and/or assignments,
space planning costs, and other costs and expenses incurred in connection with
lease, sublease and/or assignment negotiations and transactions with present or
prospective tenants or other occupants of the Project;
10.    The expenses in connection with services or other benefits which are not
available to Tenant;
11.    The overhead and profit paid to Landlord or to subsidiaries or affiliates
of Landlord for goods and/or services in the Project to the extent the same
exceeds the costs of such goods and/or services rendered by qualified,
unaffiliated third parties on a competitive basis;
12.    Landlord's charitable or political contributions;
13.    The costs (other than ordinary maintenance and insurance) for sculpture,
paintings and other objects of art;
14.    Interest and penalties resulting from Landlord's failure to pay any items
of Operating Expense or Taxes when due;
15.    The Landlord's general corporate overhead and general and administrative
expenses, costs of entertainment, dining, automobiles or travel for Landlord's
employees, and costs associated with the operation of the business of the
partnership or entity which constitutes Landlord as the same are distinguished
from the costs of the operation of the Project, including partnership accounting
and legal matters, costs of defending any lawsuits with any mortgagee, costs of
selling, syndicating, financing, mortgaging or hypothecating any of Landlord's
interest in the Project, costs of any disputes between Landlord and its
employees (if any) not engaged in the operation of the Project, disputes of
Landlord with management, or outside fees paid in connection with disputes with
other Project tenants or occupants (except to the extent such dispute is based
on Landlord's good faith efforts to benefit Tenant or meet Landlord's
obligations under this Lease);
16.    The costs arising from the gross negligence or willful misconduct of
Landlord;
17.    The management office rental to the extent such rental exceeds the fair
market rental for such space;
18.    The costs of correction of latent defects in the Project to the extent
covered by warranties;
19.    The costs of Landlord's membership in professional organizations (such
as, by way of example and without limitation, BOMA) in excess of $2,500.00 per
year.
20.    Repairs or other work occasioned by casualty to the extent that Landlord
shall receive proceeds of such insurance or would have received such proceeds
had Landlord maintained the insurance coverage required under this Lease;
21.    Salaries of individuals who hold a position which is generally considered
to be higher in rank than the position of the manager of the Project or the
chief engineer of the Project;

-16-



--------------------------------------------------------------------------------




22.    The cost of any service sold to any tenant or occupant of the Building
for which Landlord is entitled to be reimbursed as an additional charge or
rental over and above the basic rent and escalations payable under the lease or
occupancy agreement with that tenant or other occupant;
23.    Any amounts paid to any person, firm or corporation related or otherwise
affiliated with Landlord or any general partner, officer or director of Landlord
or any of its general partners, to the extent same materially exceeds
arms-length competitive prices paid in the Alameda, California, metropolitan
area for services and goods comparable to the services or goods provided;
24.    Costs incurred in removing and storing the property of former tenants or
occupants of the Building;
25.    The cost of installing, operating and maintaining any specialty service,
observatory, broadcasting facilities, luncheon club, museum, athletic or
recreational club, or child care facility, and the cost of installing, operating
and maintaining any other service operated or supplied by or normally operated
or supplied by a third party under an agreement between a third party and a
landlord;
26.    The entertainment expenses and travel expenses of Landlord, its
employees, agents, partners and affiliates (other than travel expenses
specifically related to Landlord or its property manager performing its
obligations under this Lease);
27.    Costs incurred in connection with any bankruptcy proceedings; and
28.    Consulting costs and consulting expenses paid by Landlord unless they
relate exclusively to the management or operation of the Project.
29.    That portion, if any, of the management fees paid to Landlord or any
affiliate of Landlord that are materially in excess of management fees charged
in connection with the management of Comparable Buildings, providing services
similar to, and to the same level as, those provided for the Building or are
otherwise in excess of three percent (3.0%) of the gross rental revenue derived
from the Premises;
(b)    "Taxes" shall mean all real property taxes, ad valorem taxes, personal
property taxes, and all other taxes, assessments, embellishments, use and
occupancy taxes, transit taxes, water, sewer and pure water charges not included
in Section 5.1.(a)(v) above, excises, levies, license fees or taxes, and all
other similar charges, levies, penalties, or taxes, if any, which are levied,
assessed, or imposed, by any Federal, State, county, or municipal authority,
whether by taxing districts or authorities presently in existence or by others
subsequently created, upon, or due and payable in connection with, or a lien
upon, all or any portion of the Project, or facilities used in connection
therewith, and rentals or receipts therefrom and all taxes of whatsoever nature
that are imposed in substitution for or in lieu of any of the taxes,
assessments, or other charges included in its definition of Taxes, and any costs
and expenses of contesting the validity of same. Taxes shall include, without
limitation: (i) Any tax on the rent, right to rent or other income from the
Project, or any portion thereof, or as against the business of leasing the
Project, or any portion thereof; (ii) Any assessment, tax, fee, levy or charge
in addition to, or in substitution, partially or totally, of any assessment,
tax, fee, levy or charge previously included within the definition of real
property tax, it being acknowledged by Tenant and Landlord that Proposition 13
was adopted by the voters of the State of California in the June 1978 election
("Proposition 13") and that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such services as fire protection, street,
sidewalk and road maintenance, refuse removal and for other governmental
services formerly provided without charge to property owners or occupants, and,
in further recognition of the decrease in the level and quality of governmental
services and amenities as a result of Proposition 13, Taxes shall also include
any governmental or private assessments or the Project's contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies; (iii) Any assessment, tax, fee, levy, or charge allocable
to or measured by the area of the Premises, the tenant improvements in the
Premises, or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises; (v) All of the real estate taxes and
assessments imposed upon or with respect to the Buildings and all of the real
estate taxes and assessments imposed on the land and improvements comprising the
Project, and (vi) assessments attributable

-17-



--------------------------------------------------------------------------------




to the Project by any governmental or quasi-governmental agency that Landlord is
required to pay. For purposes of this Lease, Taxes shall be calculated as if the
tenant improvements in the Buildings were fully constructed and the Project, the
Buildings, and all tenant improvements in the Buildings were fully assessed for
real estate tax purposes, and accordingly, Taxes shall be deemed to be increased
appropriately. Notwithstanding anything to the contrary contained in this
Section 5.1(b), there shall be excluded from Taxes (1) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state net income taxes, and other taxes to the
extent applicable to Landlord's net income (as opposed to rents, receipts or
income attributable to operations at the Project), (ii) any items included as
Operating Expenses, and (iii) any items paid by Tenant under Section 17.1 of
this Lease and similar amounts payable by other Project tenants under similar
terms of their leases. If Landlord receives a refund of Taxes, or a credit
against future Taxes, for any calendar year, Landlord shall, at its election,
either pay to Tenant, or credit against subsequent payments of Rent due
hereunder, an amount equal to Tenant's Common Area Building Percentage of the
refund (not to exceed the amount paid by Tenant for Taxes for the applicable
year), net of any reasonable expenses incurred by Landlord in achieving such
refund; provided, however, if this Lease shall have expired or is otherwise
terminated, Landlord shall refund in cash any such refund or credit due to
Tenant within thirty (30) days after Landlord's receipt of such refund or its
receipt of such credit against future Taxes. Landlord's obligation to so refund
to Tenant any such refund or credit of Taxes shall survive such expiration or
termination. If any Tax can be paid by Landlord in installments, then, for the
purpose of calculating Tenant's obligation to pay Taxes, any such Tax shall be
deemed to be paid by Landlord in the maximum allocable number of installments,
regardless of the manner in which Landlord actually pays such Taxes. Tenant, at
Tenant's sole cost and expense, may retain a reputable consultant to review
pertinent information related to Taxes assessed against the Project, including
valuations, tax bills and other information ("Tax Information"), including
review of Tax Information for similar projects in the vicinity of the Project.
If, based on that consultant's written recommendation, Tenant believes that it
would be appropriate to contest or seek recovery of Taxes, Tenant may give
Landlord notice thereof together with a copy of all reports provided by Tenant's
consultant and Landlord will meet and confer with Tenant in good faith to
discuss whether a contest or other appeal or challenge of Taxes is appropriate.
If and to the extent Landlord reasonably believes that it is a prudent business
decision to contest or seek recovery of Taxes as recommended by Tenant's
consultant, Landlord will take reasonable action to pursue such contest and/or
recovery. However (i) if and to the extent that any Building is located on a
separate tax parcel (i.e., the Building does not share a tax parcel with any
other building) and Tenant leases eighty percent (80%) or more of the rentable
area in the Building or (ii) with respect to any tax parcel which is shared by
more than one Building, if and to the extent that Tenant leases eighty
percent (80%) or more of the rentable area of the Buildings located on such tax
parcel, then, if Landlord declines to proceed with any such contest or other
challenge or appeal of Taxes which was recommended by Tenant's tax consultant,
Tenant may elect by written request (the "Tax Notice") to Landlord to require
Landlord to proceed with such contest or other challenge or appeal of Taxes, in
which event, so long as Tenant continues to pay all Rent (including all Taxes as
assessed) as required under this Lease, Landlord agrees to undertake such
contest or other challenge or appeal as requested by Tenant in the Tax Notice
and Tenant shall reimburse Landlord for all costs and expenses incurred by
Landlord in connection with such contest, challenge or appeal within thirty (30)
days after Landlord's written demand given from time to time. In the event that
as a result of such contest, challenge or appeal undertaken by Landlord in
response to a Tax Notice it is determined that Taxes have been overpaid or that
the taxpayer is entitled to a reimbursement or retroactive decrease, then any
refund or credit shall first be applied to reimburse Tenant for the cost of such
proceedings paid by Tenant, but in no event more than the cumulative tax savings
to Landlord achieved as a result of such contest, challenge or appeal, and the
balance thereof shall be paid or credited to Tenant as provided above in this
Section 5.1(b).
(c)    "Lease Year" shall mean the twelve (12) month period commencing January
1st and ending December 31st.
(d)    "Tenant's Building Percentage" shall mean Tenant's percentage of each
Building as determined by dividing the rentable area of the Premises in each
Building by the total rentable area of such Building. If there is a change in
the total of any Building rentable area as a result of an addition to any
Building, partial destruction, modification or similar cause, which event causes
a reduction or increase on a permanent basis, Landlord shall cause adjustments
in the computations as shall be necessary to provide for any such changes; any
such adjustments shall be calculated in accordance with the BOMA Standard.
Landlord shall segregate Operating Expenses on an equitable basis into two (2)
separate categories, one (1) such category, to be applicable only to Operating
Expenses incurred for the Buildings and the other category applicable to
Operating Expenses incurred for the Common Areas and/or the Project as a whole.
As a consequence, two (2) Tenant's Building Percentages shall apply, one (1)
such Tenant's Building Percentage shall be calculated by dividing the rentable
area of the Premises by the total rentable area in the Building ("Tenant's
Building Only Percentage"), and the other Tenant's Building Percentage to be
calculated

-18-



--------------------------------------------------------------------------------




by dividing the rentable area of all Premises by the total rentable area of all
buildings in the Project ("Tenant's Common Area Building Percentage").
Consequently, any reference in this Lease to "Tenant's Building Percentage"
shall mean and refer to both Tenant's Building Only Percentage and Tenant's
Common Area Building Percentage of Operating Expenses. Tenant's Building
Percentage shall be determined separately for each individual Building in which
a portion of the Premises may be located.
(e)    "Tenant's Tax Percentage" shall mean the percentage determined by
dividing the rentable area of the Premises by the total rentable area of all
buildings in the Project.
(f)    "Market Area" shall mean Alameda, California (the "City").
(g)    "Comparable Buildings" shall mean comparable office/R&D use buildings
owned by institutions in the Market Area.
5.2    Tenant shall pay to Landlord, as Additional Rent, Tenant's Share (as
hereinafter defined) of the Operating Expenses. "Tenant's Share" shall be
determined by multiplying Operating Expenses for any Lease Year or pro rata
portion thereof, by Tenant's Building Percentage. Landlord shall, in advance of
each Lease Year, deliver to Tenant a written estimate of what Tenant's Share
will be for such Lease Year based, in part, on Landlord's operating budget for
such Lease Year, Landlord's annual statement of estimated Operating Expenses for
any year shall be set forth in reasonable detail, and shall contain (i) a
line-item breakdown of component costs comparable to that described in
Section 5.3 and (ii) the method of calculation of any so-called "gross-up"
performed by Landlord in estimating Operating Expenses. Tenant shall pay
Tenant's Share as so estimated each month (the "Monthly Escalation Payments").
The Monthly Escalation Payments shall be due and payable at the same time and in
the same manner as the Monthly Rent.
5.3    Landlord shall, within one hundred fifty (150) days after the end of each
Lease Year, or as soon thereafter as reasonably possible, provide Tenant with a
written statement of the actual Operating Expenses incurred during such Lease
Year for the Project and such statement shall set forth Tenant's Share of such
Operating Expenses ("Landlord's Statement"). Landlord's Statement shall be set
forth in reasonable detail, and shall contain a line-item breakdown showing at
least the following major categories and subcategories of costs:
(i)    maintenance and repairs;
(ii)    utilities;
(iii)    security;
(iv)    common area association dues and assessments;
(v)    grounds;
(vi)    management fees;
(vii)    insurance; and
(viii)    administrative fees.
Without the necessity of exercising Tenant's rights described in Section 5.4
below, Tenant may at any time following delivery of Landlord's Statement,
request that Landlord meet with Tenant to review such Landlord's Statement
including, without limitation, for the purpose of allowing Tenant to receive an
explanation of any other items reasonably requested by Tenant, including:
1)
the method of calculation of any "gross-up" of Operating Expenses performed by
Landlord;

2)
the anticipated savings to be realized in the subject calendar year by any Cost
Saving Capital Item the cost of which is included as a portion of Operating
Expenses;

3)
the method of prorating the wages, salaries and payroll burden of employees
engaged primarily, but not solely, in the management, operation or maintenance
of the Project; and/or


-19-



--------------------------------------------------------------------------------




4)
any proportionate cost attributable to a Building which represents a proration
of costs shared by one or more buildings.

Tenant shall pay Landlord, as Additional Rent, the difference between Tenant's
Share of Operating Expenses and the amount of Monthly Escalation Payments made
by Tenant attributable to said Lease Year, such payment to be made within
thirty (30) days of the date of Tenant's receipt of said statement (except as
provided in Section 5.4 below); similarly, Tenant shall receive a credit if
Tenant's Share is less than the amount of Monthly Escalation Payments collected
by Landlord during said Lease Year, such credit to be applied to future Monthly
Escalation Payments to become due hereunder (or, if the Term expires prior to
the full crediting of such overpayment, any such remaining overpayment will be
delivered by Landlord to Tenant within thirty (30) days following the delivery
of the statement). If utilities, janitorial services or any other components of
Operating Expenses increase during any Lease Year, Landlord may revise Monthly
Escalation Payments due during such Lease Year by giving Tenant written notice
to that effect; and thereafter, Tenant shall pay, in each of the remaining
months of such Lease Year commencing as of the first (1st) day of the calendar
month which next occurs at least thirty (30) days following the date of
Landlord's delivery to Tenant of such revised estimate, a sum equal to the
amount of the revised difference in Operating Expenses multiplied by Tenant's
Building Percentage divided by the number of months remaining in such Lease
Year.
5.4    Within one hundred fifty (150) days following Tenant's receipt of
Landlord's Statement or Landlord's Tax Statement, Tenant may give Landlord
notice (the "Review Notice") stating that Tenant elects to review Landlord's
calculation of the amount of Operating Expenses and/or Taxes payable by Tenant
for the Lease Year to which such Statement applies. Tenant may not deliver more
than one (1) Review Notice with respect to Operating Expenses or Taxes for any
Lease Year (for avoidance of doubt, however, Tenant may deliver one (1) Review
Notice with respect to Tenant's desire to review Landlord's books and records
regarding Operating Expenses, and subsequently deliver a second (2nd) Review
Notice with respect to Tenant's desire to review Landlord's books and records
with respect to Taxes, provided that each such Review Notice is delivered within
the time period described in the second (2nd) sentence of this Section 5.4). If
Tenant fails to give Landlord such a Review Notice within the one hundred
fifty (150) day period, Tenant shall be deemed to have approved the applicable
Statement. If Tenant timely gives the Review Notice, Tenant shall be entitled to
conduct or require an audit to be conducted, provided that (a) not more than
one (1) such audit of each category of pass-through (i.e., Operating Expenses
and Taxes) may be conducted with respect to any Lease Year, (b) the records for
each Lease Year may be audited only once with respect to each category and pass
through (i.e., Operating Expenses and Taxes), (c) such audit is commenced within
thirty (30) days following the date upon which Landlord makes Landlord's
applicable books and records available to Tenant for review, and (d) such audit
is completed and a copy thereof is delivered to Landlord within thirty (30) days
following the commencement of such audit. Tenant's auditor must be a member of a
nationally recognized accounting firm and must not charge a fee based on the
amount that the accountant is able to save Tenant by the inspection. As a
condition precedent to any inspection by Tenant's accountant, Tenant shall
deliver to Landlord a copy of Tenant's written agreement with such accountant,
which agreement shall include provisions which state that (i) Landlord is an
intended third party beneficiary of such agreement, (ii) such accountant will
not in any manner solicit or agree to represent any other tenant of the Project
with respect to an audit or other review of Landlord's accounting records at the
Project, and (iii) such accountant shall maintain in strict confidence any and
all information obtained in connection with the review and shall not disclose
such information to any person or entity other than to the management personnel
of Tenant or as may be necessary in any judicial or arbitration proceeding
between Landlord and Tenant regarding the accurate calculation and payment of
Operating Expenses or Taxes, or as otherwise mandated by law. An overcharge of
Operating Expenses or Taxes by Landlord shall not entitle Tenant to terminate
this Lease. No subtenant shall have the right to audit. Any assignee's audit
right will be limited to the period after the effective date of the assignment.
No audit shall be permitted if an Event of Default by Tenant has occurred and is
continuing under this Lease, including without limitation any failure by Tenant
to pay any amount due under this Article 5. If Landlord responds to any such
audit with an explanation of any issues raised in the audit, such issues shall
be deemed resolved unless Tenant responds to Landlord with further written
objections within thirty (30) days after receipt of Landlord's response to the
audit. In no event shall payment of Rent ever be contingent upon the performance
of such audit. For purposes of any audit, Tenant or Tenant's duly authorized
representative, at Tenant's sole cost and expense, shall have the right, upon
fifteen (15) days' written notice to Landlord, to inspect Landlord's books and
records pertaining to Operating Expenses and Taxes at the offices of Landlord or
Landlord's managing agent during ordinary business hours, provided that such
audit must be conducted so as not to interfere with Landlord's business
operations and must be reasonable as to scope and time. If, following any such
audit, Tenant disputes Landlord's determination of Operating Expenses or Taxes,
Tenant will provide a full and complete copy of Tenant's auditor's report and
the parties shall, thereafter, diligently and in good faith, meet and confer in
an attempt to resolve any differences. If, however, the parties are unable to
resolve any differences within thirty (30) days after their initial meeting, at
the election of either party hereto, the subject matter shall be referred to,
and determined by, the arbitration procedure described in Article 12. If actual
Operating Expenses or Taxes are determined to have been overstated or
understated by Landlord for any calendar year, then the parties shall within
thirty (30) days thereafter make such adjustment payment or refund as is
applicable, and if actual Operating

-20-



--------------------------------------------------------------------------------




Expenses or Taxes are determined to have been overstated by Landlord for any
calendar year by in excess of three percent (3%), then Landlord shall pay the
reasonable cost of Tenant's audit and the overstated amount refundable to Tenant
shall include interest at a rate equal to the LIBOR Rate (as defined below) from
the date of Landlord's annual Operating Expense statement or Taxes statement
described in Section 5.3 above until the date such refund is paid to Tenant
(such payment will not be an Operating Expense). As used herein, the term "LIBOR
Rate" means, for each month, the one (1) month LIBOR (London Interbank Offered
Rate) Rate published in The Wall Street Journal (the "Reported Rate") on the
first Publication Date (as defined below) of the applicable month. If The Wall
Street Journal (i) publishes more than one (1) Reported Rate on any Publication
Date, the average of such rates shall apply or (ii) publishes a retraction or
correction of any Reported Rate, the corrected rate reported in such retraction
or correction shall apply. If the Reported Rate is no longer published at least
monthly, the LIBOR Rate shall be deemed to be such other London Interbank
Offered Rate published in The Wall Street Journal as most reasonably
approximates the Reported Rate. As used herein, the term "Publication Date"
means any date on which the LIBOR Rate is published in The Wall Street Journal.
Notwithstanding the foregoing, in the event that Tenant identifies a material
error or omission in Landlord's calculations that may relate to the prior Lease
Year, Tenant shall have the right to re-audit or otherwise verify the existence
or non-existence of such error for such prior Lease Year, and to the extent such
error has occurred in such prior Lease Year, Landlord shall provide Tenant with
full credit for such errors against the next payment(s) of Additional Rent due
hereunder, or if beyond the end of the Term, refund such amount to Tenant.
5.5    If the occupancy of any Building during any part of any Lease Year is
less than one hundred percent (100%), Landlord shall make an appropriate
adjustment of the variable components of Operating Expenses for that Lease Year,
as reasonably determined by Landlord using sound accounting and management
principles, to determine the amount of Operating Expenses that would have been
incurred had the Building been one hundred percent (100%) occupied. This amount
shall be considered to have been the amount of Operating Expenses for that Lease
Year. For purposes of this Section 5.5, "variable components" include only those
component expenses that are affected by variations in occupancy levels.
5.6    Tenant shall pay to Landlord, as Additional Rent, "Tenant's Tax Share"
(as hereinafter defined) of the Taxes. "Tenant's Tax Share" shall be determined
by multiplying Taxes for any Lease Year or pro rata portion thereof, by Tenant's
Tax Percentage. Landlord shall, in advance of each Lease Year, deliver to Tenant
a written estimate of what Tenant's Tax Share will be for such Lease Year and
Tenant shall pay Tenant's Tax Share as so estimated each month (the "Monthly Tax
Payments"). The Monthly Tax Payments shall be due and payable at the same time
and in the same manner as the Monthly Rent.
5.7    Landlord shall, within one hundred fifty (150) days after the end of each
Lease Year, or as soon thereafter as reasonably possible, provide Tenant with a
written statement of the actual Taxes incurred during such Lease Year for the
Project ("Landlord's Tax Statement"), shall set forth Tenant's Tax Share of such
Taxes; without having to exercise Tenant's rights under Section 5.4 above,
Tenant shall have the right, from time to time, upon reasonable advance written
or telephonic notice to Landlord, to review, in the property management office
for the Project, the Tax invoices upon which Landlord's Tax Statement is based.
Tenant shall pay Landlord, as Additional Rent, the difference between Tenant's
Tax Share of Taxes and the amount of Monthly Tax Payments made by Tenant
attributable to said Lease Year, such payment to be made within thirty (30) days
of the date of Tenant's receipt of said statement; similarly, Tenant shall
receive a credit if Tenant's Tax Share is less than the amount of Monthly Tax
Payments collected by Landlord during said Lease Year, such credit to be applied
to future Monthly Tax Payments to become due hereunder. If Taxes increase during
any Lease Year, Landlord may revise Monthly Tax Payments due during such Lease
Year by giving Tenant written notice to that effect; and, thereafter, Tenant
shall pay, in each of the remaining months of such Lease Year, a sum equal to
the amount of revised difference in Taxes multiplied by Tenant's Tax Percentage
divided by the number of months remaining in such Lease Year. Despite any other
provision of this Article 5, Landlord may adjust Operating Expenses and/or Taxes
and submit a corrected statement to account for Taxes or other government
public-sector charges (including utility charges) that are for that given year
but that were first billed to Landlord after the date that is ten (10) business
days before the date on which the statement was furnished.
5.8    If the Taxes for any Lease Year are changed as a result of protest,
appeal or other action taken by a taxing authority, the Taxes as so changed
shall be deemed the Taxes for such Lease Year. Any expenses incurred by Landlord
in attempting to protest, reduce or minimize Taxes shall be included in Taxes in
the Lease Year in which those expenses are paid. Landlord shall have the
exclusive right to conduct such contests, protests and appeals of the Taxes as
Landlord shall determine is appropriate in Landlord's sole discretion.
5.9    Tenant's obligation with respect to Additional Rent and the payment of
Tenant's Share of Operating Expenses and Tenant's Tax Share of Taxes as well as
Landlord's obligation to reconcile Additional Rent and make payments of any
overcharge of Operating Expenses or Taxes, shall survive the Expiration Date or
Termination Date of this Lease and Landlord shall have the right to retain the
Security Deposit, or so much thereof as it deems necessary, to secure payment of

-21-



--------------------------------------------------------------------------------




Tenant's Share of Operating Expenses and Tenant's Tax Share of Taxes for the
final year of the Lease, or part thereof, during which Tenant was obligated to
pay such expenses.
5.10    With respect to any particular service provided by Landlord to the
Premises, the cost of which is included in the Operating Expenses payable by
Tenant under this Lease, Landlord agrees that for the purpose of calculating the
Operating Expenses payable by Tenant hereunder, the cost of any such service
payable by Tenant shall be no higher than the lowest cost Landlord charges other
tenants in the Project for the same service, calculated on a per unit, per
square foot or other reasonable basis, with variations allowed to account for
any material differences in the services provided to the Premises and those
provided to other tenants of the Project. For illustrative purposes only, if
(a) Landlord's cost of providing a particular service is included in the
Operating Expenses payable by Tenant under this Lease, (b) the lowest amount
Landlord charges any other tenant in the Project for such service is $0.25 per
rentable square foot, and (c) there are no material differences in the service
provided to the Premises and the service provided to such lowest-cost tenant,
then that portion of the Operating Expenses payable by Tenant under this Lease
with respect to such service shall be no higher than $0.25 per rentable square
foot.
5.11    Notwithstanding the foregoing provisions of this Article 5, Tenant will
not be responsible for any Operating Expenses or Taxes attributable to any year
which is first billed to Tenant more than three (3) calendar years after the
date of expiration of the expiration of the Lease Year to which such Operating
Expenses or Taxes apply, provided that Tenant shall nonetheless be responsible
for any such sums for any Lease Year if the same are first levied by any
governmental authority or by any public utility companies following the date
that is three (3) calendar years following the expiration of such Lease Year.
ARTICLE 6
SERVICES TO BE PROVIDED BY LANDLORD
6.1    Subject to Articles 5 and 10 herein, Landlord agrees to furnish or cause
to be furnished to the Premises the utilities and services described in the
Standards for Utilities and Services, attached hereto as Exhibit G, subject to
the conditions and in accordance with the standards set forth herein.
6.2    Landlord shall not be liable for any loss or damage arising or alleged to
arise in connection with the failure, stoppage, or interruption of any such
services; nor shall the same be construed as an eviction of Tenant, work an
abatement of Rent (except as set forth in Article 45), entitle Tenant to any
reduction in Rent, or relieve Tenant from the operation of any covenant or
condition herein contained; it being further agreed that Landlord reserves the
right to discontinue temporarily such services or any of them at such times as
may be necessary by reason of repair or capital improvements performed within
the Project, accident, unavailability of employees, repairs, alterations or
improvements, or whenever by reason of strikes, lockouts, riots, acts of God, or
any other happening or occurrence beyond the reasonable control of Landlord. In
the event of any such failure, stoppage or interruption of services, Landlord
shall promptly use reasonable diligence to have the same restored. Neither
diminution nor shutting off of light or air or both, nor any other effect on the
Project by any structure erected or condition now or hereafter existing on lands
adjacent to the Project, shall affect this Lease, abate Rent, or otherwise
impose any liability on Landlord. Furthermore, Landlord shall not be liable
under any circumstances for a loss of, or injury to, property or for injury to,
or interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6.
6.3    Landlord shall have the right to reduce heating, cooling, or lighting
within the Premises and in the public area in the Building as required by any
mandatory fuel or energy-saving program.
6.4    Unless otherwise provided by Landlord, Tenant shall separately arrange
with the applicable local public authorities or utilities, as the case may be,
for the furnishing of and payment of all telephone and facsimile services as may
be required by Tenant in the use of the Premises. Tenant shall directly pay for
such telephone and facsimile services as may be required by Tenant in the use of
the Premises, including the establishment and connection thereof, at the rates
charged for such services by said authority or utility; and the failure of
Tenant to obtain or to continue to receive such services for any reason
whatsoever shall not relieve Tenant of any of its obligations under this Lease.
6.5    Tenant shall provide Landlord with keys and access codes to allow
Landlord access to the Premises.
6.6    At all times during the Term Landlord shall have the right to select the
utility company or companies that shall provide electric, telecommunication
and/or other utility services to the Premises and, subject to all Applicable
Laws,

-22-



--------------------------------------------------------------------------------




Landlord shall have the right at any time and from time to time during the Term
to either (a) contract for services from electric, telecommunication and/or
other utility service provider(s) other than the provider with which Landlord
has a contract as of the date of this Lease (the "Current Provider"), or
(b) continue to contract for services from the Current Provider. The cost of
such utility services and any energy management and procurements services in
connection therewith shall be Operating Expenses. Notwithstanding the foregoing,
at such time as Tenant leases all of the rentable area in a Building, Tenant
shall have the right to select alternative utility providers for that Building,
subject to Landlord's approval, which shall not be unreasonably withheld.
6.7    If Tenant is billed directly by a public utility with respect to Tenant's
electrical usage at the Premises, upon request from time to time, Tenant shall
provide monthly electrical utility usage for the Premises to Landlord for the
period of time requested by Landlord (in electronic or paper format) or, at
Landlord's option, provide any written authorization or other documentation
required for Landlord to request information regarding Tenant's electricity
usage with respect to the Premises directly from the applicable utility company.
6.8    Notwithstanding anything to the contrary in Section 6.2 or elsewhere in
this Lease, if (a) Landlord fails to provide Tenant with the electrical service
or elevator service described in Section 6.1 (or, in any Multi-Tenant Building,
HVAC service), or Landlord enters any portion of the Premises and/or performs
work outside of the Premises and such entry or work interferes with Tenant's
reasonable use of or ability to have access to any portion of the Premises
(b) such failure or Landlord's entry is not due to any one or more Force Majeure
Events or to an event covered by Article 19, (c) Tenant has given Landlord
reasonably prompt written notice (which notice may, for the purposes of this
Section 6.8, be delivered via personal delivery to the Project's property
management office as long as a copy of that notice is concurrently sent as
provided in Article 36) of such failure or that such entry or work by Landlord
is unreasonably interfering with Tenant's use of or ability to have access to
any portion of the Premises and (d) as a result of such failure, entry or work
all or any part of the Premises is rendered unusable or inaccessible for
Tenant's normal business purposes (and, as a result, all or such part of the
Premises is not used by Tenant during the applicable period) for more than
five (5) consecutive days, then Tenant shall be entitled to an abatement of Rent
proportional to the extent to which the Premises are thereby rendered unusable
or inaccessible by Tenant, commencing with the later of (i) the sixth business
day during which such unusability or inaccessibility continues or (ii) the sixth
business day after Landlord receives such notice from Tenant, until the Premises
(or part thereof affected) are again usable or until Tenant again uses the
Premises (or part thereof rendered unusable) in its business, whichever first
occurs. The foregoing rental abatement shall be Tenant's exclusive remedy
therefor, unless the foregoing rental abatement is due to Landlord's willful
failure to provide the services in question, in which event the foregoing rental
abatement shall be Tenant's exclusive monetary remedy therefor. Notwithstanding
the foregoing, the provisions of Article 19 below and not the provisions of this
subsection shall govern in the event of casualty damage to the Premises or
Project and the provisions of Article 20 below and not the provisions of this
subsection shall govern in the event of condemnation of all or a part of the
Premises or Project.
ARTICLE 7
REPAIRS AND MAINTENANCE BY LANDLORD
7.1    Subject to Sections 7.4 and 8.4 below, Landlord shall provide for the
cleaning and maintenance of the public portions of the Project including the
Common Areas in keeping with the ordinary standard for Comparable Buildings as
part of Operating Expenses; as described in Section 1.3 above. If and for so
long as Tenant leases in excess of fifty percent (50%) of the rentable area of
the Buildings, Landlord will not materially alter (or agree to the material
alteration of) the maintenance standards for the Project Common Areas and/or
construct or demolish (or agree to the construction or demolition of) any aspect
of the Project Common Areas (in each case, to the extent under the control of
Landlord) without first consulting with Tenant. Unless otherwise expressly
stipulated herein, with respect to Multi-Tenant Buildings, Landlord shall be
responsible for maintaining and repairing and keeping in good condition and
repair, commensurate with the standards of maintenance and repair at Comparable
Buildings, the structure, the exterior, the roof (including roof membrane) and
all Building Systems serving the Premises in that Multi-Tenant Building (other
than HVAC systems serving only the Premises) and the Multi-Tenant Building, all
exterior landscaping and parking areas; and all portions of the Multi-Tenant
Building the maintenance of which is not the express obligation of Tenant or
other occupants of the Project, and subject to Section 13.4, below, such
additional maintenance as may be necessary because of the damage caused by
persons other than Tenant, its agents, employees, licensees, or invitees. As
used in this Lease, the "Base Building" shall mean the structural portions of
each Building, and the public restrooms, elevators, exit stairwells and the
Building Systems in each Building.
7.2    Landlord or Landlord's officers, agents, and representatives (subject to
any security regulations imposed by any governmental authority) shall have the
right to enter all parts of the Premises at all reasonable hours upon reasonable
prior notice to Tenant (other than in an emergency) to inspect, clean, make
necessary repairs, alterations, and additions to the Project or the Premises to
make repairs to adjoining spaces, to cure any Event of Default of Tenant
hereunder

-23-



--------------------------------------------------------------------------------




that Landlord elects to cure pursuant to Section 22.5, below, to post notices of
nonresponsibility, to show the Premises to prospective tenants (during the final
nine (9) months of the Term or at any time after the occurrence of an Event of
Default that remains uncured), mortgagees or purchasers of the Building
(provided that Tenant shall have the right to require that any such prospective
tenant, mortgagee or purchaser execute a nondisclosure agreement in the form of
Exhibit N attached hereto prior to any entry into the Premises), or to provide
any service which it is obligated or elects to furnish to Tenant; and, except as
set forth in Section 6.8, Tenant shall not be entitled to any abatement or
reduction of Rent by reason thereof. Landlord shall have the right to enter the
Premises at any time and by any means in the case of an emergency. Landlord will
endeavor to provide Tenant with at least fifteen (15) days prior notice of any
of the actions set forth in this Section 7.2, to be taken by Landlord if such
action could substantially interfere with Tenant's ability to (i) conduct
business in any portion of the Premises, (ii) gain access to and from any
portion of the Premises, or (iii) use or have access to and egress from the
parking area. Tenant shall have the right to require that Landlord be
accompanied by a representative of Tenant during any such entry, but in no event
shall Landlord be required to wait for such representative if entry is in
response to an emergency and the emergency requires immediate access to prevent
imminent harm to person or property, and Tenant agrees to use reasonable efforts
to make such a representative available at such commercially reasonable times as
Landlord requests. Landlord shall use commercially reasonable efforts to
minimize interference with Tenant's use of the Premises (or any portion thereof)
for Tenant's business purposes in connection with that access (such efforts to
include limiting the performance of any such work (other than in an emergency)
which might be disruptive to weekends or the evening and the cleaning of any
work area prior to the commencement of the next business day; provided that
notwithstanding anything to the contrary and others Lease, the additional cost
of performing such work on weekends or outside of normal business hours shall be
an Operating Expense). For clarity, such fifteen (15) day notice shall never be
required in connection with Landlord's inspection of the Premises or to show the
Premises to prospective tenants, mortgagees or purchasers of the Building, but
in those instances at least one (1) business day's prior written notice will be
required. To the extent that Landlord installs, maintains, uses, repairs or
replaces pipes, cables, ductwork, conduits, utility lines, and/or wires through
hung ceiling space, exterior perimeter walls and column space, adjacent to and
in demising partitions and columns, in or beneath the floor slab or above,
below, or through any portion of the Premises, then in the course of making any
such installation or repair: (w) Landlord will not interfere unreasonably with
or interrupt the business operations of Tenant within the Premises; (x) Landlord
will not reduce Tenant's usable space, except to a de minimus extent, if the
same are not installed behind existing walls or ceilings; (y) Landlord will box
in any of the same installed adjacent to existing walls with construction
materials substantially similar to those existing in the affected area(s) of the
Premises; and (z) Landlord will repair all damage caused by the same and restore
such area(s) of the Premises to substantially the condition existing immediately
prior to such work. Notwithstanding anything to the contrary set forth in this
Article 17, Tenant may designate in writing certain reasonable areas of the
Premises as "Secured Areas" should Tenant require such areas for the purpose of
securing certain valuable property or confidential information. In connection
with the foregoing, Landlord shall not enter such Secured Areas except in the
event of an emergency. Landlord shall only maintain or repair such secured areas
to the extent (i) such repair or maintenance is required in order to maintain
and repair the Base Building and Landlord has been provided access to the
Secured Areas necessary to perform that repair or maintenance; (ii) as required
by Applicable Law, or (iii) in response to specific requests by Tenant and in
accordance with a schedule reasonably designated by Tenant, subject to
Landlord's reasonable approval. If Landlord has not been provided with keys to
the Secured Area, Tenant shall provide a system for making a key available to
the fire department and other emergency responders and Tenant shall be
responsible for any damage to the Premises or Building arising from Landlord not
having been provided with keys to the Secured Area.
7.3    Except as otherwise expressly provided in this Lease, Landlord shall not
be liable for any failure to make any repairs or to perform any maintenance and
there shall be no abatement of rent and no liability of Landlord by reason of
any injury to or interference with Tenant's business arising from the making of
any repairs, alterations or improvements in or to any portion of the Project,
Building or the Premises or in or to fixtures, and equipment therein. Tenant
hereby waives all rights it would otherwise have under California Civil Code
Sections 1932(1) and 1942(a), or any similar law, statute or ordinance now or
hereafter in effect, to make repairs at Landlord's expense, to deduct repair
costs from Rent and/or terminate this Lease as the result of any failure by
Landlord to maintain or repair.
7.4    Notwithstanding any provision set forth in this Lease to the contrary, if
(a) Tenant provides prior written notice to Landlord of an event or circumstance
which requires the action of Landlord with respect to repair and/or maintenance
that are Landlord's obligations under Section 6.2(a) or Section 7.1 of this
Lease (a "Required Action"), (b) Landlord is, in fact, required to perform such
repairs and/or maintenance under the terms of this Lease, and (c) Landlord
(i) fails to commence such Required Action within a reasonable period of time,
given the circumstances, after the receipt of such notice, but in any event not
later than twenty (20) days after receipt of such notice (the "Commencement
Period"), or (ii) fails to pursue such Required Action after the Commencement
Period with reasonable diligence and complete the same with a reasonable time
(the "Required Action Period"), then Tenant may proceed to take the Required
Action after delivery of an additional ten (10) day notice to Landlord and any
lender for which Tenant has been given an address for notices (such second
notice given not earlier than the expiration of the first aforesaid twenty (20)
day period for commencement of the repair and/or

-24-



--------------------------------------------------------------------------------




maintenance, or not earlier than the expiration of the Required Action Period,
as applicable) specifying that the first twenty (20) day period has expired or
the Required Action Period has expired, the specific action required and that
Tenant intends to take such Required Action. If such action is required under
the terms of this Lease to be taken by Landlord and is not commenced or
completed (as applicable) by Landlord within such second ten (10) day period,
then Tenant shall be entitled to take such action in the manner described below
and shall be further entitled to prompt reimbursement by Landlord of Tenant's
reasonable and necessary, actual out-of-pocket costs and expenses in taking such
action (and only such action as specified in the second ten (10) day notice
given to Landlord), but only to the extent such amounts would not have been
payable by Tenant under this Lease. Such amounts shall be promptly reimbursed by
Landlord on the receipt from Tenant of a detailed invoice setting forth a
particularized breakdown of the costs and expenses incurred in connection with
the action taken by Tenant. Notwithstanding the foregoing to the contrary, if
the Required Action represents a response to an Emergency (defined below), then
the required response period with respect to the two (2) notices described above
shall be reduced, in such case, to three (3) business days with respect to the
first (1st) notice and three (3) business days with respect to the second (2nd)
notice, provided that Tenant's first (1st) and second (2nd) notices each specify
in bold faced letting that notice in question constitutes a request for
Landlord's Required Action with respect to an Emergency pursuant to the
provisions of this Section 7.4. If Tenant takes any such action, Tenant shall
use only those contractors used by Landlord in the Building for work unless such
contractors are unwilling or unable to perform, or timely perform such work, in
which event Tenant may utilize the services of any other qualified contractor
which normally and regularly performs similar work in Comparable Buildings.
Promptly following completion of any work taken by Tenant pursuant to this
Section 7.4, Tenant shall deliver a detailed invoice of the work completed, the
materials used and the costs relating thereto. If Landlord does not deliver a
detailed written objection to Tenant within thirty (30) days after receipt of an
invoice from Tenant, then Tenant shall be entitled to deduct from Rent next due
and payable by Tenant under this Lease, the amount set forth in such invoice.
If, however, Landlord delivers to Tenant, within thirty (30) days after receipt
of Tenant's invoice, a written objection to the payment of such invoice, setting
forth with reasonable particularity Landlord's reasons for its claim that such
action did not have to be taken by Landlord pursuant to this Lease or that the
charges are excessive (in which case Landlord shall pay the amount it contends
would not have been excessive), then Tenant shall not then be entitled to such
deduction from Rent. On the other hand, Tenant may proceed to claim a default by
Landlord. If Tenant prevails in such claim, the amount of the award (which shall
include interest from the time of each expenditure by Tenant until the date
Tenant receives such amount by payment or offset and attorneys' fees and related
costs) may be deducted by Tenant from the Rent next due and owing under this
Lease; provided, however, that Tenant shall not been entitled to deduct or
offset more than fifty percent (50%) of the Base Rent payable hereunder in any
calendar month pursuant to the provisions of this Section 7.4 (for example, if
the amount owed by Landlord to Tenant is the equivalent of one (1) full calendar
month's payment of Base Rent, Tenant would be entitled to deduct fifty
percent (50%) of the Base Rent payable hereunder for the next two (2) successive
calendar months in order to offset such amount). For purposes of this
Section 7.4, an "Emergency" shall mean an event threatening immediate and
material danger to people located in the applicable Building or immediate,
material damage to the Building, Building Systems, Building structure, any
portion of the Premises, or creates a realistic possibility of an immediate and
material interference with, or immediate and material interruption of a material
aspect of Tenant's business operations which are carried on therein.
7.5    Notwithstanding the foregoing, if at any time during the Term the Tenant
leases the entirety of the Project, then, without limiting Tenant's obligations
under Article 8 below, Tenant may elect, with written notice to Landlord, to
take over the provision of some or all of the services to Project Common Areas.
Such notification shall be in writing and shall provide no less than thirty (30)
days' notice of the requested termination of Landlord's provision of services to
such Project Common Areas, which termination shall be effective with respect to
the services designated in Tenant's notice as of the end of a calendar month if
required by the applicable vendor contract. In the event Tenant makes this
determination, Landlord shall terminate the existing vendor agreement for such
services in accordance with the terms of the existing vendor contract and Tenant
shall make its own arrangements with a new vendor to provide such services.
Although Tenant may elect to provide supplemental services, Tenant will arrange
for services at least equal to the level and scope of the services as had been
provided by Landlord. The vendor(s) selected by Tenant shall be qualified and
reputable and shall contract in writing with Tenant to provide services at least
consistent at all times with the services which had been provided by Landlord
(subject to such modifications as may be approved in writing by Landlord) and in
any event sufficient to comply with the requirements of the CC&R's. Each such
new vendor's contract shall be in a commercially reasonable form and shall be
terminable upon thirty(30) days written notice by Tenant. Each such new vendor
shall assume the obligation to provide the services for which it is retained
effective as of the date of termination of the contract with the existing vendor
providing such service, and such vendor shall agree in writing to look solely to
Tenant for payment under such contract, and Landlord shall have no liability or
responsibility with respect thereto. Tenant further agrees to indemnify, defend
and hold Landlord harmless from and against any and all claims, liabilities,
costs and causes of action arising out of or relating to any contract entered
into by Tenant or any services provided pursuant to such contract.

-25-



--------------------------------------------------------------------------------





ARTICLE 8
REPAIRS AND CARE OF PREMISES BY TENANT
8.1    Without limiting Tenant's obligations under Section 8.4 below, if the
Buildings, the Project, or any portion thereof, including but not limited to,
the elevators, boilers, engines, pipes, and other apparatus, or members of
elements of the Buildings (or any of them) used for the purpose of climate
control of the Buildings or operating of the elevators, or of the water pipes,
drainage pipes, electric lighting, or other equipment of the Buildings or the
roof or outside walls of the Buildings and also the Premises improvements,
including but not limited to, the carpet, wall coverings, doors, and woodwork,
become damaged or are destroyed through the negligence, carelessness, or misuse
of Tenant, its servants, agents, employees, or anyone permitted by Tenant to be
in the Buildings(other than Landlord and Landlord's agents, contractors,
employees or representatives), or through it or them, then, subject to
Section 13.4 below, the reasonable cost of the necessary repairs, replacements,
or alterations shall be borne by Tenant who shall pay the same to Landlord as
Additional Rent within thirty (30) days after demand accompanied by reasonably
detailed backup documentation. Landlord shall have the exclusive right, but not
the obligation, to make any repairs necessitated by such damage.
8.2    Subject to Section 13.4 below, Tenant agrees, at its sole cost and
expense, to repair or replace any damage or injury done to the Project, or any
part thereof, caused by Tenant, Tenant's agents, employees, licensees, or
invitees which Landlord elects not to repair. Tenant shall not injure the
Project or the Premises and, at Tenant's sole cost and expense, shall maintain
the interior non-structural portions of the Premises, including without
limitation all improvements, fixtures and furnishings therein, and the floor or
floors on which the Premises are located, in good order, repair and condition at
all times during the Term. If Tenant fails to keep such elements of the Premises
in such good order, condition, and repair as required hereunder to the
reasonable satisfaction of Landlord and such failure continues for ten (10)
business days following Landlord's notice to Tenant (except in the case of
emergency, in which no such cure period shall apply), Landlord may, upon notice
to Tenant, restore the Premises to such good order and condition and make such
repairs without liability to Tenant for any loss or damage that may accrue to
Tenant's property or business by reason thereof, and within thirty (30) days
after Landlord's delivery of a detailed invoice for the cost associated
therewith, accompanied by reasonably detailed backup documentation, Tenant shall
pay to Landlord, as Additional Rent, upon demand, the cost of restoring the
Premises to such good order and condition and of the making of such repairs,
plus an additional charge of five percent (5%) thereof; provided, however, that,
except in the case of emergency, if any such work of repairs is anticipated to
cost in excess of one hundred thousand dollars ($100,000.00), Landlord shall
first competitively bid such work to at least three (3) qualified contractors
and shall select the lowest responsible bid. Upon the Expiration Date or the
Termination Date, Tenant shall surrender and deliver up each portion of the
Premises to Landlord in the same condition in which it existed at the applicable
Commencement Date for such Premises, excepting only ordinary wear and tear,
damage arising from any cause not required to be repaired by Tenant, any
alterations approved by Landlord (or permitted to be made by Tenant without the
need for Landlord approval) pursuant to Article 15, and the initial Tenant
Improvements made to any portion of the Premises by Tenant in accordance with
the Tenant Work Letter. Upon the Expiration Date or the Termination Date,
Landlord shall have the right to re-enter and take possession of the Premises.
8.3    Tenant shall provide its own janitorial and cleaning services to the
Premises at Tenant's sole cost and expense. Landlord is not obligated to provide
any janitorial or cleaning services to the Premises.
8.4    Notwithstanding the provisions of Article 7 or the foregoing provisions
of this Article 8, with respect to the 1311 Harbor Bay Premises initially, and
at any time during the Term when any other portion of the Premises comprises a
Single Tenant Building, Tenant, and not Landlord, shall, at Tenant's sole cost
and expense, be responsible for the full maintenance and repair of the
non-structural interior portions of such Single Tenant Building, including
without limitation all corridors, windows, roof membrane, Building Systems, all
other non-structural Base Building elements and equipment (i.e., other than the
structural elements of the Single Tenant Building and roof, the exterior of the
Building and the Common Areas, which shall be the obligation of Landlord as part
of Operating Expenses). Tenant's obligations under the prior sentence shall
include all work, whether ordinary or extraordinary, including capital
expenditures as needed, so that such Single Tenant Building(s) are maintained
and repaired to a condition which is consistent with the other Buildings in the
Project, or, in the event the Premises ever comprises the entirety of the
Project, to a condition which is consistent with Comparable Buildings. In such
event, Landlord will either assign to Tenant, or enforce on behalf of Tenant,
any then-applicable warranties with respect to any materials or equipment
located in the subject Single Tenant Building, at no additional cost to Tenant.

-26-



--------------------------------------------------------------------------------




ARTICLE 9
TENANT'S EQUIPMENT AND INSTALLATIONS
9.1    If heat-generating machines or equipment, including telephone equipment,
cause the temperature in any portion of the Premises in a Multi-Tenant Building,
or any part thereof, to exceed the temperatures any Multi-Tenant Building's air
conditioning system would be able to maintain in such Premises were it not for
such heat-generating equipment, then Landlord may notify Tenant of such
circumstance, and the parties shall promptly meet and confer in good faith in an
attempt to determine the most economically efficient method of mitigating the
impact of Tenant's machines or equipment, which either Landlord or, at
Landlord's option, Tenant, will then implement upon agreement; however, if the
parties are unable to agree on any such effective mitigation measure, then
Landlord, upon notice to Tenant, shall have the right to install supplementary
air conditioning units in the Premises as reasonably necessary to mitigate the
effect of Tenant's machinery or equipment, and the cost thereof, including the
cost of installation and the cost of operation and maintenance thereof,
including water, shall be paid by Tenant to Landlord within thirty (30) days
after demand by Landlord.
9.2    The provisions of this Section 9.2 shall apply only with respect to a
Multi-Tenant Building. Except for office equipment consistent with office use in
Comparable Buildings, Tenant shall not install within the Premises any equipment
which consumes high volumes of electricity or produces heat that may affect the
temperature of the Premises without the specific written consent of Landlord,
subject to Article 15, below. Tenant shall not, without the specific written
consent of Landlord (which consent shall not be unreasonably withheld,
conditioned, or delayed), install or maintain any apparatus or device within the
Premises which shall increase the usage of electrical power or water for the
Premises to an amount materially greater than would be normally required for
general office use for space of comparable size in Comparable Buildings; and if
any such apparatus or device is so installed, Tenant agrees to furnish Landlord
a written agreement to pay for any additional costs of utilities as the result
of said installation.
ARTICLE 10
FORCE MAJEURE
10.1    It is understood and agreed that with respect to any service or other
obligation to be furnished or obligations to be performed by either party, in no
event shall either party be liable for failure to furnish or perform the same
when prevented from doing so by strike, lockout, breakdown, accident, supply, or
inability by the exercise of reasonable diligence to obtain supplies, parts, or
employees necessary to furnish such service or meet such obligation; or because
of war or other emergency; or for any cause beyond the reasonable control with
the party obligated for such performance; or for any cause due to any act or
omission of the other party or its agents, employees, licensees, invitees, or
any persons claiming by, through, or under the other party; or because of the
failure of any public utility to furnish services; or because of order or
regulation of any federal, state, county or municipal authority (collectively,
"Force Majeure Events"). Nothing in this Section 10.1 shall limit or otherwise
modify or waive a party's obligation to pay any amount payable hereunder as and
when due pursuant to the terms of this Lease. The provisions of this Article 10
will not, however, serve to delay except as expressly set forth in Article 19
below, the date upon which Tenant may terminate this Lease in accordance with
the provisions of Article 19. If either party hereto is delayed in the
performance of any obligation hereunder by Force Majeure Event(s), such party
shall promptly notify the other of the nature of, obligation and the Force
Majeure Event causing such delay, and shall keep the other party apprised, from
time to time of the delayed party's reasonable estimate (without warranty) of
the extent of the remaining delay.
ARTICLE 11
CONSTRUCTION, MECHANICS' AND MATERIALMAN'S LIENS
11.1    Tenant shall not suffer or permit any construction, mechanics' or
materialman's lien to be filed against the Premises or any portion of the
Project by reason of work, labor services, or materials supplied or claimed to
have been supplied to Tenant. Nothing herein contained shall be deemed or
construed in any way as constituting the consent or request of Landlord,
expressed or implied, by inference or otherwise, for any contractor,
subcontractor, laborer, or materialman to perform any labor or to furnish any
materials or to make any specific improvement, alteration, or repair of or to
the Premises or any portion of the Project; nor of giving Tenant any right,
power, or authority to contract for, or permit the rendering of, any services or
the furnishing of any materials that could give rise to the filing of any
construction, mechanics' or materialman's lien against the Premises or any
portion of the Project.

-27-



--------------------------------------------------------------------------------




11.2    If any such construction, mechanics' or materialman's lien shall at any
time be filed against the Premises or any portion of the Project as the result
of any act or omission of Tenant, Tenant covenants that it shall, within
twenty (20) days after Tenant has notice of the claim for lien, procure the
discharge thereof by payment or by giving security or in such other manner as is
or may be required or permitted by law or which shall otherwise satisfy
Landlord. If Tenant fails to take such action, Landlord, in addition to any
other right or remedy it may have, may take such action as may be reasonably
necessary to protect its interests. Any amounts paid by Landlord in connection
with such action, all other expenses of Landlord incurred in connection
therewith, including reasonable attorneys' fees, court costs, and other
necessary disbursements shall be repaid by Tenant to Landlord within thirty (30)
days after demand.
ARTICLE 12
ARBITRATION
12.1    In the event that a dispute arises under Section 5.3 above, Section 18.3
below, or Section 2.3 of the Tenant Work Letter or with respect to the
measurement of the Must-Take Space under Section 1.4, the same shall be
submitted to arbitration in accordance with the provisions of applicable state
law, if any, as from time to time amended. Arbitration proceedings, including
the selection of an arbitrator, shall be conducted pursuant to the Streamlined
Arbitration Rules of JAMS. Both parties agree to proceed with any such
arbitration in good faith and to refrain from taking any actions which will
unreasonably delay any such arbitration proceedings. Prior written notice of
application by either party for arbitration shall be given to the other at least
ten (10) days before submission of the application to the JAMS office in the
city wherein the Building is situated (or the nearest other city having a JAMS
office). The award of the arbitrator may be entered as a judgment in the
appropriate Federal or Superior court, and the parties consent to the
jurisdiction of such court and further agree that any service of process or
notice of motion or other application to the court or a judge thereof may be
served outside the state wherein the Building is situated by registered mail or
by personal service, provided a reasonable time for appearance is allowed. The
costs and expenses of each arbitration hereunder and their apportionment between
the parties shall be determined by the arbitrator in his or her award or
decision, subject to the penultimate sentence of this section. No arbitrable
dispute shall be deemed to have arisen under this Lease (a) prior to the
expiration of the period of twenty (20) days after the date of the giving of
written notice by the party asserting the existence of the dispute, together
with a description thereof sufficient for an understanding thereof, and
(b) where Tenant disputes the amount of a Tenant payment required hereunder
(e.g., Operating Expense excess under Section 5.3 hereof), prior to Tenant
paying in full the amount billed by Landlord, including the disputed amount. The
prevailing party in such arbitration shall be reimbursed for its expenses,
including reasonable attorneys' fees. Notwithstanding the foregoing, in no event
shall this Article 12 affect or delay Landlord's unlawful detainer rights under
California law.
ARTICLE 13
INSURANCE
13.1    Landlord shall maintain, as a part of Operating Expenses, special causes
of loss form property insurance on the Project (excluding, at Landlord's option,
the property required to be insured by Tenant pursuant to Section 13.2(e),
below) in an amount equal to the full replacement cost of the Project, subject
to such deductibles as Landlord may determine. Such coverage will be inclusive
of standard fire and extended coverage insurance, including endorsements (or
coverage in the policy) against vandalism, malicious mischief and other perils,
will contain at least twelve (12) months of "rental income loss" coverage
payable in instances in which Tenant is entitled to Rent abatement hereunder,
and shall include (i) an "extended coverage" endorsement (or coverage in the
policy), (ii) a "building laws" and/or "law and ordinance" coverage endorsement
(or coverage in the policy) that covers "costs of demolition," "increased costs
of construction" due to changes in building codes and "contingent liability"
with respect to undamaged portions of the Buildings, and (iii) an "earthquake
sprinkler leakage" endorsement (or coverage in the policy). Landlord shall not
be obligated to insure, and shall not assume any liability of risk of loss for,
any of Tenant's furniture, equipment, machinery, goods, supplies, improvements
or alterations upon the Premises. Such insurance shall be maintained with an
insurance company selected, and in amounts desired, by Landlord or Landlord's
mortgagee, and payment for losses thereunder shall be made solely to Landlord
subject to the rights of the holder of any mortgage or deed of trust which may
now or hereafter encumber the Project. Additionally Landlord may maintain such
additional insurance, including, without limitation, earthquake insurance, flood
insurance, liability insurance and/or rent insurance, as Landlord may in its
sole discretion elect. The cost of all such additional insurance shall also be
part of the Operating Expenses. Any or all of Landlord's insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, and in such event
Operating Expenses shall include the portion of the reasonable cost of blanket
insurance that is allocated to the Project. Landlord may elect to meet some or
all of its insurance obligations under this Lease pursuant to a program of
self-insurance, including loss reserves derived in accordance with accepted
standards of the insurance industry and accrued or otherwise funded, that is
comparable the self

-28-



--------------------------------------------------------------------------------




insurance programs of other comparable owners of Comparable Buildings with
respect to such Comparable Buildings, and in such event Operating Expenses shall
include the portion of the reasonable cost of self-insurance that is allocated
to the Project. If Landlord so elects to self-insure, then the following shall
apply:
(a)    Landlord shall have, and shall promptly perform each and every of the
duties of, an insurer issuing the policy which Landlord has elected to
self-insure (and Landlord shall have no defense to such duties arising from or
in connection with this Lease, except to the extent that such defense would be
available to an unrelated third-party insurer issuing the required policy of
insurance and issuing a waiver of subrogation as to Tenant), including all
fiduciary duties and duties of good faith and fair dealing implied by law with
respect to insurance carriers.
(b)    Any self-insurance by Landlord shall comply with all insurance
requirements of Landlord otherwise required by the provisions of this Lease and
shall provide coverage no less restrictive than as provided by standard
Insurance Services Office, Inc. policy form commercially available during the
Term and, as to property insurance, equivalent in coverage to that provided by a
"Causes of Loss - Special Form" policy as of the Effective Date.
(c)    Landlord shall have no claim, and Landlord hereby waives all rights of
recovery, against Tenant, its agents, officers, directors, shareholders,
members, managers, constituent partners or employees, for any damage, loss, or
injury which would have been covered by any policy of property insurance policy
required under this Lease, even if Landlord is self-insuring for all or a
portion of the perils or risks which would have been covered by such policy of
insurance had it been carried with a third party insurance carrier, rather than
self-insured; provided that Landlord shall have all defenses that would be
available to an unrelated third-party insurer issuing the required policy of
insurance and issuing a waiver of subrogation as to Tenant.
13.2    Tenant, at its own expense, shall maintain with insurers authorized to
do business in the State of California and which are rated A- or better and have
a financial size category of at least VII in the most recent Best's Key Rating
Guide, or any successor thereto (or if there is none, an organization having a
national reputation), (a) commercial general liability insurance, including
Broad Form Property Damage and Contractual Liability with the following minimum
limits: General Aggregate $3,000,000.00; Products/Completed Operations Aggregate
$2,000,000.00; Each Occurrence $2,000,000.00; Personal and Advertising Injury
$1,000,000.00; Medical Payments $5,000.00 per person, (b) Umbrella/Excess
Liability on a following form basis with the following minimum limits: General
Aggregate $10,000,000.00; Each Occurrence $10,000,000.00; (c) Workers'
Compensation with statutory limits; (d) Employer's Liability insurance with the
following limits: Bodily injury by disease per person $1,000,000.00; Bodily
injury by accident policy limit $1,000,000.00; Bodily injury by disease policy
limit $1,000,000.00; (e) property insurance on special causes of loss insurance
form covering (i) all office furniture, business and trade fixtures, office
equipment, free-standing cabinet work, movable partitions, merchandise and all
other items of Tenant's property on the Premises installed by, for, or at the
expense of Tenant, (ii) the "Tenant Improvements," as that term is defined in
Section 2.1 of the Tenant Work Letter, and any other improvements which exist in
the Premises as of the Commencement Date (excluding the Base Building) (the
"Original Improvements"), and (iii) all other improvements, alterations and
additions to the Premises (such insurance shall be for the full replacement cost
value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion); and
(f) business auto liability insurance having a combined single limit of not less
than One Million Dollars ($1,000,000.00) per occurrence and insuring Tenant
against liability for claims arising out of ownership, maintenance or use of any
owned, hired or non-owned automobiles. At all times during the Term, such
insurance shall be maintained, and Tenant shall cause a current and valid
certificate of such policies to be deposited with Landlord. If Tenant fails to
have a current and valid certificate of such policies on deposit with Landlord
at all times during the Term and such failure is not cured within three (3)
business days following Tenant's receipt of notice thereof from Landlord,
Landlord shall have the right, but not the obligation, to obtain such an
insurance policy, and Tenant shall be obligated to pay Landlord the amount of
the premiums applicable to such insurance within thirty (30) days after Tenant's
receipt of Landlord's request for payment thereof. Said policy of liability
insurance shall designate Landlord and Landlord's managing agent as additional
insureds and Tenant as the insured and shall be noncancellable with respect to
Landlord except after thirty (30) days' written notice from the insurer to
Landlord; notwithstanding the foregoing, Landlord acknowledges that, as of the
Effective Date, many insurers are unwilling to provide third parties (such as
Landlord) with notice of cancellation and agrees that if Tenant is unable to
obtain such commitment from its insurer, then Tenant's obligation pursuant to
the provisions of this sentence will be to promptly notify Landlord following
Tenant's receipt of any notice of cancellation from Tenant's insurer.

-29-



--------------------------------------------------------------------------------




13.3    Tenant shall adjust the amount of coverage established in Section 13.2
hereof to such amount as in Landlord's reasonable opinion, adequately protects
Landlord's interest; provided that (i) the same is consistent with the amount of
coverage customarily required of comparable tenants in Comparable Buildings and
(ii) Landlord shall not have the right to require Tenant to adjust its insurance
coverage more than once in any twenty four (24) calendar month period.
13.4    Notwithstanding anything in this Lease to the contrary, Landlord and
Tenant each hereby waives any and all rights of recovery, claim, action, or
cause of action against the other, its agents, employees, licensees, or invitees
for any loss or damage to or at the Premises or the Project or any personal
property of such party therein or thereon by reason of fire, the elements, or
any other cause which would be insured against under the terms of (i) special
causes of loss form property insurance or (ii) the liability insurance referred
to in Section 13.2, to the extent of such insurance, regardless of cause or
origin, including omission of the other party hereto, its agents, employees,
licensees, or invitees. Landlord and Tenant covenant that no insurer shall hold
any right of subrogation against either of such parties with respect thereto.
This waiver shall be ineffective against any insurer of Landlord or Tenant to
the extent that such waiver is prohibited by the laws and insurance regulations
of the State of California. The parties hereto agree that any and all such
insurance policies required to be carried by either shall be endorsed with a
subrogation clause, substantially as follows: "This insurance shall not be
invalidated should the insured waive, in writing prior to a loss, any and all
right of recovery against any party for loss occurring to the property described
therein, " and shall provide that such party's insurer waives any right of
recovery against the other party in connection with any such loss or damage. For
avoidance of doubt, if at any time Landlord elects to self-insure for any of its
obligations as described in Section 13.1, above, then for the purposes of this
Section 13.4, Landlord shall be deemed to have maintained all of the insurance
coverage described in Section 13.1 above.
13.5    In the event Tenant's occupancy or conduct of business in or on the
Premises, whether or not Landlord has consented to the same, results in any
increase in premiums for the insurance carried from time to time by Landlord
with respect to the Buildings, Tenant shall pay any such increase in premiums as
Rent within thirty (30) days after bills for such additional premiums shall be
rendered by Landlord. In determining whether increased premiums are a result of
Tenant's use or occupancy of the Premises, a schedule issued by the organization
computing the insurance rate on the Buildings showing the various components of
such rate, shall be conclusive evidence of the several items and charges which
make up such rate. Tenant shall promptly comply with all reasonable requirements
of the insurance authority or of any insurer now or hereafter in effect relating
to the Premises.
13.6    If Landlord or Tenant has been or at any time hereafter is granted the
right to self-insure or if either party breaches this agreement by its failure
to carry required insurance, such failure shall automatically be deemed to be a
covenant and agreement by Landlord or Tenant, respectively, to self-insure to
the full extent of such required coverage, with full waiver of subrogation. For
clarity, Tenant does not have the right to self insure.
ARTICLE 14
QUIET ENJOYMENT
14.1    Provided No Event of Default on the part of Tenant exists under this
Lease, including, but not limited to, the payment of Rent and all other sums due
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance by Landlord, subject to the provisions and
conditions set forth in this Lease.
ARTICLE 15
ALTERATIONS
15.1    Tenant agrees that, except as set forth herein, it shall not make or
allow to be made any alterations, physical additions, or improvements in or to
the Premises without first obtaining the written consent of Landlord in each
instance. As used herein, the term "Minor Alteration" refers to an alteration
that (a) does not affect the outside appearance of any Building and is not
visible from the Common Areas, (b) is non-structural and does not impair the
strength or structural integrity of any Building, and (c) does not adversely
affect the Building Systems of any Building in any material way. Landlord agrees
not to unreasonably withhold, condition or delay its consent to any Minor
Alteration. Landlord's consent to any other alteration may be conditioned,
given, or withheld in Landlord's sole discretion. Notwithstanding the foregoing,
(x) Landlord consents to any repainting, recarpeting, or other purely cosmetic
changes or upgrades to the Premises, so long as (i) the aggregate cost of such
work is less than $250,000.00 in any Building in any twelve-month period (i.e.,
Tenant may spend up to $250,000.00 in each of two (2) separate Buildings in the
same year pursuant to the provisions of this clause (i)), (ii) such work
constitutes a Minor Alteration and (iii) no building permit is required in
connection therewith and (y) subject to Landlord's

-30-



--------------------------------------------------------------------------------




reasonable review and approval of Tenant's plans therefor, Landlord agrees that
Tenant shall have the right to install clean rooms, testing areas, laboratories
and other uses that support Tenant's business operations provided that the same
are legally permitted and comply with all Applicable Laws. At the time of said
request, Tenant shall submit to Landlord plans and specifications of the
proposed alterations, additions, or improvements; and Landlord shall have a
period of not less than ten (10) business days therefrom in which to review and
approve or disapprove said plans; provided that if Landlord determines in good
faith that Landlord requires a third party to assist in reviewing such plans and
specifications, Landlord shall instead have a period of not less than
twenty (20) business days in which to review and approve or disapprove said
plans. If Landlord fails to notify Tenant of Landlord's approval or disapproval
of any plans pursuant to Section 15.1 within the applicable time period set
forth in Section 15.1, Tenant shall have the right to provide Landlord with a
second written request for approval (a "Second Request") that contains the
following statement in bold and capital letters: "THIS IS A SECOND REQUEST FOR
APPROVAL OF PLANS PURSUANT TO THE PROVISIONS OF SECTION 15.1 OF THE LEASE. IF
LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS
NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE WORK DESCRIBED
HEREIN. If Landlord fails to respond to such Second Request within five (5)
business days after receipt by Landlord, the works in question shall be deemed
approved by Landlord. If Landlord timely delivers to Tenant notice of Landlord's
disapproval, Tenant may revise Tenant's plans to incorporate the changes
suggested by Landlord in Landlord's notice of disapproval, and resubmit such
plans to Landlord; in such event, the scope of Landlord's review shall be
limited to Tenant's correction of the items in which Landlord had previously
objected in writing. Landlord's review and approval (or deemed approval) of such
revised plans shall be governed by the provisions set forth above in this
Section 15.1). The procedure set out above for approval of Tenant's plans will
also apply to any change, addition or amendment to Tenant's plans. Tenant shall
pay to Landlord upon demand the actual, commercially reasonable third party cost
and expense of Landlord in (A) reviewing said plans and specifications, and
(B) inspecting the alterations, additions, or improvements to determine whether
the same are being performed in accordance with the approved plans and
specifications and all laws and requirements of public authorities, including,
without limitation, the fees of any architect or engineer employed by Landlord
for such purpose; provided the costs and expenses described in subclause (A)
above shall not apply with respect to any alterations to any portion of the
Premises which is in a Single Tenant Building, and for all other portions of the
Premises shall be limited to the lesser of $25,000 or three percent (3%) of the
contracted improvement cost of the applicable alterations. In any instance where
Landlord grants such consent, and permits Tenant to use its own contractors,
laborers, materialmen, and others furnishing labor or materials for Tenant's
construction (collectively, "Tenant's Contractors"), Landlord's consent shall be
deemed conditioned upon each of Tenant's Contractors (1) working in harmony and
not interfering with any laborer utilized by Landlord, Landlord's contractors,
laborers, or materialmen; and (2) furnishing Landlord with evidence of
acceptable liability insurance, worker's compensation coverage and if required
by Landlord, completion bonding, and if at any time such entry by one or more
persons furnishing labor or materials for Tenant's work shall cause such
disharmony or interference, the consent granted by Landlord to Tenant may be
withdrawn immediately upon written notice from Landlord to Tenant. Landlord
agrees not to require completion bonding for any Alterations costing less than
$250,000.00 so long as the initially named Tenant is the Tenant under this
Lease. Tenant, at its expense, shall obtain all necessary governmental permits
and certificates for the commencement and prosecution of alterations, additions,
or improvements and for final approval thereof upon completion, and shall cause
any alterations, additions, or improvements to be performed in compliance
therewith and with all Applicable Laws (including without limitation, California
Energy Code, Title 24) and all requirements of public authorities and with all
applicable requirements of insurance bodies. All alterations, additions, or
improvements shall be diligently performed in a good and workmanlike manner,
using new materials and equipment at least equal in quality and class to be
better than (a) the original installations of the Buildings, or (b) the then
standards for the Comparable Building. Upon the completion of work and upon
request by Landlord, Tenant shall provide Landlord copies of all waivers or
releases of lien from each of Tenant's Contractors. No alterations,
modifications, or additions to the Project or the Premises shall be removed by
Tenant either during the Term or upon the Expiration Date or the Termination
Date without the express written approval of Landlord, which will not be
unreasonably withheld, conditioned or delayed. Tenant shall not be entitled to
any reimbursement or compensation resulting from its payment of the cost of
constructing all or any portion of said improvements or modifications thereto
unless otherwise expressly agreed by Landlord in writing. Tenant agrees
specifically that no food, soft drink, or other vending machine shall be
installed within the Premises, without the prior written consent of Landlord as
to the effect on the structure of the Building, which consent shall not be
unreasonably withheld, conditioned or delayed.
15.2    Landlord's approval of Tenant's plans for work shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules, and regulations of
governmental agencies or authorities, including, but not limited to, the
Americans with Disabilities Act. Tenant's Contractors shall be subject to the
prior written approval of Landlord, which shall not be unreasonably withheld,
conditioned or delayed.
15.3    At least five (5) days prior to the commencement of any work permitted
to be done by persons requested by Tenant on the Premises, Tenant shall notify
Landlord of the proposed work and the names and addresses of

-31-



--------------------------------------------------------------------------------




Tenant's Contractors. During any such work on the Premises, Landlord, or its
representatives, shall have the right to go upon and inspect the Premises at all
reasonable times, provided that Landlord and Landlord's representatives shall
use commercially reasonable efforts to minimize any interference with, or delay
or, the process of construction of any such alterations or improvements
resulting from such inspections, and shall have the right to post and keep
posted thereon building permits and notices of non-responsibility or to take any
further action which Landlord may deem to be proper for the protection of
Landlord's interest in the Premises.
15.4    At the conclusion of any alteration, (i) Tenant shall cause the
applicable architect and contractor (A) to update the applicable drawings
approved by Landlord as necessary to reflect all changes made to the applicable
drawings approved by Landlord during the course of construction, (B) to certify
to the best of their knowledge that the "record-set" of as-built drawings are
true and correct, (C) to deliver to Landlord two (2) sets of sepias of such
as-built drawings within ninety (90) days following issuance of a certificate of
occupancy for the applicable portion of the Premises, and (D) to deliver to
Landlord a computer disk containing the applicable drawings in AutoCAD format,
and (ii) Tenant shall deliver to Landlord a copy of all warranties, guaranties,
and operating manuals and information relating to the improvements, equipment,
and systems in the applicable portion of the Premises.
15.5    Tenant's initial improvement of each portion of the Premises (inclusive
of any Must-Take Space) shall be governed by Exhibit C and not the provisions of
this Article 15.
ARTICLE 16
FURNITURE, FIXTURES, AND PERSONAL PROPERTY
16.1    Tenant, at its sole cost and expense, may remove its trade fixtures,
office supplies and moveable office furniture and equipment not attached to the
Project or Premises provided:
(a)    Such removal is made prior to the Expiration Date or the Termination
Date; and
(b)    Tenant promptly repairs all damage caused by such removal.
16.2    If Tenant does not remove its trade fixtures, office supplies, and
moveable furniture and equipment as herein above provided prior to the
Expiration Date or the Termination Date (unless prior arrangements have been
made with Landlord and Landlord has agreed in writing to permit Tenant to leave
such items in the Premises for an agreed period), then, in addition to its other
remedies, at law or in equity, Landlord shall have the right to have such items
removed and stored at Tenant's sole cost and expense and all damage to the
Project or the Premises resulting from said removal shall be repaired at the
cost of Tenant; Landlord may elect that such items automatically become the
property of Landlord upon the Expiration Date or the Termination Date, and
Tenant shall not have any further rights with respect thereto or reimbursement
therefor subject to the provisions of applicable law. All other property in the
Premises, any alterations, or additions to the Premises (including wall-to-wall
carpeting, paneling, wall covering, specially constructed or built-in cabinetry
or bookcases), and any other article attached or affixed to the floor, wall, or
ceiling of the Premises shall become the property of Landlord and shall remain
upon and be surrendered with the Premises as a part thereof at the Expiration or
Termination Date regardless of who paid therefor; and Tenant hereby waives all
rights to any payment or compensation therefor. If, and only if, however,
concurrently with Landlord's approval of any Alteration which constitutes a
Specialty Alteration (defined below), Landlord in writing, notifies Tenant that
such Alteration constitutes a Specialty Alteration which, if installed or
controlled by Tenant, will be required to be removed by Tenant at the expiration
or sooner termination of this Lease, then Tenant shall, prior to the Expiration
Date or the Termination Date, remove such Specialty Alterations other than the
initial Tenant Improvements constructed prior to the Commencement Date pursuant
to the Tenant Work Letter and shall repair any damage caused by such removal. As
used herein, a "Specialty Alteration" shall mean any Alteration that cannot
reasonably be categorized as a general office/research and development/light
manufacturing improvement (it being agreed that clean room space and laboratory
space similar to the clean room/lab space being operated by Tenant as of the
Effective Date in other occupied portions of the Project will not be deemed a
Specialty Alteration) including, but not limited to improvements which
(i) require major penetrations of a floor slab (other than normal core
drilling), (ii) consist of the dedication of any material portion of the
Premises to non-office/research and development/light manufacturing usage (such
as commercial kitchen improvements located in cafeterias and/or Restaurants such
as exhaust hoods, ovens, cooktops, food preparation areas, food storage areas,
and walk-in refrigeration units or laboratories or manufacturing facilities
containing heavy infrastructure the existence of which would materially preclude
the use of such space for normal office/research and development/light
manufacturing purposes). For avoidance of doubt, (A) an open ceiling will not be
considered a Specialty Alteration and (B) no improvements existing in the
Premises as of the Effective Date or constructed by Tenant as part of the
initial Tenant Improvements in any portion of the Premises prior to the

-32-



--------------------------------------------------------------------------------




Commencement Date will be considered a Specialty Alteration and (C) if and to
the extent that Tenant at any time constructs a Restaurant in the Premises (or
converts a cafeteria operation to a Restaurant operation) and the portion of the
Premises occupied by Restaurants does not exceed the Restaurant Threshold (as
defined below) no improvements comprising such Restaurant shall be deemed a
Specialty Alteration, and Landlord will not have the right to require Tenant to
remove any improvements located in any Restaurant. If the portion of the
Premises occupied by Restaurants exceeds the Restaurant Threshold, any areas
designated by Landlord that are occupied by Restaurants that exceed the
Restaurant Threshold shall be treated as containing Specialty Alterations. As
used herein, the "Restaurant Threshold" means (1) four (4) Restaurants, or (2) a
total rentable area occupied by Restaurants equal to 12,500 rentable square
feet, whichever is less.
16.3    All the furnishings, fixtures, equipment, effects, and property of every
kind, nature, and description of Tenant and of all persons claiming by, through,
or under Tenant which, during the continuance of this Lease or any occupancy of
the Premises by Tenant or anyone claiming under Tenant, may be on the Premises
or elsewhere in the Project shall be at the sole risk and hazard of Tenant, and
if the whole or any part thereof shall be destroyed or damaged by fire, water,
or otherwise, or by the leakage or bursting of water pipes, steam pipes, or
other pipes, by theft, or from any other cause, no part of said loss or damage
is to be charged to or be borne by Landlord unless due to the gross negligence
or willful misconduct of Landlord or its employees, agents or contractors.
ARTICLE 17
PERSONAL PROPERTY AND OTHER TAXES
17.1    During the Term hereof, Tenant shall pay, prior to delinquency, all
business and other taxes, charges, notes, duties, and assessments levied, and
rates or fees imposed, charged, or assessed against or in respect of Tenant's
occupancy of the Premises or in respect of the personal property, trade
fixtures, furnishings, equipment, and all other personal and other property of
Tenant contained in the Project (including without limitation taxes and
assessments attributable to the cost or value of any leasehold improvements made
in or to the Premises by or for Tenant (to the extent that the assessed value of
those leasehold improvements exceeds the assessed value of standard office
improvements in other space in the Project regardless of whether title to those
improvements is vested in Tenant or Landlord)), and shall hold Landlord harmless
from and against all payment of such taxes, charges, notes, duties, assessments,
rates, and fees, and against all loss, costs, charges, notes, duties,
assessments, rates, and fees, and any and all such taxes. Tenant shall cause
said fixtures, furnishings, equipment, and other personal property to be
assessed and billed separately from the real and personal property of Landlord;
provided, however, that if Landlord does not at any time require all other
tenants of the Project as to which Landlord has a clear contractual right to do
so to similarly cause their fixtures, furnishings, equipment and other personal
property to be assessed and billed separately from the real and personal
property of Landlord, then this sentence shall not apply to Tenant. In the event
any or all of Tenant's fixtures, furnishings, equipment, and other personal
property shall be assessed and taxed with Landlord's real property, Tenant shall
pay to Landlord Tenant's share of such taxes within thirty (30) days after
delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes applicable to Tenant's property accompanied by reasonable
backup documentation. In addition, Tenant shall be liable for and shall pay
ten (10) days before delinquency any (i) rent tax, gross receipts tax, or sales
tax, service tax, transfer tax or value added tax, or any other applicable tax
on the rent or services herein or otherwise respecting this Lease; or (ii) taxes
assessed upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion of the Project. If any of such taxes are billed to Landlord or
included in bills to Landlord for taxes, then Tenant shall pay to Landlord all
such amounts within thirty (30) days after receipt of Landlord's invoice
therefor. If applicable law prohibits Tenant from reimbursing Landlord for any
such taxes, but Landlord may lawfully increase the Base Rent to account for
Landlord's payment of such taxes, the Base Rent payable to Landlord shall be
increased to net to Landlord the same return without reimbursement of such taxes
as would have been received by Landlord with reimbursement of such taxes.
ARTICLE 18
ASSIGNMENT AND SUBLETTING
18.1    Except as expressly set forth herein, Tenant shall not, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed (except that Landlord shall in no event be
obligated to consent to an encumbrance of this Lease or any transfer by
operation of law): (a) assign, convey, mortgage or otherwise transfer this Lease
or any interest hereunder, or sublease the Premises, or any part thereof,
whether voluntarily or by operation of law; or (b) permit the use of the
Premises or any part thereof by any person other than Tenant and its employees.
Any such transfer, sublease or use described in the preceding sentence (a
"Transfer") occurring without the prior written consent of Landlord shall, at
Landlord's option, be void and of no effect. Landlord's consent to any Transfer
shall not constitute a waiver

-33-



--------------------------------------------------------------------------------




of Landlord's right to withhold its consent to any future Transfer. Landlord may
require as a condition to its consent to any assignment of this Lease that the
assignee execute an instrument in which such assignee assumes the remaining
obligations of Tenant hereunder; provided that the acceptance of any assignment
of this Lease by the applicable assignee shall automatically constitute the
assumption by such assignee of all of the remaining obligations of Tenant that
accrue following such assignment. The voluntary or other surrender of this Lease
by Tenant or a mutual cancellation hereof shall not work a merger and shall, at
the option of Landlord, terminate all or any existing sublease or may, at the
option of Landlord, operate as an assignment to Landlord of Tenant's interest in
any or all such subleases.
18.2    For purposes of this Lease, the term "Transfer" shall also include
(i) if a Tenant is a partnership or limited liability company, the withdrawal or
change, voluntary, involuntary or by operation of law, of fifty percent (50%) or
more of the partners, members or managers thereof, or transfer of twenty-five
percent (25%) or more of partnership or membership interests therein within a
twelve (12) month period, or the dissolution of the partnership or the limited
liability company without immediate reconstitution thereof, and (ii) if Tenant
is a corporation whose stock is not publicly held and not traded through an
exchange or over the counter or any other form of entity, (A) the dissolution,
merger, consolidation or other reorganization of Tenant, the sale or other
transfer of Control of Tenant (other than a transfer of shares to immediate
family members by reason of gift or death), to an individual or entity who did
not previously Control Tenant, or (B) the sale, mortgage, hypothecation or
pledge of more than an aggregate of fifty percent (50%) of the value of the
unencumbered assets of Tenant within a twelve (12) month period. As used herein
"Control" means, with respect to any party, the direct or indirect power to
direct the ordinary management and policies of such party, whether through the
ownership of voting securities, by statute or by contract or otherwise (but not
through the ownership of voting securities listed on a recognized securities
exchange) and whether directly or indirectly through Affiliates. A public
offering of Tenant's shares on any nationally recognized securities exchange
will not be deemed a Transfer.
18.3    If Tenant desires the consent of Landlord to a Transfer, Tenant shall
submit to Landlord, at least thirty (30) days prior to the proposed effective
date of the Transfer, a written notice (the "Transfer Notice") which includes
(a) the name of the proposed sublessee or assignee, (b) the nature of the
proposed sublessee's or assignee's business, (c) the terms and provisions of the
proposed sublease or assignment, and (d) current financial statements and
information on the proposed sublessee or assignee. Within five (5) business days
following receipt of the Transfer Notice, Landlord may reasonably request
additional information concerning the Transfer or the proposed sublessee or
assignee (the "Additional Information") if Landlord, in Landlord's reasonable
discretion, deems such Additional Information could be necessary in order for
Landlord to appropriately evaluate the Transfer described in the Transfer
Notice. Subject to Landlord's rights under Section 18.6, Landlord shall not
unreasonably withhold its consent to any assignment or sublease (excluding an
encumbrance or transfer by operation of law), which consent or lack thereof
shall be provided within twenty (20) business days of receipt of Tenant's
Transfer Notice; provided, however, Tenant hereby agrees that it shall be a
reasonable basis for Landlord to withhold its consent if Landlord has not
received the Additional Information requested by Landlord. If Landlord fails to
timely deliver to Tenant notice of Landlord's consent, or the withholding of
consent, to a proposed Transfer, Tenant may send a second (2nd) notice to
Landlord, which notice must contain the following inscription, in bold faced
lettering: "SECOND NOTICE DELIVERED PURSUANT TO ARTICLE 18 OF LEASE - - FAILURE
TO TIMELY RESPOND WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN DEEMED APPROVAL
OF ASSIGNMENT OR SUBLEASE." If Landlord fails to deliver notice of Landlord's
consent to, or the withholding of Landlord's consent, to the proposed assignment
or sublease within such five (5) business day period, Landlord shall be deemed
to have approved the assignment or sublease in question. If Landlord at any time
timely delivers notice to Tenant or Landlord's withholding of consent to a
proposed assignment or sublease, Landlord shall specify in reasonable detail in
such notice, the basis for such withholding of consent. Without limiting any
other reasonable basis for Landlord to withhold its consent to the proposed
Transfer, Landlord and Tenant agree that for purposes of this Lease and any
Applicable Law, Landlord shall not be deemed to have unreasonably withheld its
consent if, in the judgment of Landlord: (i) the transferee is of a character or
engaged in a business which is not in keeping with the standards generally
provided at Comparable Buildings; (ii) the financial condition of the transferee
is such that it may not be able to perform its obligations in connection with
this Lease (or otherwise does not satisfy Landlord's standards for financial
standing with respect to tenants under direct leases of comparable economic
scope); (iii) the transferee, or any person or entity which directly or
indirectly controls, is controlled by the transferee, is negotiating for space
in the Project or has negotiated with Landlord within the preceding one hundred
ninety (190) days (or is currently negotiating with Landlord) to lease space in
the Project and in either case, Landlord then has sufficient available space in
the Project to accommodate such proposed transferee's occupancy needs, (iv) the
transferee has the power of eminent domain, is a governmental agency or an
agency or subdivision of a foreign government; (v) an Event of Default by Tenant
has occurred and is uncured at the time Tenant delivers the Transfer Notice to
Landlord; (vi) in the judgment of Landlord, such a Transfer would violate any
term, condition, covenant, or agreement of Landlord involving the Project or any
other tenant's lease within it or would give an occupant of the Project a right
to cancel or modify its lease; (vii) in Landlord's judgment, the use of the
Premises by the proposed transferee would not be comparable to the types of use
by other tenants in the Project, would result in more density of occupants per
square foot of the

-34-



--------------------------------------------------------------------------------




Premises which materially exceeds the density for which the Building Systems in
the Building in question were designed to accommodate, unless Tenant agrees to
bear the cost of any upgrade to such Building Systems, would increase the burden
on elevators or other Building Systems or equipment beyond the capacity for
which they were designed, would require increased services by Landlord (unless
Tenant or the transferee are willing to bear the cost of such increased
services) or would require any alterations to the Project to comply with
applicable laws (unless Tenant or the transferee are willing to bear the cost of
such work); (viii) the transferee intends to use the space for purposes which
are not permitted under this Lease; (ix) the terms of the proposed Transfer
would allow the transferee to exercise a right of renewal, right of expansion,
right of first offer, or other similar right held by Tenant (or will allow the
transferee to occupy space leased by Tenant pursuant to any such right); (x) the
proposed Transfer would result in more than five subleases on any full floor of
the Premises being in effect at any one time during the Term; or (xi) any ground
lessor or mortgagee whose consent to such Transfer is required fails to consent
thereto. Tenant hereby waives any right to terminate the Lease and/or recover
damages as remedies for Landlord wrongfully withholding its consent to any
Transfer and agrees that Tenant's sole and exclusive remedy therefor shall be to
seek specific performance of Landlord's obligation to consent to such Transfer.
However, in the event that Tenant, in good faith, believes that Landlord's
withholding of consent to any proposed transfer is not reasonable, at Tenant's
option, the matter shall be submitted to arbitration pursuant to the provisions
of Article 12 above.
18.4    Landlord and Tenant agree that, in the event of any approved assignment
or subletting, the rights of any such assignee or sublessee of Tenant herein
shall be subject to all of the terms, conditions, and provisions of this Lease,
including, without limitation, restriction on use, assignment, and subletting
and the covenant to pay Rent. In the event of any Event of Default by Tenant,
Landlord may collect the rent owing by the sublessee directly from such
sublessee and apply the amount so collected to the Rent herein reserved. No such
consent to or recognition of any such assignment or subletting shall constitute
a release of Tenant or any guarantor of Tenant's performance hereunder from
further performance by Tenant or such guarantor of covenants undertaken to be
performed by Tenant herein. Tenant and any such guarantor shall remain liable
and responsible for all Rent and other obligations herein imposed upon Tenant,
and Landlord may condition its consent to any Transfer upon the receipt of a
written reaffirmation from each such guarantor in a form reasonably acceptable
to Landlord (which shall not be construed to imply that the occurrence of a
Transfer without such a reaffirmation would operate to release any guarantor).
Consent by Landlord to a particular assignment, sublease, or other transaction
shall not be deemed a consent to any other or subsequent transaction. In any
case where Tenant desires to assign, sublease or enter into any related or
similar transaction, whether or not Landlord consents to such assignment,
sublease, or other transaction, Tenant shall pay any reasonable attorneys' fees
incurred by Landlord in connection with such assignment, sublease or other
transaction, including, without limitation, fees incurred in reviewing documents
relating to, or evidencing, said assignment, sublease, or other transaction. All
documents utilized by Tenant to evidence any subletting or assignment for which
Landlord's consent has been requested and is required hereunder, shall be
subject to prior approval (not to be unreasonably withheld, conditioned or
delayed) by Landlord or its attorney.
18.5    Tenant shall be bound and obligated to pay Landlord a portion of any
sums or economic consideration payable to Tenant by any sublessee, assignee,
licensee, or other transferee, within thirty (30) days following receipt thereof
by Tenant from such sublessee, assignee, licensee, or other transferee, as the
case might be, as follows:
(a)    In the case of an assignment, fifty percent (50%) of any sums or other
economic consideration received by Tenant as a result of such assignment shall
be paid to Landlord after first deducting the unamortized cost of reasonable
leasehold improvements paid for by Tenant in connection with such assignment,
(whether paid directly by Tenant or as an allowance), any reasonable rental
concessions granted by Tenant in connection with such assignment, and the
reasonable cost of any real estate commissions, marketing costs, and legal fees
incurred by Tenant in connection with such assignment.
(b)    In the case of a subletting, fifty percent (50%) of any sums or economic
consideration received by Tenant as a result of such subletting shall be paid to
Landlord after first deducting (i) the Rent due hereunder prorated to reflect
only Rent allocable to the sublet portion of the Premises, (ii) any reasonable
rental concessions granted by Tenant in connection with such subletting (which
shall be amortized over the term of the sublease), and (iii) the reasonable cost
of any real estate commissions leasehold improvements (whether paid directly by
Tenant or as an allowance), marketing costs and legal fees incurred by Tenant in
connection with such subletting, which shall be amortized over the term of the
sublease.
(c)    Tenant shall provide Landlord with a detailed statement setting forth any
sums or economic consideration Tenant either has or will derive from such
Transfer, the deductions permitted under (a) and (b) of this Section 18.5, and
the calculation of the amounts due Landlord under this Section 18.5. In
addition, Landlord or its representative shall have the right at all reasonable
times to audit the books and records of Tenant with respect to the

-35-



--------------------------------------------------------------------------------




calculation of the Transfer profits. If such inspection reveals that the amount
paid to Landlord was incorrect, then within thirty (30) days of Tenant's receipt
of the results of such audit, Tenant shall pay Landlord the deficiency and the
cost of Landlord's audit.
18.6    If this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq. or any
successor or substitute therefor (the "Bankruptcy Code"), any and all monies or
other consideration payable or otherwise to be delivered in connection with such
assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord, and shall not constitute property of Tenant or
of the estate of Tenant within the meaning of the Bankruptcy Code. Any such
monies or other consideration not paid or delivered to Landlord shall be held in
trust for the benefit of Landlord and shall be promptly paid or delivered to
Landlord. Any person or entity to whom this Lease is so assigned shall be
deemed, without further act or deed, to have assumed all of the remaining
obligations arising under this Lease as of the date of such assignment. Any such
assignee shall, upon demand therefor, execute and deliver to Landlord an
instrument confirming such assumption.
18.7    Except in the case of a Permitted Transfer, Landlord shall have the
following option with respect to (i) any assignment proposed by Tenant , and
(ii) any subletting proposed by Tenant where such subletting is for more than
fifty percent (50%) or more of the Premises, either in a single transaction or,
in the aggregate, following a series of transactions, and the subletting is for
more than fifty percent (50%) of the then remaining Term:
(a)    Notwithstanding any other provision of this Article (other than
Section 18.8), Landlord has the option, by written notice to Tenant (the
"Recapture Notice") within thirty (30) days after receiving any Transfer Notice
to recapture the space covered by the proposed sublease or the entire Premises
in the case of an assignment (the "Subject Space") by terminating this Lease for
the Subject Space or taking an assignment or a sublease of the Subject Space
from Tenant. A timely Recapture Notice will terminate this Lease with respect to
the Subject Space, effective as of the date specified in the Transfer Notice.
After such termination, Landlord may (but shall not be obligated to) enter into
a lease with the party to the sublease or assignment proposed by Tenant.
(b)    To determine the new Base Rent under this Lease in the event Landlord
recaptures the Subject Space, the original Base Rent under the Lease shall be
multiplied by a fraction, the numerator of which is the rentable square feet of
the Premises retained by Tenant after Landlord's recapture and the denominator
of which is the total rentable square feet in the Premises before Landlord's
recapture. The Additional Rent, to the extent that it is calculated on the basis
of the rentable square feet within the Premises, shall be reduced to reflect
Tenant's proportionate share based on the rentable square feet of the Premises
retained by Tenant after Landlord's recapture. This Lease as so amended shall
continue thereafter in full force and effect. Either party may require a written
confirmation of the amendments to this Lease necessitated by Landlord's
recapture of the Subject Space. If Landlord recaptures the Subject Space,
Landlord shall, at Landlord's sole expense, construct any partitions required to
segregate the Subject Space from the remaining Premises retained by Tenant.
Tenant shall, however, pay for painting, covering or otherwise decorating the
surfaces of the partitions facing the remaining Premises retained by Tenant.
18.8    Notwithstanding the foregoing, Tenant may Transfer all or part of its
interest in this Lease or all or part of the Premises (a "Permitted Transfer")
to the following types of entities (a "Permitted Transferee") without the
written consent of Landlord: (a) any parent, subsidiary or affiliate corporation
which Controls (as defined below), is Controlled by or is under common Control
with Tenant (collectively, an "Affiliate"); (b) any corporation, limited
partnership, limited liability partnership, limited liability company or other
business entity in which or with which Tenant, an Affiliate of Tenant, or their
respective corporate successors or assigns, is merged or consolidated, in
accordance with applicable statutory provisions governing merger and
consolidation of business entities, so long as (i) in both cases (a) and (b),
Tenant's obligations hereunder are assumed by the Permitted Transferee; and
(ii) in the case of clause (b), the Permitted Transferee satisfies the Net Worth
Threshold as of the effective date of the Permitted Transfer; or (c) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity which acquires all or substantially
all of Tenant's assets and/or ownership interests, if the transferee satisfies
the Net Worth Threshold as of the effective date of the Transfer. Tenant shall
notify Landlord in writing of any such Permitted Transfer. Tenant shall remain
liable for the performance of all of the obligations of Tenant hereunder, or if
Tenant no longer exists because of a merger, consolidation, or acquisition, the
surviving or acquiring entity shall expressly assume in writing, the obligations
of Tenant hereunder. Additionally, the Permitted Transferee shall comply with
all of the terms and conditions of this Lease, whether accruing prior to and/or
from and after the consummation of the Transfer. No later than ten (10) days
prior to the effective date of any Permitted Transfer, Tenant agrees to furnish
Landlord with (1) copies of the instrument effecting any of the foregoing
Transfers, (2) documentation establishing Tenant's satisfaction of the
requirements set forth above applicable to any such Transfer, and (3) evidence
of insurance as required under this Lease with respect to the Permitted
Transferee; provided, however, that if the furnishing of such information

-36-



--------------------------------------------------------------------------------




is precluded by applicable law or confidentiality agreement, then Tenant shall
be obligated to provide such information as soon as the furnishing of such
information is permissible. The occurrence of a Permitted Transfer shall not
waive Landlord's rights as to any subsequent Transfers. As used herein, the term
"Net Worth Threshold" shall mean the proposed Permitted Transferee has a
tangible net worth equal to or greater than that of Tenant immediately prior to
such transaction (determined in accordance with generally accepted accounting
principles consistently applied and excluding from the determination of total
assets all assets which would be classified as intangible assets under generally
accepted accounting principles, including, without limitation, goodwill,
licenses, trademarks, trade names, copyrights and franchises), and as evidenced
by financial statements audited by a certified public accounting firm reasonably
acceptable to Landlord.
ARTICLE 19
DAMAGE OR DESTRUCTION
19.1    If the Premises or any Building should be damaged or destroyed by fire
or other casualty, Tenant shall give immediate written notice to Landlord. If
the Premises or any Common Areas of a Building or the Project serving or
providing access to the Premises shall be damaged by fire or other casualty,
Landlord will, within sixty (60) days following the date of the damage, deliver
to Tenant an estimate of the time necessary to repair the damage in question
such that the Premises may be used by and accessible to Tenant and the
applicable Building and Common Areas operable as before; such notice will be
based upon the review and opinions of Landlord's architect and contractor
("Landlord's Repair Notice"). Landlord shall promptly and diligently, subject to
reasonable delays for insurance adjustment or other matters beyond Landlord's
reasonable control, and subject to all other terms of this Article 19, restore
the base, shell, and core (i.e., the Building structure and Building Systems) of
the Premises and the applicable Building and such Common Areas. Such restoration
shall be to substantially the same condition of the base, shell, and core of the
Premises and Common Areas prior to the casualty, except for modifications
required by zoning and building codes and other laws or by the holder of a
mortgage on the Project, or the lessor of a ground or underlying lease with
respect to the Project and/or the Buildings, or any other modifications to the
Common Areas reasonably deemed desirable by Landlord, provided access to the
Premises and any common restrooms serving the Premises shall not be materially
impaired and Tenant's use of the Premises is not substantially altered as a
consequence. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or its visitors, or injury to Tenant's business resulting in any way from
such damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or Common Areas necessary to Tenant's
occupancy, and if such damage is not the result of the negligence or willful
misconduct of Tenant or Tenant's employees, contractors, licensees, or invitees,
Landlord shall allow Tenant a proportionate abatement of Base Rent and Tenant's
Share of Operating Expenses and Tenant's Share of Taxes during the time and to
the extent the Premises are unfit for occupancy for the purposes permitted under
this Lease, and not occupied by Tenant as a result thereof. In addition, in the
event of a period of partial or total rent abatement under the terms of this
Section 19.1, Tenant's period of rent abatement shall include a reasonable
period following the completion of such repairs for the re-installation of
Tenant's furniture, fixtures and equipment in the Premises. In the event that
Landlord shall not deliver the Landlord Repair Notice, Tenant's right to rent
abatement pursuant to the preceding sentences shall terminate as of the date
which is reasonably determined by Landlord to be the date Tenant should have
completed repairs to the Premises assuming Tenant used reasonable due diligence
in connection therewith, subject to delays caused by Force Majeure events,
Landlord Delay (defined in the Work Letter) and/or other factors beyond Tenant's
reasonable control. However, that if any portion of the Premises is damaged such
that the remaining portion thereof within the same Building is not sufficient to
allow Tenant to conduct is business operations from such remaining portion and
Tenant does not conduct its business operations therefrom, Landlord shall allow
Tenant a total abatement of Rent within the report to the portion of the
Premises in such Building during the time and to the extent such portion of the
Premises is unfit for occupancy for the purposes permitted under this Lease and
not occupied by Tenant as a result of the subject damage. If any such abatement
right described herein occurs during any Abatement Period, then any Abatement
Period which previously governed such portion of the Premises shall be suspended
until the completion of the abatement described in this Section 19.1, whereafter
such abatement shall once again be commenced.
19.2    Notwithstanding the terms of Section 19.1 of this Lease, Landlord may
elect not to rebuild and/or restore the Premises, the Buildings and/or any other
portion of the Project and instead terminate this Lease with respect to any
particular Premises (but not less, at any time, than all of the Premises in any
single Building; i.e., Landlord may not terminate this Lease pursuant to this
Section 19.2 with respect to only a portion of the Premises leased by Tenant in
any particular Building), by notifying Tenant in writing of such termination
within sixty (60) days after the date of Landlord's discovery of such damage
(the "Damage Discovery Date"), such notice to include a termination date giving
Tenant ninety (90) days to vacate the applicable Premises, but Landlord may so
elect only if a particular Building shall be damaged by fire or other casualty
or cause, whether or not any portion of the applicable portion of the Premises
is affected, and one or more of the following conditions is present: (i) repairs
cannot reasonably be completed within one hundred eighty (180) days of the
Damage Discovery Date (when such repairs are made without the payment of
overtime or other premiums); (ii) the holder of any

-37-



--------------------------------------------------------------------------------




mortgage on the Project or ground or underlying lessor with respect to the
Project and/or the applicable Building shall require that the insurance proceeds
or any portion thereof in excess of the Threshold Amount (as defined below) be
used to retire the mortgage debt, or shall terminate the ground or underlying
lease, as the case may be; or (iii) the damage is not Substantially Covered
(except for deductible amounts in the case of a casualty other than earthquake
or flood) by Landlord's insurance policies (in the event that Landlord has
elected to self-insure for any portion of Landlord's property insurance coverage
described in Section 13.1 above, then for the purposes of this clause (iii), the
analysis will be whether the damage would be Substantially Covered (except for
deductible amounts) had Landlord maintained the insurance coverage described in
Section 13.1) and provided that this clause (iii) will not apply to provide
Landlord with a right to terminate if Landlord has failed to maintain the
insurance coverage required hereunder. As used herein, "Substantially Covered"
shall mean that no more than the Threshold Amount of the repair costs is not
covered by proceeds of Landlord's property insurance policies plus Landlord's
deductible payments. In addition, if any Premises within a particular Building,
or any particular Building, is destroyed or damaged to the extent that such
space is not occupiable and the time necessary to repair such damage would
exceed ninety (90) days when such repairs are made without the payment of
overtime or other premiums ("Substantial Extent") during the last twelve (12)
months of the Term, then notwithstanding anything contained in this Article 19,
Landlord shall have the option to terminate this Lease with respect to the
applicable Premises by giving written notice to Tenant of the exercise of such
option within thirty (30) days after the Damage Discovery Date, in which event
this Lease shall cease and terminate with respect to such Premises as of the
date of such notice. Upon any such termination of this Lease pursuant to this
Section 19.2 or Section 19.3 below, Tenant shall pay the Base Rent and
Additional Rent for the applicable Premises, properly apportioned up to such
date of termination, and both parties hereto shall thereafter be freed and
discharged of all further obligations hereunder with respect to such Premises,
except as provided for in provisions of this Lease which by their terms survive
the expiration or earlier termination of the Term. As used in this Section 19.2,
the term "Threshold Amount" means an amount equal to five percent (5%) of the
replacement cost of the applicable Building, as reasonably determined by
Landlord.
19.3    If any portion of the Premises is damaged by fire or other casualty and
are rendered not reasonably usable for Tenant's business purposes thereby, or if
the applicable Building shall be so damaged that Tenant shall be deprived of
reasonable access to the Premises located therein, and if, pursuant to
Landlord's Repair Notice, the restoration will not be substantially completed
within nine (9) months following the date of such damage, Tenant shall have the
right to terminate this Lease (with respect to the affected portion of the
Premises or, if such portion exceeds fifty percent (50%) of the then-current
Premises, at Tenant's option with respect to the entire Premises ) by giving
written notice (the "Termination Notice") to Landlord not later than thirty (30)
days following receipt of Landlord's Repair Notice. If Tenant gives a
Termination Notice, this Lease shall be deemed cancelled and terminated with
respect to the applicable portion of the Premises as of the date of the damage
as if such date were the Expiration Date, and Rent shall be apportioned and
shall be paid or refunded, as the case may be up to and including the date of
such damage. Notwithstanding the foregoing, if Tenant was entitled to but
elected not to exercise its right to terminate this Lease and Landlord does not
substantially complete the repair and restoration of the applicable portion of
the Premises within two (2) months after the expiration of the estimated period
of time set forth in Landlord's Repair Notice, which period shall be extended to
the extent of any delays caused by Tenant and by Force Majeure (up to a maximum
of sixty (60) days of delay due to Force Majeure), then Tenant may terminate
this Lease with respect to such portion (or all, as described above) of the
Premises by written notice to Landlord within thirty (30) days after the
expiration of such period, as the same may be so extended. Additionally, if the
Premises, or any part thereof, or any portion of a Building necessary for
Tenant's use of the Premises located in such Building, is damaged or destroyed
to a Substantial Extent during the last twelve (12) months of the Term, or any
extension thereof, Tenant may terminate this Lease with respect to the
applicable portion of the Premises (or all, as described above) by giving
written notice thereof to Landlord within thirty (30) days after the date of the
casualty, in which case this Lease shall terminate with respect to such space as
of the later of the date of the casualty or the date of Tenant's vacation of the
Premises.
19.4    If there is an occurrence of any damage to the Premises that does not
result in the termination of this Lease pursuant to this Article 19, then upon
notice (the "Landlord Repair Notice") to Tenant from Landlord, Tenant shall
assign to Landlord (or to any party reasonably designated by Landlord) all
insurance proceeds payable to Tenant under Tenant's insurance required under
Sections 13.2(e)(ii) and (iii) above with respect to any improvements in the
Premises required to be insured by Tenant hereunder (excluding proceeds for
Tenant's personal property), and Landlord shall repair any injury or damage to
the Tenant Improvements, alterations and the Original Improvements installed in
the Premises and shall return such Tenant Improvements, alterations and Original
Improvements to their original condition; provided that (x) Tenant shall have
the right to require that such Original Improvements be constructed pursuant to
one or more alternate designs, provided the same are subject to Landlord's
approval (as described in Article 15 above) and (y) if the cost of such repair
by Landlord exceeds the sum of (A) amount of insurance proceeds received by
Landlord from Tenant's insurance carrier, as assigned by Tenant, plus (B) any
insurance proceeds received by Landlord with respect to such Tenant
Improvements, alterations and Original Improvements (it being acknowledged and
agreed that Tenant's insurance as to the Tenant Improvements, alterations and
Original Improvements is primary in nature and Landlord's insurance, if any,
with respect to same is secondary in nature), the

-38-



--------------------------------------------------------------------------------




cost of such repairs shall be paid by Tenant to Landlord prior to Landlord's
commencement of repair of the damage. In the event that Landlord does not
deliver the Landlord Repair Notice within forty-five (45) days following the
Damage Discovery Date, Tenant shall, at its sole cost and expense, repair any
injury or damage to the Tenant Improvements, alterations, and the Original
Improvements installed in the Premises and shall return such Tenant
Improvements, alterations, and Original Improvements to their original condition
(or such alternate condition as Tenant may elect, subject to Landlord's approval
as described in Article 15 above). Whether or not Landlord delivers a Landlord
Repair Notice, prior to the commencement of construction, Tenant shall submit to
Landlord, for Landlord's review and approval, all plans, specifications and
working drawings relating thereto, and Landlord shall select the contractors to
perform such improvement work.
19.5    In the event this Lease is terminated in whole or in part in accordance
with the terms of this Article 19, Tenant shall assign to Landlord (or to any
party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant's insurance required under Sections 13.2(e)(ii) and (iii) with respect to
the applicable portion of the Premises subject to such termination.
19.6    The provisions of this Lease, including this Article 19, constitute an
express agreement between Landlord and Tenant with respect to damage to, or
destruction of, all or any portion of the Premises or the Project, and any
statute or regulation of the State of California, including without limitation
Sections 1932(2) and 1933(4) of the California Civil Code, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties (and any other statute or regulation now
or hereafter in effect with respect to such rights or obligations), shall have
no application to this Lease or to any damage or destruction to all or any
portion of the Premises or the Project.
ARTICLE 20
CONDEMNATION
20.1    If all of the Premises or all of the Premises in any particular Building
is condemned by eminent domain, inversely condemned or sold under threat of
condemnation for any public or quasi-public use or purpose ("Condemned"), this
Lease shall terminate with respect to such Premises as of the earlier of the
date the condemning authority takes title to or possession of such Premises, and
Rent shall be adjusted to the date of termination.
20.2    If any portion of a particular Premises or if any of the Buildings is
condemned and such partial condemnation materially impairs Tenant's ability to
use the particular Premises for Tenant's business as reasonably determined by
Landlord, Landlord shall have the option in Landlord's sole and absolute
discretion of either (i) relocating Tenant to comparable space within the
Project or (ii) terminating this Lease with respect to such particular Premises
as of the earlier of the date title vests in the condemning authority or as of
the date an order of immediate possession is issued and Rent shall be adjusted
to the date of termination. If such partial condemnation does not materially
impair Tenant's ability to use any particular Premises for the business of
Tenant, Landlord shall promptly restore the applicable Premises to the extent of
any condemnation proceeds recovered by Landlord, excluding the portion thereof
lost in such condemnation, and this Lease shall continue in full force and
effect except that after the date of such title vesting or order of immediate
possession Rent shall be adjusted as reasonably determined by Landlord.
20.3    If any particular Premises is wholly or partially condemned, Landlord
shall be entitled to the entire award paid for such condemnation, and Tenant
waives any claim to any part of the award from Landlord or the condemning
authority; provided, however, Tenant shall have the right to recover from the
condemning authority such compensation as may be separately awarded to Tenant in
connection with costs in removing Tenant's merchandise, furniture, fixtures,
leasehold improvements and equipment to a new location. No condemnation of any
kind shall be construed to constitute an actual or constructive eviction of
Tenant or a breach of any express or implied covenant of quiet enjoyment. Tenant
hereby waives the effect of Sections 1265.120 and 1265.130 of the California
Code of Civil Procedure.
20.4    In the event of a temporary condemnation not extending beyond the Term,
this Lease shall remain in effect, Tenant shall continue to pay Rent and Tenant
shall receive any award made for such condemnation except damages to any of
Landlord's property. If a temporary condemnation is for a period which extends
beyond the Term, this Lease shall terminate as of the date of initial occupancy
by the condemning authority and any such award shall be distributed in
accordance with the preceding section. If a temporary condemnation remains in
effect at the expiration or earlier termination of this Lease, Tenant shall pay
Landlord the reasonable cost of performing any obligations required of Tenant
with respect to the surrender of the applicable Premises.

-39-



--------------------------------------------------------------------------------




ARTICLE 21
HOLD HARMLESS
21.1    Tenant agrees to defend, with counsel approved by Landlord, all actions
against Landlord, any member, partner, trustee, stockholder, officer, director,
employee, or beneficiary of Landlord (collectively, "Landlord Parties"), holders
of mortgages secured by the Premises or the Project and any other party having
an interest therein (collectively with Landlord Parties, the "Indemnified
Parties") with respect to, and to pay, protect, indemnify, and save harmless, to
the extent permitted by law, all Indemnified Parties from and against, any and
all liabilities, losses, damages, costs, expenses (including reasonable
attorneys' fees and expenses), causes of action, suits, claims, demands, or
judgments of any nature (collectively, "Losses") to which any Indemnified Party
is subject because of its estate or interest in the Premises or the Project
arising from (a) subject to Section 13.4, injury to or death of any person, or
damage to or loss of property on the Premises, the Project, on adjoining
sidewalks, streets or ways, or, in any of the foregoing cases, connected with
the use, condition, or occupancy of the Premises, the Project sidewalks streets,
or ways, except to the extent, if any, caused by the negligence or willful
misconduct of Landlord or its employees, contractors or agents, (b) any
violation of this Lease by or attributable to Tenant, or (c) subject to
Section 13.4, any act, fault, omission, or other misconduct of Tenant or its
agents, contractors, licensees, sublessees, or invitees. Tenant agrees to use
and occupy the Premises and other facilities of the Project at its own risk, and
hereby releases the Indemnified Parties from any and all claims for any damage
or injury to the fullest extent permitted by law.
21.2    Subject to Section 13.4, Landlord shall indemnify and hold harmless
Tenant and its agents, directors, officers, shareholders, partners, members,
employees and invitees, from all Losses arising, wholly or in part, out of any
negligence or willful misconduct of Landlord or Landlord's employees, agents, or
contractors and not insured (or required to be insured) by Tenant under this
Lease (provided, however, that Landlord's indemnity shall, in no event, extend
to loss of profits, loss of business or other consequential damages incurred by
Tenant). If Tenant shall without fault on its part, be made a party to any
action commenced by or against Landlord, for which Landlord is obligated to
indemnify Tenant hereunder, then Landlord shall protect and hold Tenant harmless
from, and shall pay all costs and expenses, including reasonable attorneys'
fees, of Tenant in connection therewith.
21.3    Tenant agrees that Landlord shall not be responsible or liable to
Tenant, its agents, employees, or invitees for fatal or non-fatal bodily injury
or property damage occasioned by the acts or omissions of any other tenant, or
such other tenant's agents, employees, licensees, or invitees, of the Project.
Landlord shall not be liable to Tenant for losses due to theft, burglary, or
damages done by persons on the Project.
ARTICLE 22
DEFAULT BY TENANT
22.1    The term "Event of Default" refers to the occurrence of any one (1) or
more of the following:
(d)    Failure of Tenant to pay when due any sum required to be paid hereunder
which is not received by Landlord within seven (7) days after the date due (the
"Monetary Default");
(e)    Failure of Tenant, within thirty (30) days following written notice
thereof, to perform any of Tenant's obligations, covenants, or agreements except
a Monetary Default, provided that if the cure of any such failure is not
reasonably susceptible of performance within such thirty (30) day period, then
an Event of Default of Tenant shall not be deemed to have occurred so long as
Tenant has promptly commenced and thereafter diligently prosecutes such cure to
completion and completes that cure within ninety (90) days;
(f)    Tenant, or any guarantor of Tenant's obligations under this Lease (the
"Guarantor"), admits in writing that it cannot meet its obligations as they
become due; or is declared insolvent according to any law; or assignment of
Tenant's or Guarantor's property is made for the benefit of creditors; or a
receiver or trustee is appointed for Tenant or Guarantor or its property; or the
interest of Tenant or Guarantor under this Lease is levied on under execution or
other legal process; or any petition is filed by or against Tenant or Guarantor
to declare Tenant bankrupt or to delay, reduce, or modify Tenant's debts or
obligations; or any petition filed or other action taken to reorganize or modify
Tenant's or Guarantor's capital structure if Tenant is a corporation or other
entity. Any such levy, execution, legal process, or petition filed against
Tenant or Guarantor shall not constitute a breach of this Lease provided Tenant
or Guarantor shall vigorously contest the same by appropriate proceedings and
shall remove or vacate the same within ninety (90) days from the date of its
creation, service, or filing;

-40-



--------------------------------------------------------------------------------




(g)    The abandonment (as defined in the California Civil Code) of any
particular Premises where such abandonment has materially impaired Landlord's
insurance coverage for that Premises or the applicable Building and Tenant fails
to cure the same by either reoccupying such portion of the Premises or
reinstating Landlord's insurance coverage within thirty (30) days after notice
from Landlord;
(h)    The discovery by Landlord that any financial statement given by Tenant or
any of its assignees, subtenants, successors-in-interest, or Guarantors was
materially false; or
(i)    If Tenant or any Guarantor shall be dissolved or liquidated or become
insolvent, or shall make a transfer in fraud of creditors.
22.2    In the event of any Event of Default by Tenant, Landlord, at its option,
may pursue one or more of the following remedies without notice or demand in
addition to all other rights and remedies provided for at law or in equity:
(a)    Landlord may continue this Lease in full force and effect, and this Lease
shall continue in full force and effect as long as Landlord does not terminate
Tenant's right to possession, and Landlord shall have the right to collect Rent
when due. Landlord may enter the Premises and relet it, or any part of it, to
third parties for Tenant's account, provided that any Rent in excess of the Rent
due hereunder shall be payable to Landlord. Tenant shall be liable immediately
to Landlord for all costs Landlord incurs in reletting the Premises, including,
without limitation, brokers' commissions, expenses of cleaning and redecorating
the Premises required by the reletting and like costs ("Costs of Reletting").
Reletting may be for a period shorter or longer than the remaining Term of this
Lease. Notwithstanding the above, if Landlord relets the Premises for a term
(the "Relet Term") that extends past the Termination Date of this Lease (without
consideration of any earlier termination pursuant to this Article 22), the Costs
of Reletting which may be included in Landlord's damages under this Lease shall
be limited to a prorated portion of the Costs of Reletting, based on the
percentage that the length of the Term remaining on the date Landlord terminates
this Lease or Tenant's right to possession bears to the length of the Relet
Term. For example, if there are 2 years left on the Term at the time that
Landlord terminates possession and, prior to the expiration of the 2 year
period, Landlord enters into a lease with a Relet Term of 10 years with a new
tenant, then only twenty percent (20%) of the Costs of Reletting shall be
included when determining Landlord's damages. Tenant shall pay to Landlord the
Rent and other sums due under this Lease on the dates the Rent is due, less the
Rent and other sums Landlord receives from any reletting. No act by Landlord
allowed by this Section 22.2(a) shall terminate this Lease unless Landlord
notifies Tenant in writing that Landlord elects to terminate this Lease.
"The lessor has the remedy described in Civil Code Section 1951.4 (lessor may
continue the lease in effect after lessee's breach and abandonment and recover
rent as it becomes due, if lessee has the right to sublet or assign subject only
to reasonable limitations)."
(b)    Landlord may terminate Tenant's right to possession of the Premises at
any time by giving written notice to that effect. No act by Landlord other than
giving written notice to Tenant shall terminate this Lease. Acts of maintenance,
efforts to relet the Premises or the appointment of a receiver on Landlord's
initiative to protect Landlord's interest under this Lease shall not constitute
a termination of Tenant's right to possession. On termination, Landlord shall
have the right to remove all personal property of Tenant and store it at
Tenant's cost and to recover from Tenant as damages: (i) the worth at the time
of award of unpaid Rent and other sums due and payable which had been earned at
the time of termination; plus (ii) the worth at the time of award of the amount
by which the unpaid Rent and other sums due and payable which would have been
payable after termination until the time of award exceeds the amount of the Rent
loss that Tenant proves could have been reasonably avoided; plus (iii) the worth
at the time of award of the amount by which the unpaid Rent and other sums due
and payable for the balance of the Term after the time of award exceeds the
amount of the Rent loss that Tenant proves could be reasonably avoided; plus
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform Tenant's obligations under
this Lease, or which, in the ordinary course of things, would be likely to
result therefrom, including, without limitation, any costs or expenses incurred
by Landlord: (A) in retaking possession of the Premises, including reasonable
attorneys' fees and costs therefor; (B) maintaining or preserving the Premises
for reletting to a new tenant, including repairs or alterations to the Premises
for the reletting; (C) leasing commissions; (D) any other costs necessary or
appropriate to relet the Premises; and (E) at Landlord's election, such other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by the laws of the State of California.
The "worth at the time of award" of the amounts referred to in
Sections 22.2(b)(i) and 22.2(b)(ii) shall be calculated by allowing interest at
the lesser of twelve percent (12%) per annum or the maximum rate permitted by
law, on the unpaid Rent

-41-



--------------------------------------------------------------------------------




and other sums due and payable from the termination date through the date of
award. The "worth at the time of award" of the amount referred to in
Section 22.2(b)(iii) shall be calculated by discounting the amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award,
plus one percent (1%). Tenant waives redemption or relief from forfeiture under
California Code of Civil Procedure Sections 1174 and 1179, or under any other
present or future law, if Tenant is evicted or Landlord takes possession of the
Premises by reason of any Event of Default by Tenant.
22.3    If Landlord shall exercise any one or more remedies hereunder granted or
otherwise available, it shall not be deemed to be an acceptance or surrender of
the Premises by Tenant whether by agreement or by operation of law; it is
understood that such surrender can be effected only by the written agreement of
Landlord and Tenant. No alteration of security devices and no removal or other
exercise of dominion by Landlord over the property of Tenant or others in the
Premises shall be deemed unauthorized or constitute a conversion, Tenant hereby
consenting to the aforesaid exercise of dominion over Tenant's property within
the Premises after any Event of Default.
22.4    Each right and remedy provided for in this Lease shall be cumulative and
shall be in addition to every other right or remedy provided for in this Lease
or now or hereafter existing at law or in equity or by statute or otherwise,
including, but not limited to, suits for injunctive relief and specific
performance. The exercise or beginning of the exercise by Landlord of any one or
more of the rights or remedies provided for in this Lease or now or hereafter
existing at law or in equity, or by statute or otherwise shall not preclude the
simultaneous or later exercise by Landlord for any or all other rights or
remedies provided for in this Lease or now or hereafter existing at or in equity
or by statute or otherwise. All such rights and remedies shall be considered
cumulative and non-exclusive. All costs incurred by Landlord in connection with
collecting any Rent or other amounts and damages owing by Tenant pursuant to the
provisions of this Lease, or to enforce any provision of this Lease, including
reasonable attorneys' fees from the date such matter is turned over to an
attorney, whether or not one or more actions are commenced by Landlord, shall
also be recoverable by Landlord from Tenant. If any notice and grace period
required under subparagraphs 22.1(a) or (b) was not previously given, a notice
to pay rent or quit, or to perform or quit, as the case may be, given to Tenant
under any statute authorizing the forfeiture of leases for unlawful detainer
shall also constitute the applicable notice for grace period purposes required
by subparagraphs 22.1(a) or (b). In such case, the applicable grace period under
subparagraphs 22.1(a) or (b) and under the unlawful detainer statute shall run
concurrently after the one such statutory notice, and the failure of Tenant to
cure the default within the greater of the two (2) such grace periods shall
constitute both an unlawful detainer and an Event of Default entitling Landlord
to the remedies provided for in this Lease and/or by said statute.
22.5    If Tenant should fail to make any payment or cure any default hereunder
within the time herein permitted and such failure constitutes an Event of
Default (except in the case where if Landlord in good faith believes that action
prior to the expiration of any cure period under Section 22.1 is necessary to
prevent damage to persons or property, in which case Landlord may act without
waiting for such cure period to expire), Landlord, without being under any
obligation to do so and without thereby waiving such default, may make such
payment and/or remedy such default for the account of Tenant (and enter the
Premises for such purpose), and thereupon, Tenant shall be obligated and hereby
agrees to pay Landlord, upon demand, all reasonable costs, expenses, and
disbursements, plus ten percent (10%) overhead cost incurred by Landlord in
connection therewith.
22.6    In addition to Landlord's rights set forth above, if Tenant fails to pay
any recurring installment of Rent on the due date thereof more than four (4)
times during any calendar year during the Term, then upon the occurrence of the
fifth (5th) or any subsequent default in the payment of monies during said
calendar year, Landlord, at its sole option, shall have the right to require
that Tenant, as a condition precedent to curing such default, pay to Landlord,
in check or money order, in advance, the Rent and Landlord's estimate of all
other amounts which will become due and owing hereunder by Tenant for a period
of two (2) months following said cure. All such amounts shall be paid by Tenant
within thirty (30) days after notice from Landlord demanding the same. All
monies so paid shall be retained by Landlord, without interest, for the balance
of the Term and any extension thereof, and shall be applied by Landlord to the
last due amounts owing hereunder by Tenant. If, however, Landlord's estimate of
the Rent and other amounts for which Tenant is responsible hereunder are
inaccurate, when such error is discovered, Landlord shall pay to Tenant, or
Tenant shall pay to Landlord, within thirty (30) days after written notice
thereof, the excess or deficiency, as the case may be, which is required to
reconcile the amount on deposit with Landlord with the actual amounts for which
Tenant is responsible.
22.7    Nothing contained in this Article 22 shall limit or prejudice the right
of Landlord to prove and obtain as damages in any bankruptcy, insolvency,
receivership, reorganization, or dissolution proceeding, an amount equal to the
maximum allowed by any statute or rule of law governing such a proceeding and in
effect at the time when such damages are to be proved, whether or not such
amount be greater, equal, or less than the amounts recoverable, either as
damages or Rent, referred to in any of the preceding provisions of this
Article 22. Notwithstanding anything contained in this Article to the contrary,
any such proceeding or action involving bankruptcy, insolvency, reorganization,
arrangement, assignment for the

-42-



--------------------------------------------------------------------------------




benefit of creditors, or appointment of a receiver or trustee, as set forth
above, shall be considered to be an Event of Default only when such proceeding,
action, or remedy shall be taken or brought by or against the then holder of the
leasehold estate under this Lease.
22.8    Landlord is entitled to accept, receive, in check or money order, and
deposit any payment made by Tenant for any reason or purpose or in any amount
whatsoever, and apply them at Landlord's option to any obligation of Tenant, and
such amounts shall not constitute payment of any amount owed, except that to
which Landlord has applied them. No endorsement or statement on any check or
letter of Tenant shall be deemed an accord and satisfaction or recognized for
any purpose whatsoever. The acceptance of any such check or payment shall be
without prejudice to Landlord's rights to recover any and all amounts owed by
Tenant hereunder and shall not be deemed to cure any other default nor prejudice
Landlord's rights to pursue any other available remedy, Landlord's acceptance of
partial payment of Rent does not constitute a waiver of any rights, including
without limitation any right Landlord may have to recover possession of the
Premises.
22.9    In the event that this Lease is terminated prior to the end of the
initial Term by reason of an Event of Default by Tenant, then immediately upon
such termination, an amount shall be due and payable by Tenant to Landlord equal
to the unamortized portion as of that date (which amortization shall be based on
an interest rate of eleven percent (11%) per annum) of the sum of (a) the Tenant
Improvement Allowance (if any), (b) the value of any free Base Rent (i.e., the
Base Rent stated in this Lease to be abated as an inducement to Tenant's
entering into this Lease) enjoyed as of that date by Tenant, and (c) the amount
of all commissions paid by Landlord in order to procure this Lease.
22.10    Tenant waives the right to terminate this Lease on Landlord's default
under this Lease. Tenant's sole remedy on Landlord's default is an action for
damages or injunctive or declaratory relief. Landlord's failure to perform any
of its obligations under this Lease shall constitute a default by Landlord under
this Lease if the failure continues for thirty (30) days after written notice of
the failure from Tenant to Landlord. If the required performance cannot be
completed within thirty (30) days, Landlord's failure to perform shall
constitute a default under the Lease unless Landlord undertakes to cure the
failure within thirty (30) days and diligently and continuously attempts to
complete this cure as soon as reasonably possible. All obligations of each party
hereunder shall be construed as covenants, not conditions.
ARTICLE 23
[INTENTIONALLY OMITTED]
ARTICLE 24
[INTENTIONALLY OMITTED]
ARTICLE 25
ATTORNEYS' FEES
25.1    All costs and expenses, including reasonable attorneys' fees (whether or
not legal proceedings are instituted), involved in collecting rents, enforcing
the obligations of Tenant, or protecting the rights or interests of Landlord
under this Lease, whether or not an action is filed, including without
limitation the cost and expense of instituting and prosecuting legal proceedings
or recovering possession of the Premises after default by Tenant or upon
expiration or sooner termination of this Lease, shall be due and payable by
Tenant on demand, as Additional Rent. In addition, and notwithstanding the
foregoing, if either party hereto shall file any action or bring any proceeding
against the other party arising out of this Lease or for the declaration of any
rights hereunder, the prevailing party in such action shall be entitled to
recover from the other party all costs and expenses, including reasonable
attorneys' fees incurred by the prevailing party, as determined by the trier of
fact in such legal proceeding. For purposes of this provision, the terms
"attorneys' fees" or "attorneys' fees and costs," or "costs and expenses" shall
mean the fees and expenses of legal counsel (including external counsel and
in-house counsel) of the parties hereto, which include printing, photocopying,
duplicating, mail, overnight mail, messenger, court filing fees, costs of
discovery, and fees billed for law clerks, paralegals, investigators and other
persons not admitted to the bar for performing services under the supervision
and direction of an attorney. For purposes of determining in-house counsel fees,
the same shall be considered as those fees normally applicable to a partner in a
law firm with like experience in such field. In addition, the prevailing party
shall be entitled to recover reasonable attorneys' fees and costs incurred in
enforcing any judgment arising from a suit or proceeding under this Lease,
including without limitation post-judgment motions, contempt proceedings,
garnishment, levy and debtor and third party examinations, discovery and
bankruptcy litigation, without regard to schedule or rule of court purporting to
restrict such award. This post-judgment award of attorneys' fees and costs
provision shall be severable from any other

-43-



--------------------------------------------------------------------------------




provision of this Lease and shall survive any judgment/award on such suit or
arbitration and is not to be deemed merged into the judgment/award or terminated
with the Lease.
ARTICLE 26
NON-WAIVER
26.1    Neither acceptance of any payment by Landlord from Tenant nor, failure
by a party hereto to complain of any action, non-action, or default of the other
shall constitute a waiver of any of such party's rights hereunder. Time is of
the essence with respect to the performance of every obligation of each party
under this Lease in which time of performance is a factor. Waiver by either
party of any right or remedy arising in connection with any default of the other
party shall not constitute a waiver of such right or remedy or any other right
or remedy arising in connection with either a subsequent default of the same
obligation or any other default. No right or remedy of either party hereunder or
covenant, duty, or obligation of any party hereunder shall be deemed waived by
the other party unless such waiver is in writing, signed by the other party or
the other party's duly authorized agent.
ARTICLE 27
RULES AND REGULATIONS
27.1    Such reasonable rules and regulations applying to all lessees in the
Project for the safety, care, and cleanliness of the Project and the
preservation of good order thereon are hereby made a part hereof as Exhibit D,
and Tenant agrees to comply with all such rules and regulations. Landlord shall
have the right at all times to change such rules and regulations or to amend
them in any reasonable and non-discriminatory manner as may be deemed advisable
by Landlord, all of which changes and amendments shall be sent by Landlord to
Tenant in writing and shall be thereafter carried out and observed by Tenant.
Landlord shall not have any liability to Tenant for any failure of any other
lessees of the Project to comply with such rules and regulations. In the event
of any conflict between the provisions of this Lease and the provisions of any
such rules and regulations, the terms and conditions of this Lease shall
control.
ARTICLE 28
ASSIGNMENT BY LANDLORD; RIGHT TO LEASE
28.1    Landlord shall have the right to transfer or assign, in whole or in
part, all its rights and obligations hereunder and in the Premises and the
Project. In such event, and upon the assumption by the transferee of the
obligations of Landlord hereunder, no liability or obligation shall accrue or be
charged to Landlord with respect to the period from and after such transfer or
assignment and assumption of Landlord's obligations by the transferee or
assignee.
28.2    Subject to the provisions of this Lease, including, without limitation,
provisions regarding the Must-Take Space and Article 56 below, Landlord reserves
the absolute right to effect such other tenancies in the Project as Landlord in
the exercise of its sole business judgment shall determine to best promote the
interests of the Buildings or Project, subject to Tenant's rights set forth
herein. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Buildings or Project.
ARTICLE 29
LIABILITY OF LANDLORD
29.1    It is expressly understood and agreed that the obligations of Landlord
under this Lease shall be binding upon Landlord and its successors and assigns
and any future owner of the Project only with respect to events occurring during
its and their respective ownership of the Project. In addition, Tenant agrees to
look solely to Landlord's interest in the Project for recovery of any judgment
against Landlord arising in connection with this Lease, it being agreed that
neither Landlord nor any successor or assign of Landlord nor any future owner of
the Project, nor any partner, shareholder, member, or officer of any of the
foregoing shall ever be personally liable for any such judgment. For purposes
hereof, "the interest of Landlord in the Project" shall include rents due from
tenants, proceeds from any sale of the Project, insurance proceeds, and proceeds
from condemnation or eminent domain proceedings (prior to the distribution of
same to any partner or shareholder of Landlord or any other third party). The
limitations of liability contained in this Section 29.1 shall inure to the
benefit of Landlord's and the Landlord Parties' present and future partners,
beneficiaries, officers, directors, trustees, shareholders, agents

-44-



--------------------------------------------------------------------------------




and employees, and their respective partners, heirs, successors and assigns.
Under no circumstances shall any present or future partner of Landlord (if
Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord's obligations under this Lease. Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties nor Tenant shall be liable
under any circumstances for any indirect or consequential damages or any injury
or damage to, or interference with, the other party's business, including but
not limited to, loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use, in each case, however
occurring except, in the case of Tenant, with respect to Tenant's liability
under Article 31 or Article 33; provided that Tenant hereby acknowledges and
agrees that the foregoing shall not prevent Landlord from recovering any and all
damages to which Landlord is entitled pursuant to California Civil Code
Sections 1951.2 (except for Section 1951.2(a)(4) , but only to the extent
Section 1951.2(a)(4) allows recovery of damages other than direct out-of-pocket
costs to repair the Premises and lease the Premises) and 1951.4 following an
Event of Default by Tenant hereunder.
ARTICLE 30
SUBORDINATION AND ATTORNMENT
30.1    This Lease, at Landlord's option, shall be subordinate to any present or
future mortgage or deed of trust encumbering any Building included in the
Premises (a "Mortgage") (to the extent of the portion of the Premises encumbered
by such Mortgage, ground lease or declaration of covenants regarding maintenance
and use of any areas contained in any portion of the Buildings), and to any and
all advances made under any present or future mortgage and to all renewals,
modifications, consolidations, replacements, and extensions of any or all of
same. Tenant agrees, with respect to any of the foregoing documents other than
any SNDA required hereunder, that no documentation other than this Lease shall
be required to evidence such subordination. If any holder of a Mortgage
("Holder") shall elect for this Lease to be superior to the lien of its mortgage
and shall give written notice thereof to Tenant, then this Lease shall
automatically be deemed prior to such Mortgage whether this Lease is dated
earlier or later than the date of said Mortgage or the date of recording
thereof. Tenant agrees to execute (or make reasonable good faith corrective
comments to) such documents as may be further required to evidence such
subordination or to make this Lease prior to the lien of any Mortgage, as the
case may be, and by failing to do so within ten (10) business days after written
demand, Tenant does hereby make, constitute, and irrevocably appoint Landlord as
Tenant's attorney-in-fact and in Tenant's name, place, and stead, to do so. This
power of attorney is coupled with an interest. Tenant hereby attorns to all
successor owners of the Buildings, whether or not such ownership is acquired as
a result of a sale through foreclosure or otherwise. Notwithstanding the
foregoing, as a condition to the subordination of this Lease to any Mortgage,
Landlord shall provide a Non-Disturbance Agreement ("SNDA") from any Holder in a
commercially reasonable form acceptable to Tenant and such Holder in their sole
discretion. Landlord represents to Tenant that as of the Effective Date, there
is no (a) Mortgage encumbering any portion of the Project or (b) ground lease
affecting any of the Buildings.
30.2    Tenant shall, at such time or times as Landlord may request, upon not
less than ten (10) business days' prior written request by Landlord, sign (or
make reasonable good faith corrective comments to) and deliver to Landlord an
estoppel certificate, which shall be substantially in the form of Exhibit E,
attached hereto (or such other commercially reasonable form as may be required
by any prospective Holder or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain such other information and agreements as may be reasonably
requested, it being intended that any such statement delivered pursuant to this
Article may be relied upon by Landlord and by any prospective purchaser of all
or any portion of the Project, or a holder or prospective holder of any mortgage
encumbering the Project, or any portion thereof; provided, however, that in no
event will any such certificate be deemed to amend, revise or modify the express
written terms of this Lease. Tenant's failure to deliver such statement within
five (5) days after Landlord's second written request therefor shall constitute
an Event of Default (as that term is defined elsewhere in this Lease) and shall
conclusively be deemed to be an admission by Tenant of the matters set forth in
the request for an estoppel certificate. Similarly, within twenty (20) days
following a request by Tenant (or ten (10) business days, if requested in
connection with a proposed Transfer by Tenant), Landlord agrees to deliver to
Tenant a similar statement (provided, that for the purposes of such statement,
clause (c) shall be written to state that Landlord will state whether or not, to
Landlord's actual knowledge, Tenant is in default under this Lease) which may be
relied upon by any entity extending financing to Tenant, engaged in a merger or
acquisition transaction with Tenant or proposing to engage in any Transfer with
Tenant.
30.3    From time to time upon Landlord's written request to Tenant not more
than once in each consecutive one (1) year period during the Term unless (i) an
Event of Default then exists or (ii) the request is made in connection with a
proposed sale or financing of the Buildings or any Building, and provided that
Landlord (and any third party to whom Landlord intends to disclose the
information described herein to) executes a commercially reasonable
nondisclosure agreement, Tenant shall deliver to Landlord within a reasonable
period, Tenant's current financial statements, including a balance sheet and
profit and loss statement for the most recent prior year (collectively, the
"Statements"), which Statements shall accurately and

-45-



--------------------------------------------------------------------------------




completely reflect the financial condition of Tenant. If audited financial
statements are not then available, Tenant may instead provide unaudited
financial statements certified by an officer of Tenant as accurately and
completely reflecting the financial condition of Tenant. Landlord shall have the
right to deliver the same to any proposed purchaser of the Building or the
Project, and to any encumbrancer of all or any portion of the Building or the
Project. The provisions of this Section 30.3 shall not apply if and for so long
as the shares of Tenant's stock are traded on a nationally recognized securities
exchange, Tenant's financial statements (i.e., Forms 10-K and 10Q) are available
to the public, including Landlord, and Tenant is current on its reporting
obligations under applicable federal securities laws.
30.4    Tenant acknowledges that Landlord is relying on the Statements in its
determination to enter into this Lease, and Tenant represents to Landlord, which
representation shall be deemed made on the date of this Lease and again on the
Commencement Date, that no material adverse change in the financial condition of
Tenant, as reflected in the Statements, has occurred since the date Tenant
delivered the Statements to Landlord. The Statements are represented and
warranted by Tenant to be correct and to accurately and fully reflect Tenant's
true financial condition as of the date of submission of any Statements to
Landlord.
ARTICLE 31
HOLDING OVER
31.1    Tenant shall have the right to holdover in all or any portion of the
Premises for up to ninety (90) days following the expiration or earlier
termination of this Lease (the "Stub Period") and the Base Rent payable during
the Stub Period shall equal the lesser of (x) the then market rental value of
the Premises as reasonably determined by Landlord assuming a new lease of the
Premises of the then usual duration and other terms (the "Holdover Market Rental
Value"), and (y) one hundred fifty percent (150%) of the Base Rent for the last
period prior to the Stub Period, and Tenant shall also pay Additional Rent
attributable Operating Expenses and Taxes as provided in Article 5 of this Lease
during the Stub Period, together with all other Additional Rent and other
amounts payable pursuant to the terms of this Lease. Tenant shall also be liable
for any and all damages sustained by Landlord as a result of such holdover after
the expiration of such Stub Period. Subject to Tenant's right to hold over
during the Stub Period, Tenant shall vacate the Premises and deliver same to
Landlord immediately upon Tenant's receipt of notice from Landlord to so vacate.
The Rent during such holdover period shall be payable to Landlord on demand.
Landlord's acceptance of Rent if and after Tenant holds over shall not convert
Tenant's tenancy at sufferance to any other form of tenancy or result in a
renewal or extension of the Term of this Lease, unless otherwise specified by
notice from Landlord to Tenant.
31.2    Subject to Section 31.1 above, in the event Tenant, or any party
claiming under Tenant, retains possession of the Premises after the Expiration
Date or Termination Date, such possession shall be that of a tenant at
sufferance and an unlawful detainer. No tenancy or interest shall result from
such possession, and such parties shall be subject to immediate eviction and
removal. Tenant or any such party shall pay Landlord, as Base Rent for the
period of such holdover, a monthly amount equal to the greater of (i) the sum of
(a) one hundred fifty percent (150%) of the Base Rent for the last period prior
to the date of such termination plus (b) one hundred percent (100%) of
Additional Rent attributable to Operating Expenses and Taxes as provided in
Article 5 of this Lease during the time of holdover, and (ii) the Holdover
Market Rental Value, in either case, together with all other Additional Rent and
other amounts payable pursuant to the terms of this Lease. Such tenancy at
sufferance shall be subject to every other applicable term, covenant and
agreement contained herein.
ARTICLE 32
SIGNS; ADDRESSES
32.1    Except as expressly set forth below in Section 32.2, no sign, symbol, or
identifying marks shall be put upon the Project, Buildings, in the halls,
elevators, staircases, entrances, parking areas, or upon the doors or walls,
without the prior written approval of Landlord in its reasonable discretion. All
signs or lettering installed by Tenant which is visible from the exterior of the
Premises shall conform in all respects to the sign and/or lettering criteria
reasonably established by Landlord and Tenant and comply with the CC&R's and all
Applicable Laws. Landlord, at Landlord's sole cost and expense, reserves the
right to change the door plaques as Landlord deems reasonably desirable.
32.2    Notwithstanding the foregoing, Landlord hereby agrees that, subject to
Tenant's compliance with the requirements set forth above, subject to existing
(as of the Effective Date) rights of existing tenants and all relevant municipal
and business park rules and regulations, Tenant shall have exclusive signage
rights with respect to Buildings in which Tenant is the sole tenant and pro-rata
signage rights with respect to any multi-tenant Building in which a portion of
the Premises is

-46-



--------------------------------------------------------------------------------




located and shall be permitted to install signage on any Building which Tenant
occupies space. Tenant may install, at Tenant's sole cost and expense, signage
similar to the current signage at Tenant's current headquarters facility located
at 1351 Harbor Bay Parkway, Alameda, California, within the silver band above
the lobby doors to the 1301 Harbor Bay Building and 1401 Harbor Bay Building.
Landlord further agrees that Tenant shall have exclusive signage rights with
respect to the 1311 Harbor Bay Building so long as Tenant leases the entirety
thereof, and with respect to any other Single Tenant Building. All such signage
shall be at Tenant's sole cost and expense. Tenant agrees that the existing
(i.e., as of the Effective Date) tenant on the second floor of the 1301 Harbor
Bay Building may have a monument sign near the lobby entry to that Building.
Landlord and Tenant hereby approve the signage plan for the Buildings and the
Project (if any) attached hereto as Exhibit M (the "Sign Plan"). Landlord and
Tenant acknowledge that the Sign Plan shall be subject to modification as and to
the extent required by Applicable Laws and the CC&R's.
32.3    Additionally, Landlord further agrees that subject to compliance with
Applicable Laws and at least thirty (30) days' prior written notice to Landlord,
Tenant may change the street address of any Single Tenant Building.
ARTICLE 33
HAZARDOUS SUBSTANCES
33.1    Except for Hazardous Material (as defined below) contained in products
used by Tenant for ordinary cleaning and office purposes in quantities not
violative of applicable Environmental Requirements, Tenant shall not permit or
cause any party to bring any Hazardous Material upon the Premises and/or the
Project or transport, store, use, generate, manufacture, dispose, or release any
Hazardous Material on or from the Premises and/or the Project without Landlord's
prior written consent. Tenant, at its sole cost and expense, shall operate its
business in the Premises in strict compliance with all Environmental
Requirements (as defined below) and all requirements of this Lease. Tenant shall
complete and certify to disclosure statements as requested by Landlord from time
to time relating to Tenant's transportation, storage, use, generation,
manufacture, or release of Hazardous Materials on the Premises, and Tenant shall
promptly deliver to Landlord a copy of any notice of violation relating to the
Premises or the Project of any Environmental Requirement. Without limiting the
generality of the foregoing, Tenant shall, at such intervals as Landlord may
require, provide to Landlord or its designated consultant a list of all
Hazardous Materials used by Tenant in the Premises. Tenant shall reimburse
Landlord within thirty (30) days after demand for the actual costs and fees
charged by Landlord's consultant to review the list of chemicals provided by the
Tenant.
33.2    The term "Environmental Requirements" means all applicable present and
future statutes, regulations, ordinances, rules, codes, judgments, permits,
authorizations, orders, policies or other similar requirements of any
governmental authority, agency or court regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
environment, including without limitation, the following: the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; the Clean Air Act; the Clean Water Act; the Toxic
Substances Control Act and all state and local counterparts thereto; all
applicable California requirements, including, but not limited to,
Sections 25115, 25117, 25122.7, 25140, 25249.8, 25281, 25316 and 25501 of the
California Health and Safety Code and Title 22 of the California Code of
Regulations, Division 4.5, Chapter 11, and any policies or rules promulgated
thereunder as well as any County or City ordinances that may operate independent
of, or in conjunction with, the State programs, and any common or civil law
obligations including, without limitation, nuisance or trespass, and any other
requirements of Article 3 of this Lease. The term "Hazardous Materials" means
and includes any substance, material, waste, pollutant, or contaminant that is
or could be regulated under any Environmental Requirement or that may adversely
affect human health or the environment, including, without limitation, any solid
or hazardous waste, hazardous substance, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, synthetic gas, polychlorinated
biphenyls (PCBs), and radioactive material). For purposes of Environmental
Requirements, to the extent authorized by law, Tenant is and shall be deemed to
be the responsible party, including without limitation, the "owner" and
"operator" of Tenant's "facility" and the "owner" of all Hazardous Materials
brought on the Premises by Tenant, its agents, employees, contractors or
invitees, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.
33.3    Tenant, at its sole cost and expense, shall remove all Hazardous
Materials stored, disposed of or otherwise released by Tenant, its assignees,
subtenants, agents, employees, contractors or invitees onto or from the
Premises, in a manner and to a level satisfactory to Landlord in its sole
discretion, but in no event to a level and in a manner less than that which
complies with all Environmental Requirements and does not limit any future uses
of the Premises or require the recording of any deed restriction or notice
regarding the Premises. Tenant shall perform such work at any time during the
Term of the Lease upon written request by Landlord or, in the absence of a
specific request by Landlord, before Tenant's right to possession of the
Premises terminates or expires. If Tenant fails to perform such work within the
time period specified by Landlord or before Tenant's right to possession
terminates or expires (whichever is earlier), Landlord may at its discretion,
and

-47-



--------------------------------------------------------------------------------




without waiving any other remedy available under this Lease or at law or equity
(including without limitation an action to compel Tenant to perform such work),
perform such work at Tenant's cost. Tenant shall pay all costs incurred by
Landlord in performing such work within ten (10) days after Landlord's request
therefor. Such work performed by Landlord is on behalf of Tenant and Tenant
remains the owner, generator, operator, transporter, and/or arranger of the
Hazardous Materials for purposes of Environmental Requirements. Tenant agrees
not to enter into any agreement with any person, including without limitation
any governmental authority, regarding the removal of Hazardous Materials that
have been disposed of or otherwise released onto or from the Premises without
the written approval of Landlord.
33.4    Tenant shall indemnify, defend, and hold Landlord harmless from and
against any and all losses (including, without limitation, diminution in value
of the Premises or the Project and loss of rental income from the Project),
claims, demands, actions, suits, damages (including, without limitation,
punitive damages), expenses (including, without limitation, remediation,
removal, repair, corrective action, or cleanup expenses), and costs (including,
without limitation, actual attorneys' fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the Premises or disturbed in breach of the requirements of this Article 33,
regardless of whether such removal or management is required by law) which are
brought or recoverable against, or suffered or incurred by Landlord as a result
of any release of Hazardous Materials or any breach of the requirements under
this Article 33 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance. The obligations of Tenant under this Article 33 shall survive any
termination of this Lease.
33.5    Landlord shall have access to, and a right to perform inspections and
tests of, the Premises to determine Tenant's compliance with Environmental
Requirements, its obligations under this Article 33, or the environmental
condition of the Premises. Access shall be granted to Landlord upon Landlord's
prior notice to Tenant and at such times so as to minimize, so far as may be
reasonable under the circumstances, any disturbance to Tenant's operations. Such
inspections and tests shall be conducted at Landlord's expense, unless such
inspections or tests reveal that Tenant has not complied with any Environmental
Requirement, in which case Tenant shall reimburse Landlord for the reasonable
cost of such inspection and tests. Landlord's receipt of or satisfaction with
any environmental assessment in no way waives any rights that Landlord holds
against Tenant. Tenant shall promptly notify Landlord of any communication or
report that Tenant makes to any governmental authority regarding any possible
violation of Environmental Requirements or release or threat of release of any
Hazardous Materials onto or from the Premises. Tenant shall, within five (5)
days of receipt thereof, provide Landlord with a copy of any documents or
correspondence received from any governmental agency or other party relating to
a possible violation of Environmental Requirements or claim or liability
associated with the release or threat of release of any Hazardous Materials onto
or from the Premises.
33.6    In addition to all other rights and remedies available to Landlord under
this Lease or otherwise, Landlord may, in the event of a breach of the
requirements of this Article 33 that is not cured within thirty (30) days
following notice of such breach by Landlord, require Tenant to provide financial
assurance (such as insurance, escrow of funds or third party guarantee) in an
amount and form satisfactory to Landlord. The requirements of this Article 33
are in addition to and not in lieu of any other provision in the Lease.
ARTICLE 34
COMPLIANCE WITH LAWS AND OTHER REGULATIONS
34.1    Subject to Section 34.2(b), Tenant, at its sole cost and expense, shall
promptly comply with all laws, statutes, ordinances, and governmental rules,
regulations, or requirements now in force or which may hereafter become in
force, of federal, state, county, and municipal authorities, including without
limitation the Americans with Disabilities Act and the California Energy Code,
Title 24, with the requirements of any board of fire underwriters or other
similar body now or hereafter constituted, and with any occupancy certificate
issued pursuant to any law by any public officer or officers, which impose, any
duty upon Landlord or Tenant, insofar as any thereof relate to or affect the
condition, use, alteration, or occupancy of the Premises. Landlord's approval of
Tenant's plans for any improvements shall create no responsibility or liability
on the part of Landlord for their completeness, design sufficiency, or
compliance with all laws, rules, and regulations of governmental agencies or
authorities, including, but not limited to, the Americans with Disabilities Act.
Tenant, at Tenant's expense, may contest by appropriate proceedings in good
faith the legality or applicability of any Law affecting the Premises, provided
that (A) the applicable Building or any part thereof shall not be subject to
being condemned or vacated by reason of non-compliance or otherwise by reason of
such contest, (B) no unsafe or hazardous condition remains unremedied as a
result of such contest, (C) such non-compliance or contest is not prohibited
under any then-applicable law, (D) such non-compliance or contest shall not
prevent Landlord from obtaining any and all permits and licenses then required
by applicable laws in connection with the operation of the Building, and (E) the
certificate of occupancy for the Building (or any portion) is neither subject to
being

-48-



--------------------------------------------------------------------------------




suspended by reason such of non-compliance or contest (any such proceedings
instituted by Tenant being referred to herein as a "Compliance Challenge"). In
the event that Tenant commences a Compliance Challenge, Tenant's obligation to
cease any use specified in Landlord's notice and/or obligation to comply with
the applicable law in question shall, unless otherwise mandated by applicable
law, be suspended pending the resolution of the Compliance Challenge.
34.2    However,:
(a)    Subject to Section 2.6 and Section 34.2(b), Tenant shall be solely
responsible for all costs and expenses relating to or incurred in connection
with: (i) the failure of the Premises to comply with Applicable Laws; and
(ii) bringing the Building and the Common Areas into compliance with Applicable
Laws, if and to the extent such noncompliance arises out of or relates to: (1)
Tenant's use of the Premises for other than general office use; (2) any
Alterations to the Premises; or (3) any Alterations constructed in the Premises
at the request of Tenant;
(b)    Landlord shall be responsible for all work required to and all costs and
expenses relating to or incurred in connection with bringing the Building Common
Areas of any Building in which Tenant does not lease all of the rentable area
into compliance with Applicable Laws, unless such costs and expenses are
Tenant's responsibility as provided in the preceding subparagraph. Any cost or
expense paid or incurred by Landlord to bring Building Common Areas into
compliance with Applicable Laws which is not Tenant's responsibility under the
preceding subparagraph shall be an Operating Expense for purposes of this Lease.
Nothing contained herein shall be deemed to prohibit Landlord from obtaining a
variance or relying upon a grandfathered right in order to achieve compliance
with Applicable Laws. Notwithstanding the foregoing, Landlord shall have the
right to contest any alleged violation in good faith, including, without
limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by law, and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by law, and Landlord's obligation to perform work or take such other
action to cure a violation under this Section shall apply after the exhaustion
of any and all rights to appeal or contest. If Tenant leases all of the rentable
area in a Building, Tenant shall be solely responsible for all costs and
expenses relating to or incurred in connection with bringing the Building and
the Building Common Areas into compliance with Applicable Laws. If Tenant leases
all of the rentable area in the Project, Tenant shall be solely responsible for
all costs and expenses relating to or incurred in connection with bringing the
Building and the all Common Areas into compliance with Applicable Laws.
(c)    Landlord's consent to any proposed Alterations shall (i) not relieve
Tenant of its obligations contained in this Article 34 or (ii) be construed as a
warranty that such proposed Alterations comply with any Applicable Laws; and
(d)    The provisions of this Section 34.2 shall supersede any other provisions
in this Lease regarding Applicable Laws, to the extent inconsistent with the
provisions of any other paragraphs.
34.3    As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that: (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury pursuant to Executive Order 13224 or any similar list or any
law, order, rule or regulation or any Executive Order of the President of the
United States as a terrorist, "Specially Designated National and Blocked Person"
or other banned or blocked person (any such person, group, entity or nation
being hereinafter referred to as a "Prohibited Person"); (ii) Tenant is not (nor
is it owned or controlled, directly or indirectly, by any person, group, entity
or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) neither Tenant (nor any person, group, entity or
nation which owns or controls Tenant, directly or indirectly) has conducted or
will conduct business or has engaged or will engage in any transaction or
dealing with any Prohibited Person, including without limitation any assignment
of this Lease or any subletting of all or any portion of the Premises or the
making or receiving of any contribution of funds, goods or services to or for
the benefit of a Prohibited Person. As used in the immediately preceding
sentence, the phrase "owned or controlled" will not be deemed to include any
ownership of the shares of Tenant's stock through the passive direct or indirect
ownership of interests traded on a recognized securities exchange. Tenant
covenants and agrees (a) to comply with all requirements of law relating to
money laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect, (b) to immediately notify Landlord in writing if any of the
representations, warranties or covenants set forth in this Section 34.3 are no
longer true or have been breached or if Tenant has a reasonable basis to believe
that they may no longer be true or have been breached, (c) not to use funds from
any Prohibited Person to make any payment due to Landlord under the Lease and
(d) at the request of Landlord, to provide such information as may be requested
by Landlord to determine Tenant's compliance with the terms hereof. Any breach
by Tenant of the foregoing representations and warranties shall be deemed an
Event of Default by Tenant under this Lease and shall be covered by the

-49-



--------------------------------------------------------------------------------




indemnity provisions of Section 21.1 above. The representations and warranties
contained in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease.
34.4    Pursuant to California Civil Code Section 1938, Tenant is hereby
notified that, as of the date hereof, the Project has not undergone an
inspection by a "Certified Access Specialist." Tenant acknowledges that Landlord
has made no representation regarding compliance of the Premises or the Building
with accessibility standards.
ARTICLE 35
SEVERABILITY
35.1    This Lease shall be construed in accordance with the laws of the State
of California. If any clause or provision of this Lease is illegal, invalid, or
unenforceable under present or future laws effective during the Term, then it is
the intention of the parties hereto that the remainder of this Lease shall not
be affected thereby. It is also the intention of both parties that in lieu of
each clause or provision that is illegal, or unenforceable, there is added as a
part of this Lease a clause or provision as similar in terms to such illegal,
invalid, or unenforceable clause or provision as may be possible and still be
legal, valid, and enforceable.
ARTICLE 36
NOTICES
36.1    All notices, demands, designations, approvals or other communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder or by law shall be in writing, shall be (i) sent by United
States certified or registered mail, postage prepaid, return receipt requested
("Mail"), (ii) delivered by a nationally recognized overnight courier, or
(iv) delivered personally. Any Notice shall be sent or delivered, as the case
may be, to Tenant at the appropriate address set forth in the Basic Lease
Information, or to such other place as Tenant may from time to time designate in
a Notice to Landlord, or to Landlord at the addresses set forth in the Basic
Lease Information, or to such other places as Landlord may from time to time
designate in a Notice to Tenant. Any Notice will be deemed given (A) three (3)
business days after the date it is posted if sent by Mail, (B) the date the
overnight courier delivery is made, or (C) the date personal delivery is made.
Any Notice given by an attorney on behalf of Landlord or by Landlord's managing
agent shall be considered as given by Landlord and shall be fully effective.
ARTICLE 37
OBLIGATIONS OF, SUCCESSORS, PLURALITY, GENDER
37.1    Landlord and Tenant agree that all the provisions hereof are to be
construed as covenants and agreements as though the words imparting such
covenants were used in each paragraph hereof, and that, except as restricted by
the provisions hereof, shall bind and inure to the benefit of the parties
hereto, their respective heirs, legal representatives, successors, and assigns.
If the rights of Tenant hereunder are owned by two or more parties, or two or
more parties are designated herein as Tenant, then all such parties shall be
jointly and severally liable for the obligations of Tenant hereunder. Whenever
the singular or plural number, masculine or feminine or neuter gender is used
herein, it shall equally include the other.
ARTICLE 38
ENTIRE AGREEMENT
38.1    This Lease and any attached addenda or exhibits constitute the entire
agreement between Landlord and Tenant. No prior or contemporaneous written or
oral leases or representations shall be binding. This Lease shall not be
amended, changed, or extended except by written instrument signed by Landlord
and Tenant.
38.2    THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR REPRESENTATIVE
FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN OPTION OR OFFER TO
LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED HEREIN OR A
RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED HEREBY THAT
THIS LEASE SHALL ONLY BECOME

-50-



--------------------------------------------------------------------------------




EFFECTIVE UPON THE EXECUTION HEREOF BY LANDLORD AND DELIVERY OF A FULLY EXECUTED
LEASE TO TENANT.
ARTICLE 39
CAPTIONS
39.1    Paragraph captions are for Landlord's and Tenant's convenience only, and
neither limit nor amplify the provisions of this Lease.
ARTICLE 40
CHANGES
40.1    Should any mortgagee require a modification of this Lease, which
modification will not bring about any increased cost or expense to Tenant or in
any other way substantially and adversely change the rights and obligations of
Tenant hereunder, then and in such event Tenant agrees that this Lease may be so
modified.
ARTICLE 41
AUTHORITY
41.1    All rights and remedies of Landlord under this Lease, or those which may
be provided by law, may be exercised by Landlord in its own name individually,
or in its name by its agent, and all legal proceedings for the enforcement of
any such rights or remedies, including distress for Rent, unlawful detainer, and
any other legal or equitable proceedings may be commenced and prosecuted to
final judgment and be executed by Landlord in its own name individually or in
its name by its agent. Landlord and Tenant each represent to the other that each
has full power and authority to execute this Lease and to make and perform the
agreements herein contained, and Tenant expressly stipulates that any rights or
remedies available to Landlord, either by the provisions of this Lease or
otherwise, may be enforced by Landlord in its own name individually or in its
name by its agent or principal.
ARTICLE 42
BROKERAGE
42.1    Tenant represents and warrants to Landlord that it has dealt only with
Tenant's Broker and Landlord's Broker, in negotiation of this Lease. Landlord
shall make payment of the brokerage fee due the Landlord's Broker pursuant to
and in accordance with a separate agreement between Landlord and Landlord's
Broker. Landlord's Broker shall pay a portion of its commission to Tenant's
Broker pursuant to a separate agreement between Landlord's Broker and Tenant's
Broker. Except for amounts owing to Landlord's Broker and Tenant's Broker, each
party hereby agrees to indemnify and hold the other party harmless of and from
any and all damages, losses, costs, or expenses (including, without limitation,
all attorneys' fees and disbursements) by reason of any claim of or liability to
any other broker or other person claiming through the indemnifying party and
arising out of or in connection with the negotiation, execution, and delivery of
this Lease. Additionally, except as may be otherwise expressly agreed upon by
Landlord in writing, Tenant acknowledges and agrees that Landlord and/or
Landlord's agent shall have no obligation for payment of any brokerage fee or
similar compensation to any person with whom Tenant has dealt or may in the
future deal with respect to leasing of any additional or expansion space in the
Building or renewals or extensions of this Lease. Landlord and Tenant's Broker
have entered into a Commission Agreement for Lease substantially in the form of
Exhibit Q attached hereto (the "Tenant’s Broker Commission Agreement") with
respect to this Lease. The obligations of "Owner" under the Tenant’s Broker
Commission Agreement shall be binding on any successor in interest to Landlord
under this Lease. Landlord and Tenant agree to substitute a facsimile copy of
the executed Tenant’s Broker Commission Agreement for the form attached as
Exhibit Q promptly after the full execution and delivery of the Tenant’s Broker
Commission Agreement. Landlord and Landlord's Broker have entered into a
commission agreement substantially in the form of Exhibit R attached hereto (the
" Landlord's Broker Commission Agreement") with respect to this Lease. The
obligations of "Owner" under the Landlord's Broker Commission Agreement shall be
binding on any successor in interest to Landlord under this Lease. Landlord and
Tenant agree to substitute a facsimile copy of the executed Landlord's Broker
Commission Agreement for the form attached as Exhibit R promptly after the full
execution and delivery of the Landlord's Broker Commission Agreement.

-51-



--------------------------------------------------------------------------------




ARTICLE 43
EXHIBITS
43.1    Exhibits A through R are attached hereto and incorporated herein for all
purposes and are hereby acknowledged by both parties to this Lease.
ARTICLE 44
APPURTENANCES
44.1    The Premises include the right of ingress and egress thereto and
therefrom; however, Landlord reserves the right to make changes and alterations
to any Buildings in which Tenant does not occupy the full Building, fixtures and
equipment thereof, in the street entrances, doors, halls, corridors, lobbies,
passages, elevators, escalators, stairways, toilets and other parts thereof
which Landlord may deem necessary or desirable; provided that Tenant at all
times has a means of access to the Premises (subject to a temporary interruption
due to Force Majeure Events or necessary maintenance that cannot reasonably be
performed without such interruption of access) and subject to the provisions of
Section 6.8. Neither this Lease nor any use by Tenant of the Buildings or any
passage, door, tunnel, concourse, plaza or any other area connecting the garages
or other buildings with the Buildings, shall give Tenant any right or easement
of such use and the use thereof may, without notice to Tenant, be regulated or
discontinued at any time and from time to time by Landlord without liability of
any kind to Tenant and without affecting the obligations of Tenant under this
Lease.
ARTICLE 45
PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM, AND JURY
45.1    Tenant, for itself and for all persons claiming through or under it,
hereby expressly waives any and all rights which are, or in the future may be,
conferred upon Tenant by any present or future law to redeem the Premises, or to
any new trial in any action for ejection under any provisions of law, after
reentry thereupon, or upon any part thereof, by Landlord, or after any warrant
to dispossess or judgment in ejection. If Landlord shall acquire possession of
the Premises by summary proceedings, or in any other lawful manner without
judicial proceedings, it shall be deemed a reentry within the meaning of that
word as used in this Lease. In the event that Landlord commences any summary
proceedings or action for nonpayment of Rent or other charges provided for in
this Lease, Tenant shall not interpose any counterclaim of any nature or
description in any such proceeding or action. Tenant and Landlord both waive a
trial by jury of any or all issues arising in any action or proceeding between
the parties hereto or their successors, under or connected with this Lease, or
any of its provisions.
ARTICLE 46
RECORDING
46.1    Neither Landlord nor Tenant shall record this Lease, but upon request by
either party, the other party shall execute and deliver to the requesting party,
for the requesting party to record, at the requesting party's sole cost and
expense, a Memorandum of Lease in the form attached hereto as Exhibit P (the
"Memorandum"); provided that if Tenant is the requesting party, prior to the
date of such recordation, Tenant has executed and delivered to Landlord (or to
Landlord's counsel, as Landlord may direct), an executed and acknowledged
Quitclaim Deed and escrow instructions for holding and recording the Quitclaim
Deed in form and substance reasonably satisfactory to Landlord, which Quitclaim
Deed may be recorded when the Lease has expired or terminated in accordance with
its terms. If at the time the Lease expiries or is terminated, Landlord is not
the same party as named in the Quitclaim Deed, then within 10 days after the
expiration or earlier termination of this Lease, Tenant shall enter into such
documentation as is reasonably required by Landlord to remove the Memorandum of
record. The terms of this Section 46.1 shall survive the expiration or earlier
termination of this Lease.
ARTICLE 47
MORTGAGEE PROTECTION
47.1    Tenant agrees to give any mortgagees and/or trust deed holders having a
lien on Landlord's interest in the Project, by certified mail or overnight
courier, a copy of any notice of default served upon Landlord, provided that
prior to such notice Tenant has been notified, in writing of the address of such
mortgagees and/or trust deed holders. Tenant further

-52-



--------------------------------------------------------------------------------




agrees that if Landlord shall have failed to cure such default within the time
provided for in this Lease, then such mortgagees and/or trust deed holders shall
have an additional thirty (30) days within which to cure such default or if such
default cannot be cured within that time, and provided that such party has
notified Tenant of its interest to attempt to cure such default, then such
additional time as may be necessary to cure such default (including but not
limited to commencement of foreclosure proceedings, if necessary to effect such
cure) in which event this Lease shall not be terminated while such remedies are
being so diligently pursued.
ARTICLE 48
OTHER LANDLORD CONSTRUCTION
48.1    Tenant acknowledges that portions of the Project may be under
construction following Tenant's occupancy of the Premises, and that such
construction may result in levels of noise, dust, odor, obstruction of access,
etc. which are in excess of that present in a fully constructed project. Except
as set forth in Section 6.8, Tenant hereby waives any and all rent offsets or
claims of constructive eviction which may arise in connection with such
construction. If any excavation or construction is made adjacent to, upon or
within the Building, or any part thereof, Tenant shall afford to any and all
persons causing or authorized to cause such excavation or construction license
to enter upon the Premises for the purpose of doing such work as such persons
shall deem necessary to preserve the Buildings or any portion thereof from
injury or damage and to support the same by proper foundations, braces and
supports, without any claim for damages or indemnity or abatement of Rent
(subject to the express provisions of this Lease), or of a constructive or
actual eviction of Tenant.
48.2    It is specifically understood and agreed that Landlord has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, the Buildings, or any part thereof and that no
representations respecting the condition of the Premises or the Buildings have
been made by Landlord to Tenant except as specifically set forth herein or in
the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the "Renovations") the Project, the Buildings and/or the
Premises. Tenant hereby agrees that such Renovations shall in no way constitute
a constructive eviction of Tenant nor, except as set forth in Section 6.8,
entitle Tenant to any abatement of Rent. Landlord shall have no responsibility
and shall not be liable to Tenant for any injury to or interference with
Tenant's business arising from the Renovations, nor shall Tenant be entitled to
any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant's personal property or improvements
resulting from the Renovations, or for any inconvenience or annoyance occasioned
by such Renovations.
ARTICLE 49
PARKING
49.1    The use by Tenant, its employees and invitees, of the parking facilities
of the Project shall be on the terms and conditions set forth in Exhibit E
attached hereto and by this reference incorporated herein and shall be subject
to such other agreement between Landlord and Tenant as may hereinafter be
established and to such other rules and regulations as Landlord may establish.
Tenant, its employees and invitees shall use no more than the Maximum Parking
Allocation. Tenant's use of the parking spaces shall be confined to the Project.
If, in Landlord's reasonable business judgment, it becomes necessary, Landlord
shall exercise due diligence to cause the creation of cross-parking easements
and such other agreements as are necessary to permit Tenant, its employees and
invitees to use parking spaces on properties and buildings which are separate
legal parcels from the Project. Tenant acknowledges that other tenants of the
Project and the tenants of the other buildings, their employees and invitees,
may be given the right to park at the Project. Subject to Applicable Laws and
the CC&R's, and further subject to the rights of any existing tenants of the
Project, Tenant shall have the right to designate specific parking spaces within
the Project for Tenant's exclusive use; provided Landlord shall have the right,
in its reasonable discretion, to approve the specific location of any such
exclusive use parking spaces.

-53-



--------------------------------------------------------------------------------




ARTICLE 50
ELECTRICAL CAPACITY
50.1    Tenant covenants and agrees that at all times, its use of electric
energy shall never exceed the capacity of the existing feeders to the Buildings
or the risers of wiring installation. Any riser or risers to supply Tenant's
electrical requirements in any multi-tenant Building in which a portion of the
Premises is located shall, upon written request of Tenant, be installed by
Landlord at the sole cost and expense of Tenant, if, in Landlord's good faith
judgment, the same are necessary and will not cause or create a dangerous or
hazardous condition or entail excess or unreasonable alterations, repairs or
expense or interfere with or disrupt other tenants or occupants. In addition to
the installation of such riser or risers, Landlord will also, at the sole cost
and expense of Tenant, install all other equipment which is reasonably necessary
in connection therewith subject to the aforesaid terms and conditions.
ARTICLE 51
OPTIONS TO EXTEND LEASE
51.1    Partial Renewal; Non-Renewed Space. In connection with Tenant's exercise
of its Extension Options (defined below), Tenant shall have the right to reduce
the size of the Premises and exercise the Extension Option only as to such
reduced portion of the Premises (the "Partial Renewal"), in accordance with the
terms of this Section 51.1. In the event Tenant desires to exercise its Partial
Renewal right, the First Option Exercise Notice, Second Option Exercise Notice,
and/or Third Option Exercise Notice (each as defined below) (as the case may
be), shall describe the area of the Premises for which Tenant elects to renew
the then-current Lease Term (the "Renewal Space") and the area of the Premises
for which Tenant elects not to renew the then-current Term (the "Non-Renewed
Space"). The following conditions shall apply to Tenant's exercise of the
Partial Renewal right. The Renewal Space shall be determined by Tenant, subject
to the satisfaction of the following conditions: (i) If Tenant leases all of the
rentable area in any Building, the Renewal Space must include or exclude all of
the rentable area in that Building at the time of Tenant's delivery of the
applicable First Option Exercise Notice, Second Option Exercise Notice or Third
Option Exercise Notice (as the case may be) in which Tenant is designating the
Renewal Space, (ii) Tenant may not break up any full floor leased by Tenant,
(iii) if Tenant leases space on a multi-tenant floor in a Building, the Renewal
Space must include or exclude all space leased by Tenant on such floor, and
(iv) Tenant shall pay to Landlord the reasonable costs incurred in restoring any
internal stairwells previously constructed by or on behalf of Tenant included in
the Non-Renewed Space; provided, however, Tenant shall not be required to
restore any such stairwell to the extent the Renewal Space includes the floors
affected by such stairwell. If Tenant elects to exercise the Partial Renewal
right, then Landlord and Tenant shall be relieved of their respective
obligations under this Lease with respect to the Non-Renewed Space as of the
first (1st) day of the applicable Extension Period (defined below), except for
those obligations set forth in this Lease which specifically survive the
expiration or earlier termination of this Lease, including, without limitation,
the payment by Tenant of all amounts owed by Tenant under this Lease, up to the
first (1st) day of the applicable Extension Period, with respect to the
Non-Renewed Space. In the event that Tenant fails to vacate, and surrender and
deliver to Landlord exclusive possession of the Non-Renewed Space, free of all
subleases, prior to the first (1st) day of the applicable Extension Period in
the condition required by this Lease, and such failure continues for ten (10)
business days after receipt of notice from Landlord, then the provisions of
Article 31 of this Lease shall apply to the Non-Renewed Space which is not so
delivered; provided that holdover in the Non-Renewed Space shall not void
Tenant's exercise of its applicable Extension Option. In the event Tenant fails
to specify in the applicable First Option Exercise Notice, Second Option
Exercise Notice, or Third Option Exercise Notice (as the case may be) that
Tenant is exercising its Partial Renewal right, then the renewal for the
applicable Extension Period shall apply to all of the Premises then leased
hereunder. As used herein: (i) the term "Extension Option" shall mean the First
Extension Option, Second Extension Option, or Third Extension Option (each as
defined below), as applicable, and (ii) the term "Extension Period" shall mean
the First Extension Period, Second Extension Period, or Third Extension Period
(each as defined below), as applicable.
51.2    First Extension Option. Tenant shall have the option to extend this
Lease (the "First Extension Option") with respect to the Renewal Space or
Premises (as applicable) for one additional term of five (5) years (the "First
Extension Period"), upon the terms and conditions hereinafter set forth:
(a)    If the First Extension Option is exercised, then the Base Rent per annum
for such First Extension Period shall be an amount equal to the Fair Market
Rental Value (as defined hereinafter) for the Renewal Space or Premises (as
applicable) as of the commencement of the First Extension Option for such First
Extension Period.

-54-



--------------------------------------------------------------------------------




(b)    The First Extension Option must be exercised by Tenant, if at all, only
at the time and in the manner provided in this Section 51.2(b).
(i)    If Tenant wishes to exercise the First Extension Option, Tenant must, on
or before the date occurring nine (9) months before the expiration of the
initial Lease Term (but not before the date that is twelve (12) months before
the expiration of the initial Lease Term), exercise the First Extension Option
by delivering written notice (the "First Option Exercise Notice") to Landlord.
If Tenant timely and properly exercises its First Extension Option, the Lease
Term shall be extended for the First Extension Period upon all of the terms and
conditions set forth in the Lease, as amended, except that the Base Rent for the
First Extension Period shall be as provided in Section 51.2(a) and Tenant shall
have no further options to extend the Lease Term except for the Second Extension
Option and Third Extension Option.
(ii)    If Tenant fails to deliver a timely First Option Exercise Notice, Tenant
shall be considered to have elected not to exercise the First Extension Option.
(c)    It is understood and agreed that the First Extension Option hereby
granted is personal to Tenant and is not transferable except to a Permitted
Transferee in connection with an assignment of Tenant's entire interest in this
Lease. In the event of any assignment of this Lease (other than to a Permitted
Transferee in connection with an assignment of Tenant’s entire interest in this
Lease), the First Extension Option shall automatically terminate and shall
thereafter be null and void. In addition, Tenant may not exercise the First
Extension Option, and any attempted exercise of the First Extension Option shall
be ineffective, if at the time Tenant delivers the First Option Exercise Notice
the Subletting Threshold (as defined below) is exceeded. As used herein,
"Subletting Threshold" means subleasing of forty-five percent (45%) or more of
the Premises (excluding subleases to Permitted Transferees), either in a single
transaction or, in the aggregate, following a series of transactions, for a term
or terms expiring during the last year of the Term.
(d)    Tenant's exercise of the First Extension Option shall, if Landlord so
elects in its absolute discretion, be ineffective in the event that an Event of
Default by Tenant remains uncured at the time of delivery of the First Option
Exercise Notice (provided that Landlord must exercise such option to nullify the
effectiveness of Tenant's exercise by notice delivered to Tenant within
twenty (20) business days following the date of Tenant's delivery of Tenant's
First Option Exercise Notice or Landlord will be deemed to have waived its right
to nullify Tenant's exercise of the First Extension Option).
51.3    Second Extension Option. Tenant shall also have the option to extend
this Lease (the "Second Extension Option") with respect to the Renewal Space or
Premises (as applicable) for one additional term of five (5) years (the "Second
Extension Period"), upon the terms and conditions hereinafter set forth:
(a)    If the Second Extension Option is exercised, then the Base Rent per annum
for such Second Extension Period shall be an amount equal to the Fair Market
Rental Value for the Renewal Space or Premises (as applicable) as of the
commencement of the Second Extension Option for such Second Extension Period.
(b)    The Second Extension Option must be exercised by Tenant, if at all, only
at the time and in the manner provided in this Section 51.3(b).
(i)    If Tenant wishes to exercise the Second Extension Option, Tenant must, on
or before the date occurring nine (9) months before the expiration of the First
Extension Period (but not before the date that is twelve (12) months before the
expiration of the First Extension Period), exercise the Second Extension Option
by delivering written notice (the "Second Option Exercise Notice") to Landlord.
If Tenant timely and properly exercises its Second Extension Option, the Lease
Term shall be extended for the Second Extension Period upon all of the terms and
conditions set forth in the Lease, as amended, except that the Base Rent for the
Second Extension Period shall be as provided in Section 51.3(a) and Tenant shall
have no further options to extend the Lease Term except for the Third Extension
Option.
(ii)    If Tenant fails to deliver a timely Second Option Exercise Notice,
Tenant shall be considered to have elected not to exercise the Second Extension
Option.
(c)    It is understood and agreed that the Second Extension Option hereby
granted is personal to Tenant and is not transferable except to a Permitted
Transferee in connection with an assignment of Tenant's entire

-55-



--------------------------------------------------------------------------------




interest in this Lease. In the event of any assignment of this Lease (other than
to a Permitted Transferee in connection with an assignment of Tenant's entire
interest in this Lease), the Second Extension Option shall automatically
terminate and shall thereafter be null and void. In addition, Tenant may not
exercise the Second Extension Option, and any attempted exercise of the Second
Extension Option shall be ineffective, if at the time Tenant delivers the Second
Option Exercise Notice the Subletting Threshold is exceeded.
(d)    Tenant's exercise of the Second Extension Option shall, if Landlord so
elects in its absolute discretion, be ineffective in the event that an Event of
Default by Tenant remains uncured at the time of delivery of the Second Option
Exercise Notice (provided that Landlord must exercise such option to nullify the
effectiveness of Tenant's exercise by notice delivered to Tenant within
twenty (20) business days following the date of Tenant's delivery of Tenant's
Second Option Exercise Notice or Landlord will be deemed to have waived its
right to nullify Tenant's exercise of the Second Extension Option).
51.4    Third Extension Option. Tenant shall also have the option to extend this
Lease (the "Third Extension Option") with respect to the Renewal Space or
Premises (as applicable) for one additional term of five (5) years (the "Third
Extension Period"), upon the terms and conditions hereinafter set forth:
(a)    If the Third Extension Option is exercised, then the Base Rent per annum
for such Third Extension Period shall be an amount equal to the Fair Market
Rental Value for the Renewal Space or Premises (as applicable) as of the
commencement of the Third Extension Option for such Third Extension Period.
(b)    The Third Extension Option must be exercised by Tenant, if at all, only
at the time and in the manner provided in this Section 51.4(b).
(i)    If Tenant wishes to exercise the Third Extension Option, Tenant must, on
or before the date occurring nine (9) months before the expiration of the Second
Extension Period (but not before the date that is twelve (12) months before the
expiration of the Second Extension Period), exercise the Third Extension Option
by delivering written notice (the "Third Option Exercise Notice") to Landlord.
If Tenant timely and properly exercises its Third Extension Option, the Lease
Term shall be extended for the Third Extension Period upon all of the terms and
conditions set forth in the Lease, as amended, except that the Base Rent for the
Third Extension Period shall be as provided in Section 51.4(a) and Tenant shall
have no further options to extend the Lease Term.
(ii)    If Tenant fails to deliver a timely Third Option Exercise Notice, Tenant
shall be considered to have elected not to exercise the Third Extension Option.
(c)    It is understood and agreed that the Third Extension Option hereby
granted is personal to Tenant and is not transferable except to a Permitted
Transferee in connection with an assignment of Tenant's entire interest in this
Lease. In the event of any assignment of this Lease (other than to a Permitted
Transferee in connection with an assignment of Tenant's entire interest in this
Lease), the Third Extension Option shall automatically terminate and shall
thereafter be null and void. In addition, Tenant may not exercise the Third
Extension Option, and any attempted exercise of the Third Extension Option shall
be ineffective, if at the time Tenant delivers the Third Option Exercise Notice
the Subletting Threshold is exceeded.
(d)    Tenant's exercise of the Third Extension Option shall, if Landlord so
elects in its absolute discretion, be ineffective in the event that an Event of
Default by Tenant remains uncured at the time of delivery of the Third Option
Exercise Notice (provided that Landlord must exercise such option to nullify the
effectiveness of Tenant's exercise by notice delivered to Tenant within
twenty (20) business days following the date of Tenant's delivery of Tenant's
Third Option Exercise Notice or Landlord will be deemed to have waived its right
to nullify Tenant's exercise of the Third Extension Option).
51.5    Fair Market Rental Value. The provisions of this Section shall apply in
any instance in which this Lease provides that the Fair Market Rental Value is
to apply.
(a)    "Fair Market Rental Value" means the annual amount per square foot that a
willing tenant would pay and a willing landlord would accept in arm's length
negotiations, without any additional inducements, for a lease of the applicable
space on the applicable terms and conditions for the applicable period of time.
Fair Market

-56-



--------------------------------------------------------------------------------




Rental Value shall be determined by considering the most recent new direct
leases (and market renewals and extensions, if applicable) in the Project and in
Comparable Buildings (the "Comparison Leases").
(b)    In determining the rental rate of comparable space, the parties shall
include all escalations and take into consideration (1) the annual rental rates
per square foot, (2) the standard of measurement by which the square footage is
measured, (3) all free rent, granted at such time for such comparable space, (4)
the length of the Extension Period compared to the lease term of the Comparison
Leases; (5) rental structure, including additional rent, and taking into
consideration any "base year" or "expense stops"; (6) the size of the Renewal
Space or Premises, as applicable, compared to the size of the premises under the
Comparison Leases; (7) location of the Renewal Space or Premises, as applicable,
compared to the premises under the Comparison Leases; (8) the age and quality of
construction of the Buildings; (9) the value of existing leasehold improvements,
excluding any specialized tenant improvements constructed by Tenant in
comparison to the value of existing improvements in any space that is the
subject of Comparison Leases; (10) whether the Comparison Lease is a renewal of
an existing lease or a new lease, (11) the financial condition and credit
history of Tenant compared to the tenants under the Comparison Leases, and (12)
tenant improvement or refurbishment allowances granted in Comparison Leases.
(c)    If in determining the Fair Market Rental Value the parties determine that
the economic terms of leases of comparable space include a tenant improvement
allowance, Landlord may, at Landlord's sole option, elect to do the following:
(i)    Grant some or all of the value of the tenant improvement allowance as an
allowance for the refurbishment of the Premises; and
(ii)    Reduce the Base Rent component of the Fair Market Rental Value to be an
effective rental rate that takes into consideration the total dollar value of
that portion of the tenant improvement allowance that Landlord has elected not
to grant to Tenant (in which case that portion of the tenant improvement
allowance evidenced in the effective rental rate shall not be granted to
Tenant).
51.6    Determination of Fair Market Rental Value. The determination of Fair
Market Rental Value shall be as provided in this Section 51.6.
(a)    Negotiated Agreement. Landlord and Tenant shall diligently attempt in
good faith to agree on the Fair Market Rental Value on or before the date (the
"Outside Agreement Date") that is five (5) months prior to the date upon which
the applicable Extension Period is to commence.
(b)    Parties' Separate Determinations. If Landlord and Tenant fail to reach
agreement on or before the Outside Agreement Date, Landlord and Tenant shall
each make a separate determination of the Fair Market Rental Value and notify
the other party of this determination within twenty-one (21) days after the
Outside Agreement Date.
(iii)    Two Determinations. If each party makes a timely determination of the
Fair Market Rental Value, those determinations shall be submitted to arbitration
in accordance with subsection (c).
(iv)    One Determination. If Landlord or Tenant fails to make a determination
of the Fair Market Rental Value within the 21-day period, that failure shall be
conclusively considered to be that party's approval of the Fair Market Rental
Value submitted within the five-day period by the other party.
(c)    Arbitration. If both parties make timely individual determinations of the
Fair Market Rental Value under subsection (b), the Fair Market Rental Value
shall be determined by arbitration under this subsection (c).
(i)    Scope of Arbitration. The determination of the arbitrators shall be
limited to the sole issue of whether Landlord's or Tenant's submitted Fair
Market Rental Value is the closest to the actual Fair Market Rental Value as
determined by the arbitrators, taking into account the requirements of
Section 51.5.

-57-



--------------------------------------------------------------------------------




(ii)    Qualifications of Arbitrator(s). The arbitrators must be licensed real
estate brokers who have been active in the leasing of commercial multi-story
properties in the Market Area over the five-year period ending on the date of
their appointment as arbitrator(s).
(iii)    Parties' Appointment of Arbitrators. Within fifteen (15) days after the
Outside Agreement Date, Landlord and Tenant shall each appoint one arbitrator
and notify the other party of the arbitrator's name and business address.
(iv)    Appointment of Third Arbitrator. If each party timely appoints an
arbitrator, the two (2) arbitrators shall, within ten (10) days after the
appointment of the second arbitrator, agree on and appoint a third arbitrator
(who shall be qualified under the same criteria set forth above for
qualification of the initial two (2) arbitrators) and provide notice to Landlord
and Tenant of the arbitrator's name and business address.
(v)    Arbitrators' Decision. Within thirty (30) days after the appointment of
the third arbitrator, the three (3) arbitrators shall decide whether the parties
will use Landlord's or Tenant's submitted Fair Market Rental Value and shall
notify Landlord and Tenant of their decision. The decision of the majority the
three (3) arbitrators shall be binding on Landlord and Tenant.
(vi)    If Only One Arbitrator is Appointed. If either Landlord or Tenant fails
to appoint an arbitrator within fifteen (15) days after the Outside Agreement
Date, the arbitrator timely appointed by one of them shall reach a decision and
notify Landlord and Tenant of that decision within thirty (30) days after the
arbitrator's appointment. The arbitrator's decision shall be binding on Landlord
and Tenant.
(vii)    If Only Two Arbitrators Are Appointed. If each party appoints an
arbitrator in a timely manner, but the two (2) arbitrators fail to agree on and
appoint a third arbitrator within the required period, the arbitrators shall be
dismissed without delay and the issue of Fair Market Rental Value shall be
submitted to binding arbitration under the real estate arbitration rules of
JAMS, subject to the provisions of this section.
(viii)    If No Arbitrator Is Appointed. If Landlord and Tenant each fail to
appoint an arbitrator in a timely manner, the matter to be decided shall be
submitted without delay to binding arbitration under the real estate arbitration
rules of JAMS subject the provisions of this Section 51.6(c).
(d)    Cost of Arbitration. The cost of the arbitration shall be paid by the
party whose submitted Fair Market Rental Value is not selected by the
arbitrators.
ARTICLE 52
TELECOMMUNICATIONS LINES AND EQUIPMENT
52.1    Tenant may install, maintain, replace, remove or use any electrical,
communications or computer wires and cables (collectively, the "Lines") at the
Buildings in or serving solely the Premises, provided that (i) Tenant shall
obtain Landlord's prior written consent (not to be unreasonably withheld), use
an experienced and qualified contractor approved in writing by Landlord, and
comply with all of the other provisions of Articles 8 and 15 of this Lease,
(ii) any multi-tenant Buildings in which a portion of the Premises is located an
acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Buildings, as determined in
Landlord's reasonable opinion, (iii) the Lines therefor (including riser cables)
shall be appropriately insulated to prevent excessive electromagnetic fields or
radiation, and shall be surrounded by a protective conduit reasonably acceptable
to Landlord, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may require that Tenant
remove existing Lines located in or serving such portion of the Premises and
repair any damage in connection with such removal, and (vi) Tenant shall pay all
costs in connection therewith. Landlord reserves the right to require that
Tenant remove any Lines located in or serving the Premises which are installed
in violation of these provisions, or which are at any time in violation of any
laws or represent a dangerous or potentially dangerous condition. Landlord
further reserves the right to require that Tenant remove any and all Lines
located in or serving the Premises upon the expiration of the Term or upon any
earlier termination of this Lease.



-58-



--------------------------------------------------------------------------------




ARTICLE 53
ERISA
53.1    To induce Landlord to enter into this Lease, and in order to enable The
Prudential Insurance Company of America ("Prudential") to satisfy its compliance
with the Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
Tenant represents and warrants to Landlord and Prudential that: (a) Tenant is
not an "employee benefit plan" as defined in Section 3(3) of ERISA, a "plan" as
defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended
(the "Code"), and does not hold "plan assets" (within the meaning of the U.S.
Department of Labor regulation located at 29 C.F.R. 2510.3-101, as modified by
Section 3(42) of ERISA ("Plan Asset Regulation")) of any such employee benefit
plan or plan; (b) neither Tenant nor any person affiliated with Tenant (within
the meaning of VI(c) of Prohibited Transaction Exemption 84‑14, as amended,
granted by the U.S. Department of Labor ("PTE 84‑14")) exercised or has
discretionary authority, control, responsibility, or influence with respect to
either (i) the investment of ERISA plan assets in PRISA Separate Account or any
of its subaccounts ("PRISA"), or (ii) the withdrawal of ERISA plan assets from
PRISA; (c) Tenant (i) does not employ any employees covered by an ERISA plan
invested in PRISA, (ii) is not an employee organization any of whose members are
covered by an ERISA plan invested in PRISA, and (iii) does not have a
relationship described in ERISA Sections 3(14)(E) – (I) with an entity described
in clause (c)(i) or (c)(ii) above; and (d) Tenant confirms that it is not a
"related party" (as defined in Section VI(h) of PTE 84‑14) of Prudential or an
"affiliate" (as defined in Section IV(b) of Prohibited Transaction Exemption
90‑1 granted by the U.S. Department of Labor) of Prudential. Tenant's breach of
any representation or covenant set forth in this Section shall constitute an
Event of Default, entitling Landlord to any and all remedies hereunder, or at
law or in equity. Tenant acknowledges and agrees that as a condition to
effectiveness of any Transfer to the requirement for consent to Transfer by
Landlord pursuant to Section 18, Tenant shall cause the transferee to reaffirm,
on behalf of such transferee, the representations set forth in this Section 53,
and it shall be reasonable for Landlord to refuse to consent to a Transfer in
the absence of such reaffirmation.
ARTICLE 54
TENANT'S RIGHT OF FIRST OFFER TO PURCHASE
54.1    Attached hereto as Exhibit I are the terms of Tenant's opportunity to
purchase the Project ("Option to Purchase") which are hereby incorporated by
reference as if set forth in full herein.
ARTICLE 55
TENANT'S RIGHT OF FIRST OFFER TO LEASE
55.1    As used herein, "Offer Space" means (a) any portion of the Must-Take
Space which has not been added to the Premises by the end of the tenth (10th)
year of the initial Lease Term (i.e., any space which becomes available after
the expiration of such tenth (10th) year but would have been considered
Must-Take Space if it had become available during such ten (10) year period) and
(b) any Early Must-Take Space. Landlord may from time to time give Tenant a
written notice (the "Availability Notice") identifying the particular Offer
Space (the "Specific Offer Space") that is Available (as defined below). As used
herein, "Available" means that the space (i) is not part of the Premises,
(ii) is not then subject to a lease, (iii) is not then subject to any rights of
tenant to renew their lease or expand their premises as set forth in their
lease, and (iv) is not then subject to any negotiations between Landlord and an
existing tenant.
55.2    Tenant may inform Landlord (the "Request Notice") not more than once in
any twelve (12) month period and not within six (6) months after receipt of an
Availability Notice that Tenant desires to lease additional space. Landlord
shall, within ten (10) business days of receiving the properly given Request
Notice, deliver to Tenant an Availability Notice identifying Specific Offer
Space that is Available or that Landlord in good faith determines will become
Available during the twelve (12) month period after the Request Notice.
55.3    The location and configuration of the Specific Offer Space shall be
determined by Landlord in its reasonable discretion; provided that Landlord
shall have no obligations to designate Specific Offer Space that would result in
any space not included in the Specific Offer Space being not Configured For
Leasing (as defined below). For purposes of this Lease, "Configured For Leasing"
means the applicable space must have convenient access to the central corridor
on the applicable floor and must have a size and configuration that complies
with all applicable building codes and other laws and is such that Landlord
judges, in its reasonable discretion, that Landlord will be able to lease such
space to a third party. The Availability Notice shall:

-59-



--------------------------------------------------------------------------------




(a)    Describe the particular Specific Offer Space (including rentable area,
usable area and location and configuration);
(b)    Include an attached floor plan identifying such space; and
(c)    State the date (the "Specific Offer Space Delivery Date") the space will
be available for delivery to Tenant for occupancy or the construction of
improvements therein. For purposes of this Article 55, the actual Specific Offer
Space Delivery Date shall be the later of (i) the date specified in the
Availability Notice and (ii) the date upon which the County of Alameda shall
have accepted the decommissioning of any laboratory space (other than laboratory
space installed by or on behalf of Tenant) in the Specific Offer Space described
in that Availability Notice as and to the extent required under Applicable Laws
55.4    If Tenant wishes to exercise Tenant's rights set forth in this
Article 55 with respect to the Specific Offer Space, then within fifteen (15)
days of delivery of the Availability Notice to Tenant, Tenant shall deliver
irrevocable notice to Landlord (the "First Offer Exercise Notice") offering to
lease the Specific Offer Space on the terms and conditions as may be specified
by Landlord in the Availability Notice for a term which is coterminous with the
Term.
55.5    In the event Tenant fails to give a First Offer Exercise Notice in
response to any Availability Notice, Tenant shall have no further rights to
receive an Availability Notice with respect to the particular Specific Offer
Space set forth therein, and Tenant's rights under this Article 55 with respect
to such Specific Offer Space shall terminate and Landlord shall be free to lease
the applicable Specific Offer Space to anyone on any terms at any time during
the Term, without any obligation to provide Tenant with any further right to
lease that Specific Offer Space; provided that if Landlord fails to lease such
space within six (6) months following the date Tenant declines (or is deemed to
decline) to lease such space, Landlord will once again be obligated to include
such space as "Available" in any Availability Notice; and, provided further,
Landlord shall not lease any Early Must-Take Space to anyone other than Tenant
for a term that extends beyond the Must Take Space Commencement Date for that
Early Must-Take Space pursuant to Section 1.4.
55.6    If Tenant timely and validly gives the First Offer Exercise Notice, then
beginning on the Specific Offer Space Delivery Date and continuing for the
balance of the Term (including any extensions thereof) or, in the case of the
leasing of any Early Must-Take Space pursuant to this Article 55, continuing
until the day prior to the Must Take Space Commencement Date for that Early
Must-Take Space pursuant to Section 1.4:
(a)    The Specific Offer Space shall be part of the Premises under this Lease
(so that the term "Premises" in this Lease shall refer to the space in the
Premises immediately before the Specific Offer Space Delivery Date plus the
Specific Offer Space);
(b)    Tenant's Building Percentage shall be adjusted to reflect the increased
rentable area of the Premises.
(c)    Base Rent for the Specific Offer Space shall be equal to the then
applicable Base Rent payable under this Lease with respect to the then existing
Premises, including applicable increases thereto on each anniversary of the
Initial Commencement Date.
(d)    The Security Deposit shall be increased in accordance with Section 4.3
with respect to the applicable Specific Offer Space.
(e)    Tenant's lease of the Specific Offer Space shall be on the same terms and
conditions as affect the original Premises from time to time, except as
otherwise provided in this Article 55. Tenant's obligation to pay Rent with
respect to the Specific Offer Space shall begin on the date that is one hundred
fifty (150) days following the Specific Offer Space Delivery Date (such one
hundred fifty (150) day period to be subject to delay on a day for day basis for
each day of Landlord Delay), and Tenant shall not be entitled to any rental
abatement period with respect to any Specific Offer Space. The Specific Offer
Space shall be leased to Tenant in its "as-is" condition and Landlord shall not
be required to construct improvements in, or contribute any tenant improvement
allowance for, the Specific Offer Space. Tenant's construction of any
improvements in the Specific Offer Space shall comply with the terms of this
Lease concerning alterations.
(f)    If requested by Landlord or Tenant, Landlord and Tenant shall confirm in
writing the addition of the Specific Offer Space to the Premises on the terms
and conditions set forth in this section, but Tenant's

-60-



--------------------------------------------------------------------------------




failure to execute or deliver such written confirmation shall not affect the
enforceability of the First Offer Exercise Notice.
55.7    Tenant's rights and Landlord's obligations under this Article 55 are
expressly subject to and conditioned upon there not existing an Event of Default
by Tenant under this Lease, either at the time of delivery of the First Offer
Exercise Notice or at the time the Specific Offer Space is to be added to the
Premises.
55.8    It is understood and agreed that Tenant's rights under this Article 55
are personal to Tenant and not transferable except to an assignee of Tenant's
interest in this Lease pursuant to a Permitted Transferee that succeeds to
Tenant's interest in and to the Lease of the entire Premises. In the event of
any assignment of Tenant's interest in this Lease to any party other than
pursuant to a Permitted Transfer, this expansion right shall automatically
terminate and shall thereafter be null and void. Additionally, if at any time
that, and for so long as, more than thirty five percent (35%) of the rentable
area of the Premises is subleased to any party other than a Permitted
Transferee, Tenant shall have no right of first offer pursuant to the provisions
of this Article 55.
ARTICLE 56
TENANT'S ROOFTOP RIGHTS
56.1    Right to Install and Maintain Rooftop Equipment. During the Lease Term
and subject to the terms of this Article 56, Tenant may install on the roof of
any Buildings telecommunications antennae, microwave dishes or other
communication equipment, and solar panels, as necessary or desirable for the
operation of Tenant's business within the Premises located within such Building,
including any cabling or wiring necessary to connect this rooftop equipment to
such Premises (collectively, the "Rooftop Equipment"). If Tenant wishes to
install any Rooftop Equipment, Tenant shall first notify Landlord in writing,
which notice shall fully describe the Rooftop Equipment, including, without
limitation, its purpose, weight, size and desired location on the roof of the
applicable Building and its intended method of connection to the applicable
Premises. All of Tenant's Rooftop Equipment must be located within locations
reasonably approved by Landlord prior to any installation. Landlord also
reserves the right to reasonably restrict the number and size of dishes,
antennae and other Rooftop Equipment installed on the roof of the Buildings.
56.2    Additional Charges for Rooftop Equipment. Tenant will be solely
responsible, at Tenant's sole expense, for the installation, maintenance, repair
and removal of the Rooftop Equipment, and Tenant shall at all times maintain the
Rooftop Equipment in good condition and repair. Landlord agrees that the named
Tenant hereunder (as well as any Affiliate assignee) shall not pay any rental
charge for Tenant's use of the rooftop pursuant to the terms of this Article 56
for the Rooftop Equipment, provided, however, if any successor to the named
Tenant (other than an Affiliate which succeeds to Tenant's interest in and to
this Lease and the entire Premises) wishes to utilize rooftop space, Landlord
reserves the right to impose a charge for such use, which shall be consistent
with market rates.
56.3    Conditions of Installation. The installation of the Rooftop Equipment
shall constitute an alteration and shall be performed in accordance with and
subject to the provisions of Article 15 of this Lease. Tenant shall comply with
all applicable laws, rules and regulations relating to the installation,
maintenance and operation of Rooftop Equipment at the Buildings (including,
without limitation, all construction rules and regulations) and will pay all
costs and expenses relating to such Rooftop Equipment, including the cost of
obtaining and maintaining any necessary permits or approvals for the
installation, operation and maintenance thereof in compliance with applicable
laws, rules and regulations. Without limiting the foregoing, in connection with
the installation, maintenance and operation of the Rooftop Equipment, Tenant
shall be responsible for insuring that any warranties with respect to the roof
are not violated and that no leaks are created. The installation, operation and
maintenance of the Rooftop Equipment at the Buildings shall not adversely affect
the structure or operating systems of the Buildings or the business operations
of any other tenant or occupant at the Buildings. For purposes of determining
Landlord's and Tenant's respective rights and obligations with respect to the
use of the roof, the portion of the roof affected by the Rooftop Equipment shall
be deemed to be a portion of the applicable Premises (provided that such portion
shall not be measured for purposes of determining the area of such portion of
the Premises); consequently, all of the provisions of this Lease respecting
Tenant's obligations hereunder shall apply to the installation, use and
maintenance of the Rooftop Equipment, including without limitation provisions
relating to compliance with requirements as to insurance, indemnity, repairs and
maintenance. Tenant may install cabling and wiring through the applicable
Building interior conduits, risers, and pathways of such Building(s) in
accordance with Article 56 in order to connect Rooftop Equipment with the
applicable Premises in such Building(s).

-61-



--------------------------------------------------------------------------------




56.4    Non-Exclusive Right. Tenant's right to install and maintain Rooftop
Equipment is non-exclusive as to any Building in which Tenant does not lease all
of the leasable area and is subject to termination or revocation as set forth
herein, including pursuant to Section 22.2(b) of this Lease. Landlord shall be
entitled to all revenue from use of the roof other than revenue from the Rooftop
Equipment installed by Tenant. Subject to the terms set forth below in this
Section 56.4, Landlord at its election may require the relocation,
reconfiguration or removal of the Rooftop Equipment, if in Landlord's reasonable
judgment the Rooftop Equipment is interfering with the use of the rooftop for
the helipad or other Building operations (including without limitation
maintenance, repairs and replacements of the roof) or the business operations of
other tenants or occupants of a Building, causing damage to a Building or if
Tenant otherwise fails to comply with the terms of this Article 56. If
relocation or reconfiguration becomes necessary due to interference
difficulties, Landlord and Tenant will reasonably cooperate in good faith to
agree upon an alternative location or configuration that will permit the
operation of the Rooftop Equipment for Tenant's business at the applicable
Premises without interfering with other operations at the applicable Building or
communications uses of other tenants or occupants. If removal is required due to
any breach or default by Tenant under the terms of this Article 56, Tenant shall
remove the Rooftop Equipment upon thirty (30) days' written notice from
Landlord. Any relocation, removal or reconfiguration of the Rooftop Equipment as
provided above shall be at Tenant's sole cost and expense. In addition to the
other rights of relocation and removal as set forth herein, Landlord reserves
the right to require relocation of Tenant's Rooftop Equipment at any time at its
election at Landlord's cost (but not more frequently than once per year) so long
as Tenant is able to continue operating its Rooftop Equipment in substantially
the same manner as it was operated prior to its relocation. In connection with
any relocation of Tenant's Rooftop Equipment at the request of or required by
Landlord (other than in the case of a default by Tenant hereunder), Landlord
shall provide Tenant with at least thirty (30) days' prior written notice of the
required relocation and will conduct the relocation in a commercially reasonable
manner and in such a way that will, to the extent reasonably possible, prevent
interference with the normal operation of Tenant's Rooftop Equipment. In
connection with any relocation, Landlord further agrees to work with Tenant in
good faith to relocate Tenant's Rooftop Equipment to a location that will permit
its normal operation for Tenant's business operations. Landlord acknowledges
that relocation of Tenant's Rooftop Equipment may be disruptive to Tenant's
business and, without limiting its rights to require such removal, confirms that
it will not exercise its rights hereunder in a bad faith manner or for the
purpose of harassing or causing a hardship to Tenant.
56.5    Costs and Expenses. If Tenant fails to comply with the terms of this
Article 56 within thirty (30) days following written notice by Landlord (or such
longer period as may be reasonably required to comply so long as Tenant is
diligently attempting to comply), Landlord may take such action as may be
necessary to comply with these requirements. In such event, Tenant agrees to
reimburse Landlord for all costs incurred by Landlord to effect any such
maintenance, removal or other compliance subject to the terms of this
Article 56, including interest on all such amounts in accordance with the rate
set forth in Section 4.5, accruing from the date which is ten (10) days after
the date of Landlord's demand until the date paid in full by Tenant, with all
such amounts being Additional Rent under this Lease.
56.6    Indemnification; Removal. Subject to Section 13.4, Tenant agrees to
indemnify Landlord, its partners, agents, officers, directors, employees and
representatives from and against any and all liability, expense, loss or damage
of any kind or nature from any suits, claims or demands, including reasonable
attorneys' fees, arising out of Tenant's installation, operation, maintenance,
repair, relocation or removal of the Rooftop Equipment, except to the extent any
such liability, expense, loss or damage results from the gross negligence or
intentional misconduct of Landlord or its agents, partners, officers, directors,
employees, contractors or representatives. At the expiration or earlier
termination of the Lease, Tenant may and, upon request by Landlord, shall remove
all of the Rooftop Equipment, including any wiring or cabling relating thereto,
at Tenant's sole cost and expense and will repair at Tenant's cost any damage
resulting from such removal. If Landlord does not require such removal, any
Rooftop Equipment remaining at any of the Buildings after the expiration or
earlier termination of this Lease which is not removed by Tenant shall be deemed
abandoned and shall become the property of Landlord.
56.7    Roof Access; Rules and Regulations. Subject to compliance with the
construction rules for the Buildings and Landlord's reasonable and
nondiscriminatory rules and regulations regarding access to the roof and, upon
receipt of Landlord's prior written consent to such activity (which shall not be
unreasonably withheld, conditioned or delayed), Tenant and its representatives
shall have access to and the right to go upon the roof of the Buildings, on a
seven (7) day per week, twenty-four (24) hour basis, to exercise its rights and
perform its obligations under this Article 56. Tenant acknowledges that, except
in the case of an emergency or when a Building engineer is not made available to
Tenant in sufficient time to allow Tenant to avoid or minimize interruption of
use of the Rooftop Equipment, advance notice is required and a Building engineer
must accompany all persons gaining access to the rooftop. Tenant may install
Rooftop Equipment at the Buildings only in connection with its business
operations at the Premises, and may not lease or license any rights or equipment
to third parties or allow the use of any rooftop equipment by any party other
than Tenant. Tenant acknowledges that Landlord has made no representation or
warranty as to Tenant's ability to operate Rooftop Equipment at the Buildings
and Tenant acknowledges that helicopters, other equipment installations and
other structures and activities at or around the Buildings may result in

-62-



--------------------------------------------------------------------------------




interference with Tenant's Rooftop Equipment. Except as set forth in this
Article 56, Landlord shall have no obligation to prevent, minimize or in any way
limit or control any existing or future interference with Tenant's Rooftop
Equipment.
ARTICLE 57
ENERGY USE DISCLOSURE
Pursuant to California Resources Code Section 25402.10, attached hereto as
Exhibit "O" are copies of the Data Verification Checklists for the improvements
on the Buildings generated by the U.S. Environmental Protection Agency's ENERGY
STAR program online tool for managing building energy use data (the "Energy Use
Disclosure"). Tenant agrees that the Energy Use Disclosure is confidential
information of Landlord and shall not be disclosed without Landlord's prior
written consent. By executing this Lease, Tenant represents that Tenant received
the Energy Use Disclosure more than 24 hours prior to Tenant's execution of this
Lease.

-63-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant, acting herein through duly authorized
individuals, have caused these presents to be executed as of the Effective Date.
TENANT:

PENUMBRA, INC., a Delaware corporation


By:_/s/ Robert D. Evans_________________

_Robert D. Evans; General Counsel and Secretary
     [Printed Name and Title]


By:__/s/ Adam Elsesser______________

_Adam Elsesser; CEO_________________
[Printed Name and Title]

If Tenant is a corporation, this instrument must be executed by the chairman of
the board, the president or any vice president and the secretary, any assistant
secretary, the chief financial officer or any assistant financial officer or any
assistant treasurer of such corporation, unless the bylaws or a resolution of
the board of directors shall otherwise provide, in which case the bylaws or a
certified copy of the resolution, as the case may be, must be attached to this
instrument.
Tenant's NAICS Code:    339112    



-64-



--------------------------------------------------------------------------------




LANDLORD:

SKS HARBOR BAY ASSOCIATES, LLC,
a Delaware limited liability company
By: THE PRUDENTIAL INSURANCE    
COMPANY OF AMERICA, a New Jersey    
corporation, acting solely on behalf of and    for the benefit of,
and with its liability limited to the assets of, its insurance    
company separate account, WCOT, its member    
By:__/s/ Steven G. Vittorio___________     Steven G. Vittorio,
VP____________        
[Printed Name and Title]





-65-



--------------------------------------------------------------------------------




EXHIBIT A

THE PROJECT













































































































-66-



--------------------------------------------------------------------------------








ORDER NO. : 0227006918-GN




EXHIBIT A


The land referred to is situated in the County of Alameda, City of Alameda,
State of California, and is described as follows:


1301 HARBOR BAY PARKWAY:


PARCEL ONE-A:


Building/Unit 1301, as such unit is shown on the Condominium Plan (“Plan”) made
part of the certain Tract Map 7063 filed November 27, 1996, in Book 227 of Maps,
at pages 57 through 64, inclusive, Alameda County Records.


PARCEL TWO-A:


An undivided 14.68% interest as Tenants in Common in and to the land lying
within Tract 7063, shown as “Common Area” on the Plan and defined as such in the
Declaration of Covenants, Conditions and Restrictions for Empire Parkway Centre
(“Declaration”), recorded December 12, 1996, under Recorder’s Serial Number
96-316279, Alameda County Records.


EXCEPTING THEREFROM:


(A) Units 1301, 1311, 1321, 1351, 1401, 1411, 1431 and 1451, all as shown on the
Plan.


(A)
Exclusive use Common Area for possession, use and enjoyment of those areas
designated on the Plan as “Exclusive Use Common Area” (Storage)” and “Exclusive
Use Common Area, Loading Ramp”.



(B)
Excepting therefrom, a non-exclusive easement for use, enjoyment, ingress,
egress and support in and to said Common Area within said Tract 7063.



PARCEL THREE-A:


A non-exclusive easement for use, enjoyment, ingress, egress and support in and
to said Common Area as defined in the Declaration.


EXCEPTING THEREFROM, THE FOLLOWING:


All overlaying and other water rights, including, without limitation, the right
to appropriate water and distribute it to other properties, without any right to
the use of or rights in or to any portion of the surface of said land. The owner
of the reserved water rights however covenants that it will not exercise the
rights reserved over the surface of the property described above, or within the
subsurface of such property, above the depth of 100 feet below the surface of
said property. Breach of the foregoing covenant shall not, however, terminate or
forfeit the rights so reserved, but injunctive relief may be sought and obtained
to prevent or remedy any such breach. Also excepting, further, all oil, gas,
mineral, geothermal and hydrocarbon substances in and under, or that may be
produced below a depth of 500 feet below the surface of said property, without
any right of entry upon the surface of said land for the purpose of mining,
drilling, exploring or extracting such oil, gas, mineral, geothermal or
hydrocarbon substances; and, except as provided above with respect to water
rights, without any right to the use of or rights in and to any portion of the
surface of said land, to a depth of 500 feet below the surface thereof, as
reserved in the Deed from Harbor Bay Isle Associates, a California General
Partnership, recorded June 30, 1983, in Official Records, under Recorder’s
Serial Number 83- 115190.


1311 HARBOR BAY PARKWAY:


PARCEL ONE-B:



-67-



--------------------------------------------------------------------------------




Building/Unit 1311, as such unit is shown on the Condominium Plan (“Plan”) made
part of the certain Tract Map 7063 filed November 27, 1996, in Book 227 of Maps,
at pages 57 through 64, inclusive, Alameda County Records.


PARCEL TWO-B:


An undivided 6.29% interest as Tenants in Common in and to the land lying within
Tract 7063, shown as “Common Area” on the Plan and defined as such in the
Declaration of Covenants, Conditions and Restrictions for Empire Parkway Centre
(“Declaration”), recorded December 12, 1996, under Recorder’s Serial Number
96-316279, Alameda County Records.


EXCEPTING THEREFROM:


(A) Units 1301, 1311, 1321, 1351, 1401, 1411, 1431 and 1451, all as shown on the
Plan.


(A)
Exclusive use Common Area for possession, use and enjoyment of those areas
designated on the Plan as “Exclusive Use Common Area” (Storage)” and “Exclusive
Use Common Area, Loading Ramp”.



(B)
xcepting therefrom, a non-exclusive easement for use, enjoyment, ingress, egress
and support in and to said Common Area within said Tract 7063.



PARCEL THREE-B:


A non-exclusive easement for use, enjoyment, ingress, egress and support in and
to said Common Area as defined in the Declaration.


EXCEPTING THEREFROM, THE FOLLOWING:


All overlaying and other water rights, including, without limitation, the right
to appropriate water and distribute it to other properties, without any right to
the use of or rights in or to any portion of the surface of said land. The owner
of the reserved water rights however covenants that it will not exercise the
rights reserved over the surface of the property described above, or within the
subsurface of such property, above the depth of 100 feet below the surface of
said property. Breach of the foregoing covenant shall not, however, terminate or
forfeit the rights so
reserved, but injunctive relief may be sought and obtained to prevent or remedy
any such breach. Also excepting, further, all oil, gas, mineral, geothermal and
hydrocarbon substances in and under, or that may be produced below a depth of
500 feet below the surface of said property, without any right of entry upon the
surface of said land for the purpose of mining, drilling, exploring or
extracting such oil, gas, mineral, geothermal or hydrocarbon substances; and,
except as provided above with respect to water rights, without any right to the
use of or rights in and to any portion of the surface of said land, to a depth
of 500 feet below the surface thereof, as reserved in the Deed from Harbor Bay
Isle Associates, a California General Partnership, recorded June 30, 1983, in
Official Records, under Recorder’s Serial Number 83- 115190.


1401 HARBOR BAY PARKWAY:


PARCEL ONE-C:


Building/Unit 1401, as such unit is shown on the Condominium Plan (“Plan”) made
part of the certain Tract Map 7063 filed November 27, 1996, in Book 227 of Maps,
at pages 57 through 64, inclusive, Alameda County Records.


PARCEL TWO-C:


An undivided 10.40% interest as Tenants in Common in and to the land lying
within Tract 7063, shown as “Common Area” on the Plan and defined as such in the
Declaration of Covenants, Conditions and Restrictions for Empire Parkway Centre
(“Declaration”), recorded December 12, 1996, under Recorder’s Serial Number
96-316279, Alameda County Records.


EXCEPTING THEREFROM:


(A) Units 1301, 1311, 1321, 1351, 1401, 1411, 1431 and 1451, all as shown on the
Plan.


(A)
Exclusive use Common Area for possession, use and enjoyment of those areas
designated on the Plan as


-68-



--------------------------------------------------------------------------------




“Exclusive Use Common Area” (Storage)” and “Exclusive Use Common Area, Loading
Ramp”.


(B)
Excepting therefrom, a non-exclusive easement for use, enjoyment, ingress,
egress and support in and to said Common Area within said Tract 7063.



PARCEL THREE-C:


A non-exclusive easement for use, enjoyment, ingress, egress and support in and
to said Common Area as defined in the Declaration.


EXCEPTING THEREFROM, THE FOLLOWING:


All overlaying and other water rights, including, without limitation, the right
to appropriate water and distribute it to other properties, without any right to
the use of or rights in or to any portion of the surface of said land. The owner
of the reserved water rights however covenants that it will not exercise the
rights reserved over the surface of the property described above, or within the
subsurface of such property, above the depth of 100 feet below the surface of
said property. Breach of the foregoing covenant shall not, however, terminate or
forfeit the rights so reserved, but injunctive relief may be sought and obtained
to prevent or remedy any such breach. Also excepting, further, all oil, gas,
mineral, geothermal and hydrocarbon substances in and under, or that may be
produced below a depth of 500 feet below the surface of said property, without
any right of entry upon the surface of said land for the purpose of mining,
drilling, exploring or extracting such oil, gas, mineral, geothermal or
hydrocarbon substances; and, except as provided above with respect to water
rights, without any right to the use of or rights in and to any portion of the
surface of said land, to a depth of 500 feet below the surface thereof, as
reserved in the Deed from Harbor Bay Isle Associates, a California General
Partnership, recorded June 30, 1983, in Official Records, under Recorder’s
Serial Number 83- 115190.


1431 HARBOR BAY PARKWAY: PARCEL ONE-D:
Building/Unit 1431, as such unit is shown on the Condominium Plan (“Plan”) made
part of the certain Tract Map 7063 filed November 27, 1996, in Book 227 of Maps,
at pages 57 through 64, inclusive, Alameda County Records.


PARCEL TWO-D:


An undivided 14.81% interest as Tenants in Common in and to the land lying
within Tract 7063, shown as “Common Area” on the Plan and defined as such in the
Declaration of Covenants, Conditions and Restrictions for Empire Parkway Centre
(“Declaration”), recorded December 12, 1996, under Recorder’s Serial Number
96-316279, Alameda County Records.


EXCEPTING THEREFROM:


(A) Units 1301, 1311, 1321, 1351, 1401, 1411, 1431 and 1451, all as shown on the
Plan.


(A)
Exclusive use Common Area for possession, use and enjoyment of those areas
designated on the Plan as “Exclusive Use Common Area” (Storage)” and “Exclusive
Use Common Area, Loading Ramp”.



(B)
xcepting therefrom, a non-exclusive easement for use, enjoyment, ingress, egress
and support in and to said Common Area within said Tract 7063.



PARCEL THREE-D:


A non-exclusive easement for use, enjoyment, ingress, egress and support in and
to said Common Area as defined in the Declaration.


PARCEL FOUR-D:
Exclusive easement appurtenant to Parcel One-A above for possession, use and
enjoyment of that area designated on the Plan as “Exclusive Common Area
(Storage)”.


EXCEPTING THEREFROM, THE FOLLOWING:



-69-



--------------------------------------------------------------------------------




All overlaying and other water rights, including, without limitation, the right
to appropriate water and distribute it to other properties, without any right to
the use of or rights in or to any portion of the surface of said land. The owner
of the reserved water rights however covenants that it will not exercise the
rights reserved over the surface of the property described above, or within the
subsurface of such property, above the depth of 100 feet below the surface of
said property. Breach of the foregoing covenant shall not, however, terminate or
forfeit the rights so reserved, but injunctive relief may be sought and obtained
to prevent or remedy any such breach. Also excepting, further, all oil, gas,
mineral, geothermal and hydrocarbon substances in and under, or that may be
produced below a depth of 500 feet below the surface of said property, without
any right of entry upon the surface of said land for the purpose of mining,
drilling, exploring or extracting such oil, gas, mineral, geothermal or
hydrocarbon substances; and, except as provided above with respect to water
rights, without any right to the use of or rights in and to any portion of the
surface of said land, to a depth of 500 feet below the surface thereof, as
reserved in the Deed from Harbor Bay Isle Associates, a California General
Partnership, recorded June 30, 1983, in Official Records, under Recorder’s
Serial Number 83- 115190.





-70-



--------------------------------------------------------------------------------




EXHIBIT B-1

1301 HARBOR BAY GROUND FLOOR PREMISES
(See Attached)











-71-



--------------------------------------------------------------------------------




[exhibitb1.jpg]



-72-



--------------------------------------------------------------------------------




EXHIBIT B-2

1301 HARBOR BAY SECOND FLOOR PREMISES
(See Attached)

-73-



--------------------------------------------------------------------------------








[exhibitb2.jpg]



-74-



--------------------------------------------------------------------------------




EXHIBIT B-3

1311 HARBOR BAY PREMISES
(See Attached)



-75-



--------------------------------------------------------------------------------




[exhibitb3.jpg]

-76-



--------------------------------------------------------------------------------




EXHIBIT B-4

1401 HARBOR BAY GROUND FLOOR PREMISES
(See Attached)





-77-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass014.jpg]

-78-



--------------------------------------------------------------------------------




EXHIBIT B-5

1401 HARBOR BAY SECOND FLOOR PREMISES
(See Attached)



-79-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass016.jpg]

-80-



--------------------------------------------------------------------------------




EXHIBIT B-6

1431 HARBOR BAY BUILDING
(See Attached)



-81-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass018.jpg]

-82-



--------------------------------------------------------------------------------




EXHIBIT C
TENANT WORK LETTER
This Tenant Work Letter ("Tenant Work Letter") shall set forth the terms and
conditions relating to the construction of the Premises. All references in this
Tenant Work Letter to "the Lease" shall mean the relevant portions of the Lease
to which this Tenant Work Letter is attached as Exhibit C.
SECTION 1

BASE, SHELL AND CORE
Landlord has previously constructed the base, shell, and core (i) of the
Premises and (ii) of the floor(s) of the Buildings on which the Premises are
located (collectively, the "Base, Shell, and Core"), and Tenant shall accept the
Base, Shell and Core and the Premises in their current "As-Is" condition
existing as of the date of the Lease and the applicable Commencement Date,
subject to any express representations and warranties of Landlord set forth in
Article 2 of the Lease. Tenant shall install in the Premises certain "Tenant
Improvements" (as defined below) pursuant to the provisions of this Tenant Work
Letter. Except for Landlord's obligation to disburse the Tenant Improvement
Allowance as described below, and except for the Common Area Improvements,
Landlord shall not be obligated to make or pay for any alterations or
improvements to the Premises, the Buildings or the Project.
SECTION 2

TENANT IMPROVEMENTS
2.1    Tenant Improvement Allowance. Tenant shall be entitled to a tenant
improvement allowance (the "Tenant Improvement Allowance") in the total amount
of up to, but not exceeding $31.25 per rentable square foot of the Premises
(including the Initial Premises and any Must-Take Space added to the Premises
during the initial ten (10) years of the Term), for the costs relating to the
initial design and construction of Tenant's improvements which are permanently
affixed to the Premises (the "Tenant Improvements"); provided, however, that
Landlord shall have no obligation to disburse all or any portion of the Tenant
Improvement Allowance to Tenant unless Tenant makes a request for disbursement
pursuant to the terms and conditions of Section 2.2 below prior to that date
which is twelve (12) months after the applicable Commencement Date for the
applicable portion of the Premises (as applicable with respect to each portion
of the Premises, the "Outside Allowance Date"); the Outside Allowance Date shall
be delayed, on a day for day basis, for each day that the design or construction
of the Tenant Improvements within such portion of the Premises is delayed due to
Force Majeure Events or Landlord Delay. In no event shall Landlord be obligated
to make disbursements pursuant to this Tenant Work Letter in a total amount
which exceeds the Tenant Improvement Allowance. Tenant shall not be entitled to
receive any cash payment or credit against Rent or otherwise for any unused
portion of the Tenant Improvement Allowance which is not used to pay for the
Tenant Improvement Allowance Items (as such term is defined below). In no event
shall the Tenant Improvement Allowance be used for purposes of constructing
improvements in the Premises for purposes of offering space for sublease or for
the benefit of a subtenant.
2.2    Disbursement of the Tenant Improvement Allowance.
2.2.1    Tenant Improvement Allowance Items. Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively, the "Tenant
Improvement Allowance Items"):
(a)    Payment of the fees of the "Architect" and the "Engineers," as those
terms are defined in Section 3.1 of this Tenant Work Letter and other
consultants (including any construction manager) retained by or on behalf of
Tenant in connection with space planning and design of the Tenant Improvements
(the "Tenant Retained Consultants"), and payment of the fees incurred by, and
the cost of documents and materials supplied by, Landlord and Landlord's
consultants in connection with the preparation and review of the "Construction
Drawings," as that term is defined in Section 3.1 of this Tenant Work Letter;
provided that the portion of the Tenant Improvement Allowance paid to Tenant
Retained Consultants shall not exceed an amount equal to 5% of the Tenant
Improvement Allowance;
(b)    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

-83-



--------------------------------------------------------------------------------




(c)    The cost of construction of the Tenant Improvements, including, without
limitation, all materials and labor to complete the Tenant Improvements,
contractors' fees and general conditions, testing and inspection costs, costs of
utilities, trash removal, parking and hoists.
(d)    The cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;
(e)    The cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws and building codes (collectively,
"Code");
(f)    Sales and use taxes and Title 24 fees;
(g)    The "Coordination Fee," as that term is defined in Section 4.2.2.2 of
this Tenant Work Letter;
(h)    The costs and expenses associated with complying with all national, state
and local codes, including California Energy Code, Title 24, including, without
limitation, all costs associated with any lighting or HVAC retrofits required
thereby; and
(i)    All other reasonable, actual and documented out-of-pocket costs expended
by Landlord in connection with the design, permitting and construction of the
Tenant Improvements, excluding (i) the costs set forth in Section 6.4 below and
(ii) any supervision or management fee, profit or overhead payable to Landlord
(except for the Landlord's construction supervision fee expressly provided in
Section 4.2.2.2 below).
2.2.2    Disbursement of Tenant Improvement Allowance. Subject to Section 2.1
above, during the design and construction of the Tenant Improvements, Landlord
shall make monthly disbursements of the Tenant Improvement Allowance for Tenant
Improvement Allowance Items for the benefit of Tenant and shall authorize the
release of monies for the benefit of Tenant as follows:
(i)    Monthly Disbursements. With respect to the Tenant Improvements for any
particular portion of the Premises, on or before the twenty-fifth (25th) day of
each calendar month during the design and construction of such Tenant
Improvements (or such other date as Landlord may designate), Tenant shall
deliver to Landlord: (i) a request for payment of the "Contractor," as that term
is defined in Section 4.1 below, approved by Tenant, on AIA forms G702 or G703
(or comparable forms reasonably approved by Landlord), showing the schedule, by
trade, of percentage of completion of the Tenant Improvements in the applicable
Premises, detailing the portion of the work completed and the portion not
completed, and demonstrating that the relationship between the cost of the work
completed and the cost of the work to be completed complies with the terms of
the "Final Costs Statement," as that term is defined in Section 4.2.1 below;
(ii) invoices from all of "Tenant's Agents," as that term is defined in
Section 4.1.2 below, for labor rendered and materials delivered to the
applicable Premises; (iii) executed mechanic's lien releases from all of
Tenant's Agents which shall comply with the appropriate provisions, of
California Civil Code Sections 8132, 8134, 8136 or 8138; and (iv) all other
information reasonably requested by Landlord by notice to Tenant delivered
within five (5) business days after the delivery of the items described in
clauses (i), (ii) and (iii) above; provided, however, that with respect to fees
and expenses of the Architect, or construction or project managers or other
similar consultants, and/or any other pre-construction items for which the
payment scheme set forth in items (i) through (iii), above, is not applicable
(collectively, the "Non-Contribution Items"), Tenant shall only be required to
deliver to Landlord an invoice of the cost for the applicable Non-Contribution
Items and proof of payment. Tenant's request for payment shall as between
Landlord and Tenant only, be deemed Tenant's acceptance and approval of the work
furnished and/or the materials supplied as described in Tenant's payment
request. On or before the last day of the following calendar month, Landlord
shall deliver a check to Tenant made jointly payable to Contractor and Tenant in
payment of the lesser of (A) the amounts so requested by Tenant, as set forth in
this Section 2.2.2.1, above, less a ten percent (10%) retention (the aggregate
amount of such retentions to be known as the "Final Retention") and (B) the
balance of any remaining available portion of the Tenant Improvement Allowance
(not including the Final Retention), provided that Landlord does not dispute any
request for payment based on non-compliance of any work with the "Approved
Working Drawings", as that term is defined in Section 3.4 below, or due to any
substandard work, or for any other commercially reasonable reason and provided
further, however, that (x) no such retention shall be applicable to the fees of
the Architect, Engineers, or Tenant's project manager and consultants, and
(y) with respect to payment requests in connection with the construction of the
Tenant Improvements only, Landlord's payment of such amounts

-84-



--------------------------------------------------------------------------------




shall not be deemed Landlord's approval or acceptance of the work furnished or
materials supplied as set forth in Tenant's payment request.
(ii)    Final Retention. Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention payable jointly to Tenant and Contractor shall be
delivered by Landlord to Tenant following the completion of construction of the
Tenant Improvements in any particular portion of the Premises, provided that
(i) Tenant delivers to Landlord properly executed mechanics lien releases in
compliance with both California Civil Code Section 8134 and either Section 8136
or Section 8138, and (ii) Landlord, in Landlord's reasonable good faith
judgment, has determined that no substandard work exists which adversely affects
the mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of any Building, the curtain walls of any Building,
the structure or exterior appearance of any Building, or any other tenant's use
of such other tenant's leased premises in any Building (provided that the
condition in this clause (ii) shall apply only if Landlord notifies Tenant such
substandard work exists no later than thirty (30) days following receipt of
notice of completion from Tenant).
(iii)    Other Terms. Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance Items.
(iv)    Disputes. To the extent that a dispute shall arise as to whether certain
amounts of the Tenant Improvement Allowance are due and/or payable to Tenant,
any amounts which are not the subject of such dispute shall be disbursed by
Landlord.
2.2.3    Specifications for Building Standard Components. Landlord may from time
to time reasonably establish specifications (the "Specifications") for the
Building standard components to be used in the construction of the Tenant
Improvements in the portion of the Premises located in Buildings were Tenant
does not lease all of the rentable area. Unless otherwise agreed to by Landlord,
the Tenant Improvements shall comply with the Specifications; provided, however,
that in no event will Tenant be required to modify its design for any Tenant
Improvements to accommodate Specifications (established or changed) by Landlord
following Landlord's approval of the Construction Drawings (defined below)
therefor. Landlord may make changes to the Specifications from time to time.
2.3    Failure to Disburse Tenant Improvement Allowance. If Landlord fails to
timely fulfill its obligation to fund any portion of the Tenant Improvement
Allowance, Tenant shall be entitled to deliver notice (the "Payment Notice")
thereof to Landlord and to any mortgage or trust deed holder of the Building
whose identity and address have been previously provided to Tenant. If Landlord
still fails to fulfill any such obligation within twenty (20) business days
after Landlord's receipt of the Payment Notice from Tenant and if Landlord fails
to deliver a notice to Tenant within such twenty (20) business day period
explaining Landlord's reasons that Landlord believes that the amounts described
in Tenant's Payment Notice are not due and payable by Landlord ("Refusal
Notice"), Tenant shall be entitled to offset the amount so owed to Tenant by
Landlord but not paid by Landlord (or if Landlord delivers a Refusal Notice but
only with respect to a portion of the amount set forth in the Payment Notice and
Landlord fails to pay such undisputed amount as required by the next succeeding
sentence, the undisputed amount so owed to Tenant), together with interest at
the interest rate provided for in Section 4.5 of the Lease from the date that
the amount was originally due and payable until the date of offset against
Tenant's next obligations to pay Rent. However, if Tenant is in default under
the Lease beyond applicable notice and cure periods at the time that such offset
would otherwise be applicable, Tenant shall not be entitled to such offset until
such default is cured. Notwithstanding the foregoing, Landlord hereby agrees
that if Landlord delivers a Refusal Notice disputing a portion of the amount set
forth in Tenant's Payment Notice, Landlord shall pay to Tenant, concurrently
with the delivery of the Refusal Notice, the undisputed portion of the amount
set forth in the Payment Notice. If Landlord delivers a Refusal Notice, and if
Landlord and Tenant are not able to agree on the disputed amounts to be so paid
by Landlord, if any, within ten (10) days after Tenant's receipt of a Refusal
Notice, Tenant may submit such dispute to arbitration in accordance with
Article 12 of the Lease. If Tenant prevails in any such arbitration, Tenant
shall be entitled to apply such award as a credit against Tenant's obligations
to pay Rent.
SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain an
architect/space planner (the "Architect") approved by Landlord, which approval
shall not be unreasonably withheld, to prepare the Construction Drawings for
each particular portion of the Premises. Tenant shall retain (or shall cause the
Architect or, if Landlord approves construction on a design-build basis, the
Contractor to retain) the engineering consultants selected by Tenant and
reasonably approved by Landlord (the "Engineers") to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, lifesafety, and sprinkler work in the applicable portion of the
Premises. The plans and drawings to

-85-



--------------------------------------------------------------------------------




be prepared by Architect and the Engineers hereunder shall be known collectively
as the "Construction Drawings." All Construction Drawings shall comply with the
commercially reasonable drawing format and specifications reasonably required by
Landlord, and shall be subject to Landlord's approval. Tenant and Architect
shall verify, in the field, the dimensions and conditions as shown on the
relevant portions of the base building plans, and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord's review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord's review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord's
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) copies
signed by Tenant and a CAD set of its final space plan for each portion of the
Premises before any architectural working drawings or engineering drawings have
been commenced. Each such final space plan (a "Final Space Plan") shall include
a layout and designation of all offices, rooms and other partitioning, their
intended use, and the equipment anticipated to be contained therein. Landlord
may request clarification or more specific drawings for special use items not
included in a Final Space Plan. Landlord shall advise Tenant within five (5)
business days after Landlord's receipt of a Final Space Plan for any particular
portion of the Premises if the same is unsatisfactory or incomplete in any
respect, in which event Landlord shall include in its notice of disapproval a
reasonably detailed explanation as to which items are not satisfactory or
complete and the reason(s) therefor. Landlord shall not unreasonably withhold
its consent to the Final Space Plan. If Tenant is so advised by Landlord that
the Final Space Plan is not satisfactory or complete, Tenant shall promptly
cause the Final Space Plan to be revised to correct any deficiencies or other
matters Landlord may reasonably require and deliver such revised Final Space
Plan to Landlord. If Landlord disapproves the Final Space Plan, Tenant may
resubmit the proposed Final Space Plan to Landlord at any time, and Landlord
shall approve or disapprove of the resubmitted Final Space Plan, based upon the
criteria set forth in this Section 3.2, within five (5) business days after
Landlord receives such resubmitted Final Space Plan. Such procedure shall be
repeated until the Final Space Plan is approved. If Landlord fails to notify
Tenant of Landlord's approval or disapproval of such Final Space Plans within
such five (5) business day period, Tenant shall have the right to provide
Landlord with a second written request for approval (a "Second Request") that
specifically identifies the applicable Final Space Plans and contains the
following statement in bold and capital letters: "THIS IS A SECOND REQUEST FOR
APPROVAL OF FINAL SPACE PLANS PURSUANT TO THE PROVISIONS OF SECTION 3.2 OF THE
WORK LETTER. IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE FINAL
SPACE PLANS DESCRIBED HEREIN." If Landlord fails to respond to such Second
Request within five (5) business days after receipt by Landlord, the Final Space
Plans in question shall be deemed approved by Landlord.
3.3    Final Working Drawings. After a Final Space Plan has been approved by
Landlord and Tenant, Tenant shall cause the Architect and the Engineers to
complete the architectural and engineering drawings for the applicable portion
of the Premises, and cause the Architect to compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits for the applicable Tenant Improvements for such
portion of the Premises (collectively, with respect to each particular portion
of the Premises, the "Final Working Drawings"), and shall submit the same to
Landlord for Landlord's approval. Tenant shall supply Landlord with four (4)
copies signed by Tenant of such Final Working Drawings for each particular
portion of the Premises for Landlord's approval, which approval shall not be
unreasonably withheld. Landlord shall advise Tenant within five (5) business
days after Landlord's receipt of the Final Working Drawings for each particular
portion of the Premises if the same is unsatisfactory or incomplete in any
respect, or disapproved, in which event Landlord shall include in its notice of
disapproval a reasonably detailed explanation as to which items are not
satisfactory or complete and the reason(s) therefor. If Tenant is so advised
that the Final Working Drawings are not satisfactory or complete, Tenant shall
promptly revise the Final Working Drawings in accordance with such review and
any disapproval of Landlord in connection therewith, and Landlord shall approve
or disapprove the resubmitted Final Working Drawings, based upon the criteria
set forth in this Section 3.3, within five (5) business days after Landlord
receives such resubmitted Final Working Drawings. Such procedure shall be
repeated until the Final Working Drawings are approved. Landlord will notify
Tenant concurrently with Landlord's initial review of the Final Work Drawings
whether any new elements of the Tenant Improvements identified in the Final
Working Drawings and not previously shown in the Final Space Plan constitute
Specialty Alterations be required to be removed (for avoidance of doubt,
Landlord may not specify any item which was identified in the Final Space Plan
but not so noted by Landlord during Landlord's review of the Final Space Plan
unless Landlord reasonably demonstrates that the Final Space Plan described such
items in insufficient detail to allow Landlord to make a determination as to
whether such item was a Specialty Alteration).

-86-



--------------------------------------------------------------------------------




3.4    Approved Working Drawings. Final Working Drawings shall be approved by
Landlord (with respect to each particular portion of the Premises, the "Approved
Working Drawings") prior to the commencement of construction of Tenant
Improvements on any particular portion of the Premises by Tenant. After approval
by Landlord of the Final Working Drawings, Tenant shall submit such Approved
Working Drawings for all applicable building permits. Tenant hereby agrees that
neither Landlord nor Landlord's consultants shall be responsible for obtaining
any building permit or certificate of occupancy for any portion of the Premises
and that obtaining the same shall be Tenant's responsibility; provided, however,
that Landlord shall provide to Tenant such path-of-travel documentation as
Landlord may have in its possession regarding each Multi-Tenant Building
(without any representation or warranty of any kind) and shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy. No changes, modifications or alterations in any Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.
3.5    Change Orders. In the event Tenant desires to materially change the
Approved Working Drawings, Tenant shall deliver notice (the "Drawing Change
Notice") of the same to Landlord, setting forth in detail the changes (the
"Tenant Change") Tenant desires to make to the Approved Working Drawings.
Landlord shall, within ten (10) business days of receipt of a Drawing Change
Notice, either (i) approve the Tenant Change, or (ii) disapprove the Tenant
Change and deliver a notice to Tenant specifying in reasonably sufficient detail
the reasons for Landlord's disapproval. Any additional costs which arise in
connection with such Tenant Change shall be paid by Tenant pursuant to this
Tenant Work Letter; provided, however, that to the extent the Tenant Improvement
Allowance has not been fully disbursed, such payment shall be made out of the
Tenant Improvement Allowance subject to the terms of this Tenant Work Letter.
3.6    Design Problem. Notwithstanding anything to the contrary in this Tenant
Work Letter, Landlord shall be deemed to have acted reasonably in disapproving
plans or designs if Landlord determines in good faith that the matter
disapproved constitutes or would create a Design Problem (as defined below). As
used herein, a "Design Problem" shall mean (i) adverse effect on the structural
integrity of the applicable Building; (ii) possible damage to the applicable
Building Systems; (iii) non-compliance with applicable codes; (iv) adverse
effect on the exterior appearance of the applicable Building; (v) creation of
the potential for unusual expenses to be incurred upon the removal of the
alteration or improvement and the restoration of the Premises upon termination
of this Lease, unless Tenant agrees to pay for the incremental removal costs
caused by the non-typical alterations; (vi) creation of the potential for
unusual expenses to be incurred in connection with the maintenance by Landlord
of the alteration or improvement, unless Tenant agrees to pay for the
incremental maintenance costs caused by the non-typical alterations, (vii) a
material adverse effect any other tenant or occupant of the applicable Building,
(viii) creation of an obligation to make other alterations, additions or
improvements to the Premises or Common Areas in order to comply with applicable
laws (including, without limitation, the Americans with Disabilities Act) or
(ix) adverse effect on any then-current LEED rating of the applicable Building.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Tenant's Selection of Contractor and Tenant's Agents.
4.1.1    The Contractor. A general contractor shall be retained by Tenant to
construct the Tenant Improvements for each particular portion of the Premises.
Such general contractor ("Contractor") shall be selected by Tenant and approved
by Landlord (such approval not to be unreasonably withheld). Landlord's approval
of the Contractor shall not be unreasonably withheld. Landlord shall notify
Tenant of Landlord's approval or disapproval of such Contractor within five (5)
business days following notice to Landlord of Tenant's selection. Tenant shall
deliver to Landlord notice of its selection of the Contractor upon such
selection.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant in connection with the Tenant Improvements together
with the Contractor, shall be known collectively as "Tenant's Agents").
Subcontractors in major trades must be approved in writing by Landlord, which
approval shall not be unreasonably withheld or delayed. If requested by
Landlord, Tenant's Agents shall all be union labor in compliance with the master
labor agreements existing between trade unions and the local chapter of the
Associated General Contractors of America.
4.2    Construction of Tenant Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Prior to Tenant's execution of any
construction contract and general conditions with a Contractor (the "Contract"),
Tenant shall submit the applicable Contract to Landlord for its approval,

-87-



--------------------------------------------------------------------------------




which approval shall not be unreasonably withheld and will be granted or
withheld within fifteen (15) days following delivery of the Contract to
Landlord. Prior to the commencement of the construction of any Tenant
Improvements, and after Tenant has accepted all bids for such Tenant
Improvements, Tenant shall provide Landlord with a written detailed cost
breakdown (the "Final Costs Statement"), by trade, of the final costs to be
incurred, or which have been incurred, as set forth more particularly in
Section 2.2.1.(a) through 2.2.1.(i) above, in connection with the design and
construction of the applicable Tenant Improvements to be performed by or at the
direction of Tenant or the Contractor which costs form a basis for the amount of
the Contract, if any (with respect to each particular portion of the Premises,
the "Final Costs"). Prior to the commencement of construction of any Tenant
Improvements, Tenant shall identify the amount (the "Over-Allowance Amount") by
which the applicable Final Costs exceed the applicable Tenant Improvement
Allowance (less any portion thereof already disbursed by Landlord, or in the
process of being disbursed by Landlord, on or before the commencement of
construction of the Tenant Improvements). In the event that the Final Costs are
greater than the amount of the Improvement Allowance (the "Anticipated
Over-Allowance Amount"), then Tenant shall pay a percentage of each amount
requested by the Contractor or otherwise to be disbursed under this Tenant Work
Letter, which percentage shall be equal to the Anticipated Over-Allowance Amount
divided by the amount of the Final Costs (after deducting from the Anticipated
Costs any amounts expended in connection with the preparation of the
Construction Drawings, and the cost of all other Tenant Improvement Allowance
Items incurred prior to the commencement of construction of the Tenant
Improvements), and such payments by Tenant (the "Over-Allowance Payments") shall
be a condition to Landlord's obligation to pay any amounts from the Tenant
Improvement Allowance. After Tenant's initial determination of the Final Costs,
Tenant shall advise Landlord from time to time as such Final Costs are further
refined or determined or otherwise change, and the Anticipated Over-Allowance
Amount and the Over-Allowance Payments shall be recalculated and adjusted such
that the disbursement and the Over-Allowance Payments by Tenant shall accurately
reflect the then-current amount of Final Costs.
4.2.2    Tenant's Agents.
4.2.2.1    Landlord's General Conditions for Tenant's Agents and Tenant
Improvement Work. Tenant's and Tenant's Agents' construction of any Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in material accordance with the applicable Approved Working
Drawings, subject to minor field changes and approved Tenant Changes that are
reflected in the final "as-built" plans delivered to Landlord pursuant
Section 4.3, below and (ii) Tenant shall abide by all commercially reasonable
rules made by Landlord with respect to the use of freight, loading dock and
service elevators, storage of materials, coordination of work with the
contractors of other tenants, and any other matter in connection with this
Tenant Work Letter, including, without limitation, the construction of any
Tenant Improvements.
4.2.2.2    Coordination Fee. For each particular Tenant Improvement project in a
Building in which Tenant does not lease all of the leasable space, Tenant shall
pay a logistical coordination fee (the "Coordination Fee") to Landlord in an
amount equal to the lesser of (a) $25,000.00, and (b) product of (i) three
percent (3%), and (ii) the sum of the applicable Tenant Improvement Allowance,
the applicable Over-Allowance Amount, as such amount may be increased hereunder,
and any other amounts expended by Tenant in connection with the design and
construction of such Tenant Improvements, which Coordination Fee shall be for
services relating to the coordination of the construction of such Tenant
Improvements.
4.2.2.3    Indemnity. Tenant's indemnity of Landlord and Landlord's indemnity of
Tenant, as set forth in this Lease shall also apply with respect to any and all
costs, losses, damages, injuries and liabilities related in any way to any act
or omission of Tenant or Tenant's Agents, or anyone directly or indirectly
employed by any of them, or in connection with Tenant's or Landlord's, as the
case may be, non-payment of any amount arising out of the Tenant Improvements
and/or Tenant's or Landlord's, as the case may be, disapproval of all or any
portion of any request for payment. The foregoing indemnity shall not apply to
claims caused by the negligence or willful misconduct of the other party, its
member partners, shareholders, officers, directors, agents, employees, and/or
contractors, or the other party's violation of this Lease.
4.2.2.4    Insurance Requirements.
4.2.2.4.1    General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease (provided that the limits of liability to be carried by
Tenant's Agents and Contractor shall be in amounts reasonably required by
Landlord, which shall be reasonably commensurate with the levels of coverage
required by owners of Comparable Buildings).

-88-



--------------------------------------------------------------------------------




4.2.2.4.2    Special Coverages. During construction of the Tenant Improvements,
Tenant shall carry "Builder's All Risk" insurance in an amount reasonably
approved by Landlord (but in no event greater than one hundred percent (100%) of
the completed insurable value of the Tenant Improvements) covering the
construction of the Tenant Improvements (at Tenant's option, Tenant shall cause
Contractor to carry such Builder's All Risk insurance), and such other insurance
as Landlord may reasonably require commensurate with the types of insurance and
levels of coverage required by owners of Comparable Buildings; it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to this Lease immediately upon completion thereof.
4.2.2.4.3    General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2 (other than Workers' Compensation coverage) shall be
delivered to Landlord before the commencement of construction of any Tenant
Improvements and before the Contractor's equipment is moved onto the site. All
such policies of insurance must contain a provision that the company writing
said policy will give Landlord thirty (30) days prior written notice of any
cancellation or lapse of the effective date or any reduction in the amounts of
such insurance. In the event that the Tenant Improvements are damaged by any
cause during the course of the construction thereof, Tenant shall immediately
repair the same at Tenant's sole cost and expense. All policies carried under
this Section 4.2.2.4 shall insure Landlord and Tenant, as their interests may
appear, as well as Contractor and Tenant's Agents, and shall name as additional
insureds Landlord's project manager, Landlord's asset manager, and all
mortgagees and ground lessors of the Project. All insurance, except Workers'
Compensation, maintained by Tenant's Agents shall preclude subrogation claims by
the insurer against anyone insured thereunder. Such insurance shall provide that
it is primary insurance as respects the owner and that any other insurance
maintained by owner is excess and noncontributing with the insurance required
hereunder. The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under Section 4.2.2.3
of this Tenant Work Letter.
4.2.3    Governmental Compliance. All Tenant Improvements shall comply in all
respects with the following: (i) the CC&R's and all state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.
4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord will use
reasonable efforts not to unduly interfere with the construction of the Tenant
Improvements and Landlord's failure to inspect any Tenant Improvements shall in
no event constitute a waiver of any of Landlord's rights hereunder nor shall
Landlord's inspection of any Tenant Improvements constitute Landlord's approval
of the same. Should Landlord reasonably disapprove any portion of any Tenant
Improvements, Landlord shall notify Tenant in writing of such disapproval and
shall specify the items disapproved. Any defects or deviations in, and/or
disapproval by Landlord of, the applicable Tenant Improvements shall be
rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists or disapproves of
any matter in connection with any portion of the Tenant Improvements and such
defect, deviation or matter might adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning or life-safety systems of
the Buildings, the structure or exterior appearance of the Buildings or any
other tenant's use of such other tenant's leased premises, and Tenant fails to
commence and thereafter diligently carry out the correction of such item within
five (5) business days of written notice from Landlord, then Landlord may, take
such action as Landlord deems necessary, at Tenant's expense and without
incurring any liability on Landlord's part, to correct any such defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the applicable Tenant Improvements until such
time as the defect, deviation and/or matter is corrected to Landlord's
satisfaction. Landlord shall perform any such correction in a diligent and
timely manner so as to minimize any delay in the construction of the Tenant
Improvements.
4.2.5    Meetings. Tenant shall hold regular meetings at a reasonable time, with
the applicable Architect and the applicable Contractor regarding the progress of
the preparation of the applicable Construction Drawings and the construction of
the applicable Tenant Improvements, which meetings shall be held at a location
designated by Tenant and reasonably approved by Landlord, and Landlord and/or
its agents shall receive prior notice of, and shall have the right to attend,
all such meetings, and, upon Landlord's request, certain of Tenant's Agents
shall attend such meetings. In addition, minutes shall be taken at all such
meetings, a copy of which minutes shall be promptly delivered to Landlord.
During the construction of Tenant Improvements, one such meeting each month
shall include the review of Contractor's current request for payment.
4.3    Notice of Completion; Copy of "As Built" Plans. Within fifteen (15) days
after completion of construction of any Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Buildings are located in accordance with Section 8182 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and

-89-



--------------------------------------------------------------------------------




file the same on behalf of Tenant as Tenant's agent for such purpose, at
Tenant's sole cost and expense. At the conclusion of any construction,
(i) Tenant shall cause the applicable Architect and Contractor (A) to update the
applicable Approved Working Drawings as necessary to reflect all changes made to
the applicable Approved Working Drawings during the course of construction,
(B) to certify to the best of their knowledge that the "record-set" of as-built
drawings are true and correct, (C) to deliver to Landlord two (2) sets of sepias
of such as-built drawings within ninety (90) days following issuance of a
certificate of occupancy for the applicable portion of the Premises, and (D) to
deliver to Landlord a computer disk containing the applicable Approved Working
Drawings in AutoCAD format, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the applicable portion of the
Premises.
4.4    Coordination by Tenant's Agents with Landlord. Upon Tenant's delivery of
the applicable Contract to Landlord under Section 4.2.1 of this Tenant Work
Letter, Tenant shall furnish Landlord with a schedule setting forth the
projected date of the completion of the applicable Tenant Improvements related
thereto and showing the critical time deadlines for each phase, item or trade
relating to the construction of such Tenant Improvements.
SECTION 5    

LANDLORD DELAY
5.1    Landlord Delay. As used herein, "Landlord Delay" shall mean actual delays
in the design or construction of Tenant Improvements to the extent resulting
from the acts or revisions of Landlord or Landlord's agents, employees or
contractors, including without limitations (i) the failure of Landlord to timely
approve or disapprove any Construction Drawings; (ii) interference (when judged
in accordance with industry custom and practice) by Landlord, its agents or
Landlord Parties (except as otherwise allowed under this Tenant Work Letter)
with the Substantial Completion of the Tenant Improvements (including the
impairment of Tenant's contractors' or vendors' or employees' access to the
Premises, failure to provide reasonable access to the Building's loading docks
or other facilities necessary for the construction of the Tenant Improvements
and/or the movement of materials and personnel to the Premises for such purpose)
and which objectively preclude or delay the construction of improvements in the
Building by any person, which interference relates to access by Tenant, or
Tenant's Agents to the Building; or (iii) delays due to the acts or failures to
act of Landlord or Landlord Parties with respect to payment of the Tenant
Improvement Allowance (except as otherwise allowed under this Tenant Work
Letter) but Tenant shall have a right to suspend its design and construction of
its Tenant Improvements if Landlord fails to reimburse Tenant all or any part of
the Tenant Improvement Allowance when due. Tenant will be entitled to one (1)
day's abatement in Base Rent payable for the applicable portion of the Premises
for each day Tenant is delayed in Substantial Completion of the Tenant
Improvements (as defined below) therein due to Landlord Delay.
5.2    Determination of Landlord Delay. If Tenant contends that a Landlord Delay
has occurred, Tenant shall notify Landlord in writing of the event which
constitutes such Landlord Delay. Such notice may be via electronic mail to
Landlord's construction representative described below, provided that if Tenant
notifies Landlord's construction representative via electronic mail, then Tenant
must also deliver notice to Landlord's other notice addresses required under the
Lease within one(1) Business Day after delivery of such electronic mail. Tenant
will additionally use reasonable efforts to mitigate the effects of any Landlord
Delay through the re-sequencing or re-scheduling of work, if feasible, but this
sentence will not be deemed to require Tenant to incur overtime or after-hours
costs unless Landlord agrees in writing to bear such costs. If such actions,
inaction or circumstance described in the Notice set forth in (i) above of this
Section 5.2 of this Work Letter (the "Delay Notice") are not cured by Landlord
within one (1) business day of Landlord's receipt of the Delay Notice and if
such action, inaction or circumstance otherwise qualify as a Landlord Delay,
then a Landlord Delay shall be deemed to have occurred commencing as of the date
of Landlord's receipt of the Delay Notice and ending as of the date such delay
ends; notwithstanding the foregoing, if, solely as a result of a Landlord Delay,
and notwithstanding Tenant's mitigation efforts described above, the date of
Substantial Completion of the Tenant Improvements is delayed for a longer period
than the actual length of the Landlord Delay (due to the need to reschedule
subcontractors or suppliers and/or resequence elements of work, or to other
reasons arising as a result of such Landlord Delay to the extent each such
reason was specifically described in the Delay Notice), then, for the purposes
of determining the abatement to be afforded Tenant resulting from such Landlord
Delay, the Landlord Delay will be deemed to be the number of days Tenant's
Substantial Completion of the Tenant Improvements is delayed as a result of such
Landlord Delay. If and to the extent Tenant incurs increased costs of design or
construction of the Tenant Improvements as a direct result of any Landlord
Delay, Landlord will be responsible for such increased costs.
5.3    Definition of Substantial Completion of the Tenant Improvements. For
purposes of this Section 5, "Substantial Completion of the Tenant Improvements"
shall mean completion of construction of the Tenant Improvements in

-90-



--------------------------------------------------------------------------------




the applicable part of the Premises pursuant to the Approved Working Drawings,
with the exception of any punch list items that would not have a material
adverse effect on Tenant's use of the Premises.
SECTION 6    

MISCELLANEOUS
6.1    Tenant's Representative. Tenant has designated Ryan Powers
[rpowers@penumbrainc.com] as its sole representative with respect to the matters
set forth in this Tenant Work Letter, who, until further notice to Landlord,
shall have full authority and responsibility to act on behalf of the Tenant as
required in this Tenant Work Letter.
6.2    Landlord's Representative. Landlord has designated Rebecca Foust
[Rebecca.Foust@CBRE.com] as its sole representative with respect to the matters
set forth in this Tenant Work Letter, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Tenant Work Letter.
6.3    Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.
6.4    Miscellaneous Charges. During the construction of the Tenant
Improvements, and subject to compliance with Landlord's reasonable and customary
construction rules and regulations applicable to the Building, and if and to the
extent reasonably available, Tenant may use the following items, free of charge,
during such times as are reasonably necessary to Tenant's construction schedule,
furniture and equipment delivery and relocation activities, on a nonexclusive
basis, and in a manner and to the extent reasonably necessary to perform the
Tenant Improvements: freight elevators and loading docks; provided, however,
Tenant acknowledges that there may be an after-hours charge to reimburse
Landlord for its actual costs with respect to the use of the Building's freight
elevator and/or loading docks during hours other than normal construction hours,
but only to the extent that such use requires Landlord to engage elevator
operations or security personnel. Notwithstanding the foregoing, if Tenant or
Contractor or other agents require any of the foregoing in connection with any
use reasonably unrelated to Tenant's construction and/or installation of the
Tenant Improvements, Tenant shall pay the applicable cost of such service. In no
event shall Tenant store construction materials or other property at or in the
elevators or loading docks of the Building. Tenant shall pay the cost of all
utilities used, all building engineers and all security personnel required in
connection with the construction of the Tenant Improvements or other occupancy
or use of the Premises by Tenant or Tenant's Agents
6.5    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an Event of Default by Tenant occurs at any time on
or before the substantial completion of any particular Tenant Improvements, then
(i) in addition to all other rights and remedies granted to Landlord pursuant to
the Lease, at law and/or in equity, Landlord shall have the right to withhold
payment of all or any portion of the applicable Tenant Improvement Allowance
and/or Landlord may cause the applicable Contractor to cease the construction of
the applicable Tenant Improvements (in which case, Tenant shall be responsible
for any delay in the substantial completion of the applicable Premises caused by
such work stoppage), and (ii) all other obligations of Landlord under the terms
of this Tenant Work Letter shall be forgiven until such time as such default is
cured pursuant to the terms of the Lease (in which case, Tenant shall be
responsible for any delay in the substantial completion of the applicable
Premises caused by such inaction by Landlord). In addition, if the Lease is
terminated prior to the Commencement Date for any particular portion of the
Premises, for any reason due to an Event of Default by Tenant, then in addition
to any other remedies available to Landlord under the Lease, at law and/or in
equity, Tenant shall pay to Landlord, as Additional Rent under the Lease, within
five (5) days of receipt of a statement therefor, any and all costs (if any)
incurred by Landlord (including any portion of the Tenant Improvement Allowance
disbursed by Landlord) and not reimbursed or otherwise paid by Tenant through
the date of such termination in connection with the Tenant Improvements to the
extent planned, installed and/or constructed as of such date of termination,
including, but not limited to, any costs related to the removal of all or any
portion of the Tenant Improvements and restoration costs related thereto.
Notwithstanding the foregoing, if an Event of Default by Tenant is cured,
forgiven or waived, Landlord's suspended obligations shall be fully reinstated
and resumed, effective immediately.





-91-



--------------------------------------------------------------------------------




EXHIBIT D
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations:
1.    Except in connection with Tenant's work (if any) under Exhibit C, Tenant
shall not alter any locks or install any new or additional locks or bolts on any
doors or windows of the Premises without obtaining Landlord's prior written
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant and Tenant shall promptly deliver any new keys to Landlord.
2.    All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises. Tenant shall assume any
and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.
3.    Tenant, its employees and agents must be sure that the entry doors to the
Premises are securely closed and locked when leaving the Premises if it is after
the normal hours of business of the Project. Tenant, its employees, agents or
any other persons entering or leaving the Project at any time when it is so
locked, or any time when it is considered to be after normal business hours for
the Project, may be required to sign the Project register. Access to the Project
may be refused unless the person seeking access has proper identification or has
a previously received authorization for access to the Project. Landlord and its
agents shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Project of any person. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Project during the continuance thereof by any means it
deems appropriate for the safety and protection of life and property.
4.    Landlord reserves the right, in the event of an emergency in Landlord's
reasonable discretion, to close or limit access to the Project and/or the
Premises, from time to time, due to damage to the Project and/or the Premises,
to ensure the safety of persons or property or due to government order or
directive, and Tenant agrees to immediately comply with any such reasonable
decision by Landlord. If Landlord closes or limits access to the Project and/or
the Premises for the reasons described above, Landlord's actions shall not
constitute a breach of the Lease.
5.    Tenant shall not disturb, solicit, or canvass any occupant of the Project
and shall cooperate with Landlord and its agents to prevent the same. Tenant,
its employees and agents shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, halls, stairways, elevators, or any Common Areas for the
purposes of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises. Smoking shall not be permitted in the Common Areas.
6.    The toilet rooms, urinals and wash bowls shall not be used for any purpose
other than that for which they were constructed, and no foreign substance of any
kind whatsoever shall be thrown therein. The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the
tenants who, or whose employees or agents, shall have caused it.
7.    Except for vending machines intended for the sole use of Tenant's
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord. Tenant shall not permit its
vendors or other persons visiting the Premises to solicit other tenants of the
Project.
8.    Tenant shall not use or keep in or on the Premises or the Project any
kerosene, gasoline or other inflammable or combustible fluid or material, except
as otherwise permitted in the Lease. Tenant shall not bring into or keep within
the Premises or the Project any animals, birds or vehicles (other than passenger
vehicles, forklifts or bicycles).
9.    Tenant shall not use, keep or permit to be used or kept, any noxious gas
or substance in or on the Premises or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or to
otherwise unreasonably interfere with the use of the Project by other tenants.
10.    No cooking shall be done or permitted on the Premises nor shall the
Premises be used for the storage of merchandise, for loading or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,

-92-



--------------------------------------------------------------------------------




Underwriters' Laboratory approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors of Tenant, provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations; and provided further that such cooking does not result in
odors escaping from the Premises.
11.    Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
12.    No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal. All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.
13.    Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
14.    Tenant acknowledges that the local fire department has previously
required Landlord to participate in a fire and emergency preparedness program or
may require Landlord and/or Tenant to participate in such a program in the
future. Tenant agrees to take all actions reasonably necessary to comply with
the requirements of such a program including, but not limited to, designating
certain employees as "fire wardens" and requiring them to attend any necessary
classes and meetings and to perform any required functions.
15.    Tenant and its employees shall comply with all federal, state and local
recycling and/or resource conservation laws and shall take all actions
reasonably requested by Landlord in order to comply with such laws. Tenant shall
comply with and participate in any program for metering or otherwise measuring
the use of utilities and services, including, without limitation, programs
requiring the disclosure or reporting of the use of any utilities or services.
Tenant shall also cooperate and comply with, participate in, and assist in the
implementation of (and take no action that is inconsistent with, or which would
result in Landlord, the Building and/or the Project failing to comply with the
requirements of) any conservation, sustainability, recycling, energy efficiency,
and waste reduction programs, environmental protection efforts and/or other
programs that are in place and/or implemented from time to time at the Building
and/or the Project, including, without limitation, any required reporting,
disclosure, rating or compliance system or program (including, but not limited
to any LEED [Leadership in Energy and Environmental Design] rating or compliance
system, including those currently coordinated through the U.S. Green Building
Council).
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.





-93-



--------------------------------------------------------------------------------




EXHIBIT D-1

PARKING RULES
1.    Parking areas shall be used only for parking by vehicles no longer than
full size, passenger automobiles, pickup trucks and sport utility vehicles.
Tenant and its employees shall park automobiles within the lines of the parking
spaces.
2.    Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities. Users of the parking area will obey all posted
signs and park only in the areas designated for vehicle parking.
3.    Parking stickers and parking cards, if any, shall be the property of
Landlord and shall be returned to Landlord by the holder thereof upon
termination of the holder's parking privileges. Landlord may require Tenant and
each of its employees to give Landlord a commercially reasonable deposit when a
parking card or other parking device is issued. Landlord shall not be obligated
to return the deposit unless and until the parking card or other device is
returned to Landlord. Tenant will pay such replacement charges as is reasonably
established by Landlord for the loss of such devices. Loss or theft of parking
identification stickers or devices from automobiles must be reported to the
parking operator immediately. Any parking identification stickers reported lost
or stolen found on any unauthorized car will be confiscated and the illegal
holder will be subject to prosecution.
4.    Unless otherwise instructed, every person using the parking area is
required to park and, lock his own vehicle. Landlord will not be responsible for
any damage to vehicles, injury to persons or loss of property, all of which
risks are assumed by the party using the parking area.
5.    The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.
6.    Tenant shall be responsible for seeing that all of its employees, agents
and invitees comply with the applicable parking rules, regulations, laws, and
agreements. Parking area managers or attendants, if any, are not authorized to
make or allow any exceptions to these Parking Rules and Regulations. Landlord
reserves the right to terminate parking rights for any person or entity that
willfully refuses to comply with these rules and regulations.
7.    Every driver is required to park his or her own car. Tenant agrees that
all responsibility for damage to cars or the theft of or from cars is assumed by
the driver, and further agrees that Tenant will hold Landlord harmless for any
such damages or theft.
8.    No vehicles shall be parked in the parking areas overnight. The parking
area shall only be used for daily parking and no vehicle or other property shall
be stored in a parking space.
9.    Any vehicle parked by Tenant, its employees, contractors or visitors in a
reserved parking space or in any area of the parking area that is not designated
for the parking of such a vehicle may, at Landlord's option, and without notice
or demand, be towed away by any towing company selected by Landlord, and the
cost of such towing shall be paid for by Tenant and/or the driver of said
vehicle.
Landlord reserves the right at any time to reasonably change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable and nondiscriminatory Rules and Regulations as in Landlord's judgment
may from time to time be necessary for the management, safety, care and
cleanliness of the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenant, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant, nor prevent Landlord
from thereafter enforcing any such Rules or Regulations against any or all
tenants of the Project. Landlord, however, shall apply such Rules and
Regulations in a nondiscriminatory manner. Tenant shall be deemed to have read
these Rules and Regulations and to have agreed to abide by them.





-94-



--------------------------------------------------------------------------------




EXHIBIT E

FORM OF TENANT'S ESTOPPEL CERTIFICATE
The undersigned, as Tenant under that certain Office Lease (the "Lease") made
and entered into as of ___________, 201__ by and between _______________, as
Landlord, and the undersigned, as Tenant, for certain Premises described in the
Lease and located in those certain buildings commonly known as
_____________________, Alameda, California, certifies as follows:
1.    Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
2.    The undersigned currently occupies the Premises described in the Lease,
the Lease Term commenced on __________, and the Lease Term expires on
___________, and the undersigned has no option to terminate or cancel the Lease
(other than in connection with casualty or condemnation) or to purchase all or
any part of the Premises, the Building and/or the Project except as expressly
set forth in Article 54 of the Lease.
3.    Base Rent became payable on ____________.
4.    The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.
5.    Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:
___________________________________________________________________________.
6.    All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________. The current monthly installment of Base Rent is
$_____________________.
7.    To Tenant's knowledge, all conditions of the Lease to be performed by
Landlord as of the date of this certificate necessary to the enforceability of
the Lease have been satisfied and Landlord is not in default thereunder. In
addition, the undersigned has not delivered any notice to Landlord regarding a
default by Landlord thereunder.
8.    Except with respect to the pre-payment of Monthly Rent required by
Section 4.3 of the Lease, no rental has been paid more than thirty (30) days in
advance and no security has been deposited with Landlord except the Security
Deposit in the current amount of $_____________________ as provided in the
Lease.
9.    As of the date hereof, to Tenant's knowledge, there are no existing
defenses or offsets, or, to the undersigned's knowledge, claims or any basis for
a claim, that the undersigned has against Landlord.
10.    If Tenant is a corporation, limited liability company, partnership or
limited liability partnership, each individual executing this Estoppel
Certificate on behalf of Tenant hereby represents and warrants that Tenant is a
duly formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.
11.    There are no actions pending against the undersigned under the bankruptcy
or similar laws of the United States or any state.
12.    Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.
13.    All tenant improvement work to be performed by Landlord under the Lease
has been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work have been paid in full.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying

-95-



--------------------------------------------------------------------------------




upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property;
however, in no event will this Estoppel Certificate be deemed to amend or revise
the express terms of the Lease.
Executed at ______________ on the ____ day of ___________, 201__.
"Tenant":
,
a     


By:
    
Its:     

By:
    
Its:     






-96-



--------------------------------------------------------------------------------




EXHIBIT F

COMMENCEMENT DATE MEMORANDUM
With respect to that certain lease ("Lease") dated ______________, 2015 between
SKS HARBOR BAY ASSOCIATES, LLC, a Delaware limited liability company
("Landlord"), and _____________________ ("Tenant"), whereby Landlord leased to
Tenant and Tenant leased from Landlord approximately _________ rentable square
feet of those certain office buildings located at                         ,
California (as described more completely in the Lease, the "Initial Premises"),
Tenant hereby acknowledges and certifies to Landlord as follows:
(1)    Landlord delivered possession of the Initial Premises to Tenant on
_______________________________.
(2)    The Lease commenced on _______________________ ("Initial Commencement
Date").
(3)    The Initial Premises contain ___________ rentable square feet of space.
(4)    Tenant has accepted and is currently in possession of the Initial
Premises and the Initial Premises are acceptable for Tenant's use.
(5)    Tenant's Building Percentage is ___________.
(6)    The Base Rent per month is ________________
IN WITNESS WHEREOF, this Commencement Date Memorandum is executed this day of
_______________.
"Tenant"                        
                        


By:                         
    Its:                     


By:                         
    Its:                     






-97-



--------------------------------------------------------------------------------




EXHIBIT G


STANDARDS FOR UTILITIES AND SERVICES
The following Standards for Utilities and Services are in effect with respect to
Multi-Tenant Buildings. Landlord reserves the right to adopt nondiscriminatory
modifications and additions hereto:
As long as no Event of Default on the part of Tenant exists, Landlord shall:
(a)    On Monday through Friday, except holidays, from 8 A.M. to 6 P.M. (and
other times for a reasonable additional charge to be fixed by Landlord),
ventilate the Premises and furnish air conditioning or heating on such days and
hours, when in the judgment of Landlord it may be required for the comfortable
occupancy of the Premises and commensurate with the standards prevailing in
Comparable Buildings. The air conditioning system achieves maximum cooling when
the window coverings are closed. Landlord shall not be responsible for room
temperatures if Tenant does not keep all window coverings serving windows with
direct solar exposure in the Premises closed whenever the system is in
operation. Tenant agrees to reasonably cooperate at all times with Landlord, and
to abide by all reasonable regulations and requirements which Landlord may
prescribe for the proper function and protection of said air conditioning
system. Tenant agrees not to connect any apparatus, device, conduit or pipe to
the Building chilled and hot water air conditioning supply lines without the
prior written consent of Landlord. Tenant further agrees that neither Tenant nor
its servants, employees, agents, visitors, licensees or contractors shall at any
time enter mechanical installations or facilities of the Building or adjust,
tamper with, touch or otherwise in any manner affect said installations or
facilities. The cost of maintenance and service calls to adjust and regulate the
air conditioning system shall be charged to Tenant if the need for maintenance
work results from either Tenant's adjustment of room thermostats or Tenant's
failure to comply with its obligations under this section, including keeping
window coverings closed as needed. Such work shall be charged at hourly rates
equal to then current journeymen's wages for air conditioning mechanics
(b)    Landlord shall furnish to the Premises at all times, electric current
sufficient for normal office use, electricity in an amount not less than
1.0 watts per rentable square foot for lighting at 277 volts and 5.0 watts per
rentable square foot for 120 volt lighting and convenience power. Tenant agrees,
should its electrical installation or electrical consumption in any Building
where the Premises is not separately metered or sub-metered for electrical
consumption, be in excess of the aforesaid quantity or extend described in
Section (a) above, to reimburse Landlord monthly for the measured consumption at
the average cost per kilowatt hour charged to the Building during the period. In
any Building in which Tenant does not lease all of the rentable area and all or
any portion of the Premises is not separately metered for electricity, Tenant
shall install at Tenant's sole cost and expense one or more "emon demon" or
comparable meters to measure electrical usage of the Premises in that Building.
Tenant shall keep such meters in good working order and repair at Tenant's own
cost and expense. Said estimates to be reviewed and adjusted quarterly. Tenant
agrees not to use any apparatus or device in, or upon, or about the Premises
which may increase the amount of such services usually furnished or supplied to
said Premises beyond the capacity for which such services are designed, and
Tenant further agrees not to connect any apparatus or device with wires,
conduits or pipes, or other means by which such services are supplied, for the
purpose of using additional or unusual amounts of such services without written
consent of Landlord. Should Tenant use the same to excess, the refusal on the
part of Tenant to pay upon demand of Landlord the amount established by Landlord
for such excess charge shall constitute a breach of the obligation to pay Rent
under this Lease and shall entitle Landlord to the rights therein granted for
such breach. At all times Tenant's use of electric current shall never exceed
the capacity of the feeders to the Building or the risers or wiring installation
and Tenants shall not install or use or permit the installation or use of any
high-demand computer, larger than personal computer, or high-demand electronic
data processing equipment in the Premises, without the prior written consent of
Landlord. If Tenant is billed directly by a public utility with respect to
Tenant's electrical usage at the Premises, upon request from time to time,
Tenant shall provide monthly electrical utility usage for the Premises to
Landlord for the period of time requested by Landlord (in electronic or paper
format) or, at Landlord's option, provide any written authorization or other
documentation required for Landlord to request information regarding Tenant's
electricity usage with respect to the Premises directly from the applicable
utility company.
(c)    Water will be available in public areas for drinking and lavatory
purposes only, but if Tenant requires, uses or consumes water for any purposes
in addition to ordinary drinking and lavatory purposes, Landlord may install a
water meter and thereby measure Tenant's water consumption for all purposes.
Tenant shall pay Landlord for the cost of the meter and the cost of the
installation thereof and throughout the duration of Tenant's occupancy Tenant
shall keep said meter and installation equipment in good working order and
repair at Tenant's own cost and expense, in default of which Landlord may cause
such meter and equipment to be replaced or repaired and collect the cost thereof
from Tenant. Tenant agrees to pay for water consumed, as shown on said meter, as
and when bills are rendered, and on default in making such payment, Landlord may
pay

-98-



--------------------------------------------------------------------------------




such charges and collect the same from Tenant. Any such costs or expenses
incurred, or payments made by Landlord for any of the reasons or purposes
hereinabove stated shall be deemed to be additional rent payable by Tenant and
collectible by Landlord as such.
(d)    Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and electric systems, when necessary, by reason of
accident or emergency or for repairs, alterations or improvements, in the
judgment of Landlord desirable or necessary to be made, until said repairs,
alterations or improvements shall have been completed, and shall further have no
responsibility or liability for failure to supply elevator facilities, plumbing,
ventilating, air conditioning or electric service, when prevented from so doing
by strike or accident or by any cause beyond Landlord's reasonable control, or
by laws, rules, orders, ordinances, directions, regulations or requirements of
any federal, state, county or municipal authority or failure of gas, oil or
other suitable fuel supply or inability by exercise of reasonable diligence to
obtain gas, oil or other suitable fuel. It is expressly understood and agreed
that any covenants on Landlord's part to furnish any service pursuant to any of
the terms, covenants, conditions, provisions or agreements of this Lease, or to
perform any act or thing for the benefit of Tenant, shall not be deemed breached
if Landlord is unable to furnish or perform the same by virtue of a strike or
labor trouble or any other cause whatsoever beyond Landlord's control.





-99-



--------------------------------------------------------------------------------




EXHIBIT H
[INTENTIONALLY OMITTED]





-100-



--------------------------------------------------------------------------------




EXHIBIT I
FIRST OPPORTUNITY TO PURCHASE
1.    First Opportunity to Purchase. Subject to the other terms and conditions
of this Exhibit I, Tenant shall have a first opportunity (the "First Opportunity
to Purchase") to purchase the Project if Landlord elects to sell, transfer or
otherwise convey the Project to any party other than an "Landlord Affiliate" or
a "Foreclosure Owner" (defined below), whether or not such Landlord Affiliate or
Foreclosure Owner purchases or otherwise acquires a direct or indirect, or
partial or total, interest in the Project or any entity directly or indirectly
owning all or a part of the Project; provided, however, in no event shall an
ownership interest in a portion of the Project be transferred to or retained by
a Landlord Affiliate or Foreclosure Owner as a subterfuge for the sale, transfer
or conveyance of the Project to another party. For purposes of this Exhibit I, a
"Landlord Affiliate" shall mean (A) an entity which is Controlled by, Controls
or is under common Control with Landlord, or (B) an entity which merges with or
acquires or is acquired by Landlord or a parent, subsidiary or member of
Landlord, or (C) a transferee of substantially all of the assets or stock of
Landlord. For purposes of this Exhibit I, a "Foreclosure Owner" shall be an
entity or person which becomes the owner of the Project through a foreclosure by
trustee's power of sale, judicially or otherwise, or as a purchaser at a
foreclosure sale or by deed in lieu.
1.1    Procedure for Offer. If Landlord determines at any time in its sole
discretion that it desires to sell the Project, Landlord shall notify Tenant
("First Opportunity Notice") of that desire and therein offer to sell to Tenant
the Project at the purchase price at which Landlord is willing to sell the
Project (the "Offered Purchase Price").
1.2    Procedure for Acceptance. If Tenant wishes to exercise the First
Opportunity to Purchase, Tenant shall notify Landlord in writing ("Tenant's
Exercise Notice") on or before 4:00 p.m. Pacific Time on the thirtieth (30th)
day following Tenant's receipt of the First Opportunity Notice, or if such 30th
day falls on a weekend or state or national holiday, then the next business day
(the "Tenant's Notice Period"), of Tenant's exercise of the First Opportunity to
Purchase at the Offered Purchase Price. Upon Landlord's receipt of Tenant's
Exercise Notice, Landlord and Tenant shall use their reasonable good faith
efforts to sign and deliver a purchase and sale agreement (the "Purchase
Agreement") within fifteen (15) business days of Tenant's delivery of the
Tenant's Exercise Notice. If (i) Tenant does not timely deliver Tenant's
Exercise Notice within the Tenant's Notice Period, or (ii) Tenant timely
delivers Tenant's Exercise Notice within the Tenant's Notice Period but Landlord
and Tenant fail, working in good faith, to sign and deliver a Purchase Agreement
within fifteen (15) business days following the delivery Tenant's Exercise
Notice, then Landlord shall thereafter be free to sell the Project to any party
thereafter on any terms elected by Landlord in its sole discretion.
1.3    Term/Termination of First Opportunity to Purchase. The term of the First
Opportunity to Purchase granted under this Section 1 shall commence upon the
full, unconditional, execution and delivery of this Lease and shall terminate
upon any of the following.
1.3.1    The termination of this Lease for any reason.
1.3.2    The transfer of legal title to the Project to a Foreclosure Owner.
1.3.3    In the event Tenant timely elects to exercise the First Opportunity to
Purchase, but, thereafter Tenant fails to purchase the Project in connection
with the terms set forth in the Purchase Agreement.
1.3.4    Tenant's failure to timely exercise the First Opportunity to Purchase
as set forth in Section 1.2 above, and, thereafter, the sale of the Project to a
party other than an Landlord Affiliate.
1.3.5    Upon the sale of the Project by Landlord to a party, other than a
Landlord Affiliate, following Tenant's failure to elect and/or complete the
purchase of the Project as hereinabove provided.
1.3.6    The occurrence of any Event of Default by Tenant.
1.4    Quitclaim by Tenant. Within five (5) business days following the
termination of the First Opportunity to Purchase pursuant to Section 1.3 above,
Tenant shall execute, acknowledge and deliver to Landlord a standard quitclaim
deed relinquishing the opportunity of Tenant to purchase the Project pursuant to
this Section 1.
2.    Opportunity Personal to Tenant. The First Opportunity to Purchase set
forth herein shall be deemed to apply only to the original Tenant named above in
the Lease and shall therefore not be exercisable by any transferee (including an

-101-



--------------------------------------------------------------------------------




assignee, sublessee or other transferee) of Tenant's interest in this Lease
other than an Affiliate that succeeds to Tenant's interest in and to the Lease
of the entire Premises. In the event of any assignment or subletting of the
Premises or any part thereof to any party other than an Affiliate, the First
Opportunity to Purchase shall automatically terminate and shall thereafter be
null and void.
3.    Subordination. This Exhibit I shall be subject and subordinate to the lien
of any mortgages or trust deeds, now or hereafter in force against Project, if
any, and/or renewals, extensions, modifications, consolidations and replacements
thereof, and to all advances made or hereafter to be made upon the security of
such mortgages or trust deeds. Tenant, shall within ten (10) business days
following receipt of the request of Landlord, execute a subordination agreement
relating to the opportunity of Tenant under this Exhibit I, in favor of mortgage
holders of Landlord who later come into existence at any time prior to the
expiration or earlier termination of the Lease.
4.    Estoppel. Within ten (10) business days following a request in writing by
Landlord, Tenant shall execute (or make good faith corrective comments to),
acknowledge and deliver to Landlord an estoppel certificate indicating therein
to what extent Tenant's First Opportunity to Purchase may exist at that time or
that such opportunity has been waived or terminated, as applicable, and shall
also contain any other information reasonably requested by Landlord or any
mortgagee or transferee of the Project. Any such certificate may be relied upon
by any prospective mortgagee or transferee of all or any portion of the Project.
Tenant shall execute and deliver whatever other instruments may be reasonably
required for such purposes. Failure of Tenant to timely execute, acknowledge and
deliver such estoppel certificate or other instruments shall constitute an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.
5.    Purchase Agreement. The terms of any Purchase Agreement entered into
between Landlord and Tenant pursuant to the exercise of Tenant's First
Opportunity to Purchase shall be as mutually agreed upon by Landlord and Tenant,
working in good faith, within the time period limitations set forth above,
provided that: (i) the purchase price for the Project shall be the Offered
Purchase Price, (ii) upon the opening of escrow, Tenant shall deposit into
escrow an amount equal to 1% of the purchase price as an earnest money deposit,
(iii) Tenant shall have thirty (30) days after execution of the Purchase
Agreement to complete all due diligence with respect to the Project, (iv) at the
end of the due diligence period, Tenant shall deposit into escrow an additional
amount equal to 4% of the purchase price has an additional earnest money deposit
and the earnest money deposits shall be nonrefundable and retained by Landlord
as liquidated damages if the closing does not occur for any reason other than a
Landlord default under the Purchase Agreement or the failure of an express
condition for the benefit of Tenant under the Purchase Agreement; (v) the
closing shall occur within thirty (30) days after the end of such due diligence
period, (vi) the Project shall be purchased in its then AS-IS condition with
Tenant relying on its own due diligence and without any representations or
warranties from Landlord with respect to the physical, legal (including title),
or other aspects of the Project, (vii) Tenant shall provide Landlord with full
and complete releases and waivers of all claims related to the Project,
including a waiver of unknown claims in full accordance with the requirements of
California laws, (viii) the Lease shall remain in effect until the closing and
Tenant shall remain obligated to pay and perform all of its obligations under
the Lease, including without limitation the obligation to pay rent, through the
closing; and (ix) upon the closing, Landlord shall be released from all
obligations and liabilities under the Lease arising from and after the date of
the closing.





-102-



--------------------------------------------------------------------------------




EXHIBIT J
COMMON AREA IMPROVEMENTS





-103-



--------------------------------------------------------------------------------






[pagesfromsksharborbayass048.jpg]

-104-



--------------------------------------------------------------------------------




EXHIBIT K
[INTENTIONALLY OMITTED]







-105-



--------------------------------------------------------------------------------




EXHIBIT L
EXISTING LEASE EXPIRATION DATES
(MUST-TAKE SPACE)


1.
1431 Harbor Bay Building: GSA (FDA). January 31, 2017, subject to extension to
January 31, 2019.

2.
Suite 200, 1301 Harbor Bay Building: All Cells. May 31, 2018 subject to two (2)
five‑year options to extend.

3.
Ground Floor 1401 Optional Space: Celera. April 30, 2016, subject to early
termination by mutual agreement of Landlord and Celera.








-106-



--------------------------------------------------------------------------------




EXHIBIT M
SIGN PLAN
(None)





-107-



--------------------------------------------------------------------------------




EXHIBIT N
FORM OF NON-DISCLOSURE AGREEMENT
[penumbrahar_image1a01.jpg]


NON-DISCLOSURE AGREEMENT
This NON-DISCLOSURE AGREEMENT (this "Agreement") is entered into as of
____________________ (the "Effective Date"), and is by and between Penumbra,
Inc., a Delaware corporation, having an address at One Penumbra Place, Alameda,
CA 94502 ("Penumbra"), and _________________, a ____________ corporation, having
an address at ________________________ ("Recipient"). Affiliates of a party are
included in the definition of a party.
WHEREAS, Penumbra desires to disclose, and Recipient desires to receive,
Penumbra Confidential Information (as defined below); and
WHEREAS, Recipient acknowledges that the Penumbra Confidential Information has
been acquired at great expense and investment and is a valuable business asset
of Penumbra; and
WHEREAS, Recipient recognizes that the unauthorized disclosure of Penumbra
Confidential Information will cause substantial injury to Penumbra;
NOW, THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:
1.    Confidentiality Obligation. Recipient shall:
(a)
receive, hold and maintain the Penumbra Confidential Information in strict
confidence;

(b)
take the same degree of care that it uses to protect its own confidential and/or
proprietary information and materials of similar nature and importance (but in
no event less than reasonable care) to protect confidentiality and to avoid
unauthorized use, disclosure, publication or dissemination of the Penumbra
Confidential Information;

(c)
use the Penumbra Confidential Information solely for the purposes of evaluating
whether to enter into a subsequent business relationship or performing its
obligations under an existing or future business relationship, and shall not use
or exploit the Penumbra Confidential Information for its own benefit or the
benefit of a third party; and

(d)
not disclose, distribute, reproduce, reverse engineer, transfer or transmit,
directly or indirectly, the Penumbra Confidential Information without the prior
written consent of Penumbra.

2.    Penumbra Confidential Information. Penumbra Confidential Information
means, without limitation, any information disclosed by Penumbra to Recipient or
obtained by Recipient through inspection or observation of Penumbra's property
or facilities. Such information may be provided in writing or electronically,
orally or visually, and will be marked as "confidential" or "proprietary" or, if
disclosed orally or visually, will be identified as confidential and/or
proprietary at the time of such disclosure. Additionally, where the confidential
and/or proprietary nature of the information disclosed is, or reasonably should
be, apparent based on the type of information and/or the context in which it is
disclosed, such information will be considered Penumbra Confidential
Information. Penumbra Confidential Information includes but is not limited to
drawings, designs, notes, reports, presentations, data, and know-how that
relates to Penumbra's business, including but not limited to, pricing strategy
and financial data, plans, models and forecasts; products and/or services;
research and development projects and activities; clinical trials; manufacturing
techniques, processes and operations; policies; vendors; customers; sales;
marketing; software and hardware; technology; and the like. Additionally,
Penumbra Confidential Information includes any reports or documents created by
Recipient that include, summarize, refer to or use the Penumbra Confidential
Information.
3.    Exclusions. Penumbra Confidential Information shall not include
information that:

-108-



--------------------------------------------------------------------------------




(a)
was in the lawful possession of Recipient prior to disclosure by Penumbra, as
demonstrated by competent evidence;

(b)
is, at the time of disclosure, already available in the public domain or becomes
publicly available through no act or omission of Recipient in breach of this
Agreement;

(c)
is disclosed to Recipient by a third party not under an obligation of
confidentiality to Penumbra; or

(d)
is or has been independently developed by Recipient without breach of this
Agreement, as demonstrated by competent evidence.

Recipient shall bear the burden of establishing any of the foregoing exclusions.
4.    Permitted Access to Penumbra Confidential Information. Penumbra
Confidential Information shall only be disclosed to persons who are under a duty
of confidentiality to Recipient at least as stringent as the duties set forth
herein. Recipient shall advise its employees who may have access to the Penumbra
Confidential Information of its confidential nature and the obligations set
forth in this Agreement. In the event of an inadvertent disclosure of the
Penumbra Confidential Information, Recipient shall immediately notify Penumbra
and shall take all measures practicable to limit and/or prevent further
disclosure.
5.    Required Disclosure. Notwithstanding any provision herein to the contrary,
in the event that Recipient is required by judicial, administrative or
governmental order to disclose the Penumbra Confidential Information or any
portion thereof, Recipient may disclose the Penumbra Confidential Information
without liability hereunder; provided, however, that Recipient shall first
notify Penumbra of such requirement in advance of such planned disclosure so
that Penumbra has an opportunity to take any available lawful actions to prevent
or minimize the extent of disclosure of the Penumbra Confidential Information,
including but not limited to seeking a protective order.
6.    Ownership; No License. The Penumbra Confidential Information, including
any modification or enhancement thereto or any information based on or derived
therefrom, is and shall remain the property of Penumbra. Nothing in this
Agreement shall be construed as creating an express or implied license or right
to the Penumbra Confidential Information or to any patent, trademark, copyright
or other intellectual property of Penumbra.
7.    No Warranty. Except as may otherwise be agreed to in writing by the
parties, no warranties or representations of any kind, whether express or
implied, including but not limited to accuracy or completeness, are given by
Penumbra with respect to the Penumbra Confidential Information or use thereof.
The Penumbra Confidential Information is provided on an "AS IS" basis. Penumbra
shall not be liable for any damages arising out of the use of the Penumbra
Confidential Information by Recipient.
8.    Term. The term of this Agreement shall be two (2) years from the Effective
Date, unless terminated earlier in writing by either party; provided, however,
in the event the parties enter or have entered, into a business relationship or
other arrangement, the term of this Agreement shall be for two (2) years from
the date of termination or expiration of such business relationship or other
arrangement. Notwithstanding the termination or expiration of this Agreement,
Sections 1, 2, 3, 4, 5, 6, 10 and 13 remain in effect indefinitely or until one
of the exceptions set forth in Section 3 applies.
9.    Return of Penumbra Confidential Information. Upon termination or
expiration of this Agreement or written request of Penumbra, Recipient shall
return or destroy, at the option of Penumbra, all Penumbra Confidential
Information, including without limitation any written or electronic copies,
summaries and other documents containing the Penumbra Confidential Information;
provided, however, that Recipient may retain one (1) copy of such Penumbra
Confidential Information solely for archival purposes to ensure compliance with
this Agreement. Notwithstanding the foregoing, Recipient may retain Confidential
Information to the extent required by law and such Penumbra Confidential
Information shall be held on a confidential basis. In addition, Recipient may
retain electronic files containing the Penumbra Confidential Information created
pursuant to automatic archiving and backup procedures or maintain pursuant to
internal or regulatory document retention policies so long as such electronic
files are kept confidential in accordance with the terms of this Agreement.
10.    Remedies. Recipient hereby acknowledges and agrees that any violation or
threat of violation of this Agreement will result in irrevocable harm to
Penumbra for which damages would be an inadequate remedy and that Penumbra shall
be entitled to seek injunctive or other equitable relief. The foregoing remedy
of equitable relief shall not be the sole or exclusive remedy available to
Penumbra.

-109-



--------------------------------------------------------------------------------




11.    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective heirs, successors, and assignees. Except for
an assignment to a successor-in-interest that acquires a party by merger or
acquisition, this Agreement shall not be assigned by either party without the
prior written consent of the other party.
12.    Notices. Any notices required hereunder shall be in writing and sent to a
party at its address set forth above, or to such other address as may
subsequently be designated in writing. Such notice must be delivered in person,
sent by first class mail or overnight courier, or transmitted by facsimile or
through email.
13.    Governing Law. This Agreement shall be governed, construed and enforced
in accordance with the laws of the State of California, without application of
conflicts of law, and both parties consent to the jurisdiction of the federal
and state courts located within the State of California.
14.    Entire Agreement. This Agreement sets forth the entire understanding
between the parties as to the subject matter herein, and supersedes all previous
or contemporaneous understandings, commitments or agreements, whether written or
oral, regarding confidentiality. If the parties mutually agree to enter into or
continue a business relationship or other arrangement and do not enter into a
new confidentiality agreement, the terms and conditions set forth herein shall
apply to such business relationship or other arrangement, unless otherwise set
forth in writing by the parties. Any amendment or modification to this Agreement
must be in writing and signed by authorized representatives of both parties.
Nothing in this Agreement shall be construed to create an obligation of the
parties to negotiate or enter into any subsequent agreement.
15.    Waiver; Severability. Failure of a party to insist upon the performance
of the other party of any provision of this Agreement shall not be treated as a
modification of this Agreement, nor shall such failure or election be treated as
a waiver of the right of such party at any later time to insist upon strict
performance of such provision. If any provision of this Agreement is declared
void or unenforceable, such provision shall be severed from this Agreement,
which shall otherwise remain in full force and effect.
16.    Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signature on each counterpart were on the same
instrument. All signatures may be transmitted by facsimile or a PDF attachment
to an email, and such facsimile or attachment will, for all purposes, be deemed
to be an original signature.



-110-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
duly authorized representatives as of the Effective Date set forth above.


Penumbra, Inc.



Signature:              

Printed Name: Robert D. Evans

Title: Executive Vice President and General Counsel

Date: September _____, 2015
Recipient: Xxxxxx



Signature:              

Printed Name:

Title:

Date:










-111-



--------------------------------------------------------------------------------




EXHIBIT O
DATA VERIFICATION CHECKLISTS
(See Attached)

-112-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass057.jpg]

-113-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass058.jpg]

-114-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass059.jpg]

-115-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass060.jpg]

-116-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass061.jpg]

-117-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass062.jpg]

-118-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass063.jpg]

-119-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass064.jpg]

-120-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass065.jpg]

-121-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass066.jpg]

-122-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass067.jpg]

-123-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass068.jpg]

-124-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass069.jpg]

-125-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass070.jpg]

-126-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass071.jpg]

-127-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass072.jpg]

-128-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass073.jpg]

-129-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass074.jpg]

-130-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass075.jpg]

-131-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass076.jpg]

-132-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass077.jpg]

-133-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass078.jpg]

-134-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass079.jpg]

-135-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass080.jpg]

-136-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass081.jpg]

-137-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass082.jpg]

-138-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass083.jpg]

-139-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass084.jpg]

-140-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass085.jpg]

-141-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass086.jpg]

-142-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass087.jpg]

-143-



--------------------------------------------------------------------------------




EXHIBIT P
FORM OF MEMORANDUM OF LEASE
(See Attached)



-144-



--------------------------------------------------------------------------------




Recording Requested by
And When Recorded Mail To:
Sheppard, Mullin, Richter & Hampton LLP
333 South Hope Street, 43rd Floor
Los Angeles, California 90071
Attention: James A. Lonergan, Esq.

--------------------------------------------------------------------------------



MEMORANDUM OF LEASE
AND RIGHT OF FIRST OFFER TO PURCHASE
This Memorandum of Lease and Option to Purchase ("Memorandum") is entered into
as of _________________, by and between SKS HARBOR BAY ASSOCIATES, LLC, a
Delaware limited liability company ("Landlord"), and PENUMBRA, INC., a Delaware
corporation ("Tenant").
1.    Leased Premises. Landlord and Tenant have entered into that certain Lease
Agreement dated __________-, pursuant to which Landlord leased to Tenant and
Tenant leased from Landlord, and Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord, that certain real property situated in the City of
Alameda, State of California, as more particularly described in Exhibit "A"
attached hereto and incorporated herein by this reference (the "Premises").
2.    Term. The initial term of the Lease commences on _____________, and
expires on ____________________.
3.    Right of First Offer to Purchase. Tenant may, at Tenant's option in
accordance with the terms of the Lease, purchase the Premises, as more
particularly set forth in the Lease.
4.    Incorporation of Lease. This Memorandum is a memorandum of the Lease. The
purpose of this Memorandum is to give notice of the rights and obligations of
the parties hereto under the Lease, and all of the terms and conditions of the
Lease are incorporated herein by reference as if they were fully set forth
herein. In the event of any inconsistency between the terms of this Memorandum
and the terms of the Lease, the terms of the Lease shall prevail.
5.    Successors. Subject to the terms of the Lease, this Memorandum shall be
binding upon and inure to the benefit of the respective successors in interest
and assigns of the parties hereto.

-145-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum to be duly
executed as of the date first above written.
 
LANDLORD:




SKS HARBOR BAY ASSOCIATES, LLC, ,
a Delaware limited liability company
By: THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, a New Jersey
corporation, acting solely on behalf of and
for the benefit of, and with its liability
limited to the assets of, its insurance
company separate account, WCOT,
its member


By:_______________________________

_______________________________
[Printed Name and Title]








TENANT:

PENUMBRA, INC., a Delaware corporation


By:_______________________________________

_______________________________________
[Printed Name and Title]


By:_______________________________________

_______________________________________
[Printed Name and Title]










-146-



--------------------------------------------------------------------------------




A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
State of California
)
 
County of _____________________
)
 



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature
 
 





A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
State of California
)
 
County of _____________________
)
 



On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature
 
 




-147-



--------------------------------------------------------------------------------




EXHIBIT Q
TENANT’S BROKER COMMISSION AGREEMENT
(See Attached)

-148-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass094.jpg]

-149-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass095.jpg]

-150-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass096.jpg]

-151-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass097.jpg]

-152-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass098.jpg]

-153-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass099.jpg]

-154-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass100.jpg]

-155-



--------------------------------------------------------------------------------




EXHIBIT R
LANDLORD’S BROKER COMMISSION AGREEMENT
(See Attached)

-156-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass102.jpg]

-157-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass103.jpg]

-158-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass104.jpg]

-159-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass105.jpg]

-160-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass106.jpg]

-161-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass107.jpg]

-162-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass108.jpg]

-163-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass109.jpg]

-164-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass110.jpg]

-165-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass111.jpg]

-166-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass112.jpg]

-167-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass113.jpg]

-168-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass114.jpg]

-169-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass115.jpg]

-170-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass116.jpg]

-171-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass117.jpg]

-172-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass118.jpg]

-173-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass119.jpg]

-174-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass120.jpg]

-175-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass121.jpg]

-176-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass122.jpg]

-177-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass123.jpg]

-178-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass124.jpg]

-179-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass125.jpg]

-180-



--------------------------------------------------------------------------------




[pagesfromsksharborbayass126.jpg]

-181-

